Approval of the Minutes
The Minutes of Wednesday 1 April have been distributed.
Are there any comments?
Mr President, I wish to comment on the Verbatim Report of Proceedings, to which someone has drawn my attention. I do not usually read my own speeches, but someone read this out to me. There are two words in it which I would like to have deleted, because they were addressed to another Member and were not part of my speech. The words are: ' Be quiet' . Someone annoyed me, and I asked him rather sharply to be quiet. He really did annoy me. This was not addressed to Mrs Lalumière, and so must be deleted from the Verbatim Report of Proceedings.
Thank you, Mr von Habsburg. In any case, that is not part of the Minutes but of the Verbatim Report of Proceedings. The problem will be solved.
Mr President, I have some sympathy with Mr von Habsburg. Nevertheless, our proceedings are supposed to be recorded accurately and that clearly is an accurate part of the proceedings. I think he was entirely right in his comments but I think we should have the full rich tapestry of this House recorded rather than some sanitized version that suits us if we want to look holier than thou.
Mr President, it arises from the Minutes and the session news, which record my splendid contribution in which I attacked the British Government for its failure to join the single currency, thereby sacrificing 100 000 jobs in Britain. Unfortunately it says that I am a member of the Party of European Socialists, and I am sure that they would not want to be embarrassed by that. Perhaps we could have it corrected to recognize that I am an independent Labour member who sits with the Green Group in the Parliament.
Mr President, we decided yesterday that the debate on the Schaffner report should go ahead, but that we would let the voting wait. Of course, the delay arose because the High Level Panel's report was only in French. I forgot to point out something at the time which I hope is quite obvious, namely that the deadline for tabling amendments also depends on when voting is to take place. In other words, the groups should be able to table amendments once we all have the text and can read it. That is what I would like.
Mrs Lindholm, I think your comment is justified. I would like to say that the debate will take place, although there will be no vote. It is only common sense that the deadline for tabling amendments must be extended, and that will be done.
(The Minutes were approved )
Rules of Procedure (new Rule 44a)
The next item is the report (A4-0054/98) by Mr Crowley, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on insertion of a new Rule 44a on other reports and the annual reports of other institutions in Parliament's Rules of Procedure.
Since for some reason beyond his control the rapporteur is not yet here, you will understand if I call on Mr Ford to speak. So we are starting the debate with Mr Ford's speech.
Mr President, I was going to suggest that maybe we should take Mr Dell'Alba's report first, which is going to be very short and is also on the Rules, but if you wish to do it the other way round, I am quite happy to start. Maybe it will give Mr Crowley a few minutes to arrive if Mr Dell'Alba is with us.
Mr Ford, your idea is extremely helpful, and I might have suggested it myself if Mr Dell'Alba had been here. But he is not here either, so I would therefore ask you to open the debate. I cannot go on to the other report because Mr Dell'Alba is not here.
Mr President, thank you very much. I was going to rise to congratulate Mr Crowley on this report. I still congratulate him in his absence. It is a report that actually clarifies the situation with respect to the proliferating number of annual reports that we have in this House. There was some difficulty in the Rules Committee initially and this report took some time before it finally emerged from the Rules Committee but when it did emerge it did so unanimously. We have now got an agreement, at least in the Rules Committee, across the House with respect to this whole plethora of annual reports and it means that we have a clearly laid down procedure that we can follow in future and we will not have the constant debate about what route, what institutional route, a particular report should follow. The Socialist Group will therefore be supporting the report and I congratulate Mr Crowley on it.
Thank you for your comments, Mr Ford, and for having helped me to get our work started.
Mr President, flexibility is the name of the game in political and economic systems these days and I think that Mr Crowley's report is to be welcomed because it is a contribution to this flexibility. Mr Ford has already pointed out, and I am sure that Mr Crowley would have done so had he been here, that we lack flexibility in the organization of one aspect of our work: the response we have to reports that come from committees or outside bodies. Mr Crowley's report restores that flexibility to Parliament, to the Conference of Presidents and to the relevant committees and I welcome it on that account.
There was some suggestion in the Committee that perhaps this report did not formally change the position but simply reordered and clarified it. If that is so I would welcome it because I think that it is not merely the function of the Rules of Procedure to provide a minimum framework, a simply reductionist approach to the rules, but to encourage the right and rational outcomes. Over the coming months and years, time in the plenary will be at a premium and it is undoubtedly right that Mr Crowley's report gives us the opportunity to be more flexible, to be more rational and to be more successful.
Since we are having difficulty in getting Mr Crowley and Mr Dell'Alba, let me make a general remark about the work of the Rules of Procedure Committee. Sadly, with the exception of course of the people who are here today, attendance at the Rules of Procedure Committee is not always of the best, and yet the curious thing is that - like education - the Rules of Procedure are something that everybody has an opinion on, both in the groups and in the plenary. I would like to think that in future the very interesting matters that we discuss in the Rules of Procedure Committee will attract the attention from all colleagues that they deserve.
Mr President, I wish to thank Mr Crowley for this excellent report and to comment on the utter Irishness of it, because not only is the rapporteur not there but it is a non-solution to a non-problem. You could not in fact make a better job of it. It is rather striking that the rapporteur for the next report, Mr Dell'Alba, is not there either. Oh, he has just come in! Perfect. That is timing!
The fact is that we used to have just a single annual report by the Commission. Now we have a proliferation of different annual reports by different institutions. It turns out, however, that there is a difference between, let us say, those annual reports that are presented by the institutions as required by the Treaty and the other annual reports. What I would have liked to have seen in the report by Mr Crowley was for us to do something with the reports, and that is not indicated. We just have a debate, or we do not. That is a non-solution.
Mr President, like the other speakers, I would like to start by thanking the rapporteur, who is not present, for an excellent report. Of course, the aim of this report is actually to try to simplify Parliament's treatment of all the annual reports we have to deal with. In his report, I think the rapporteur counted 25 different annual reports which are dealt with in depth in this Parliament, which means that we can handle two or three annual reports at most in each part-session. Furthermore, this seems to be a growing trend. If it carries on like this, I think we will find in a few years' time that most of our work involves dealing with such annual reports. I do not think there is any other Parliament in the world that examines and pronounces in such detail on what different authorities have done in the past year.
I also think there is a link between these large volumes of opinions which are generated on annual reports and the low turnout at voting in our Parliament. Last year - that is, before we had a financial incentive to take part in votes - the average turnout here in the Chamber was between 50 % and 60 %, which I believe is the lowest in any democratically elected assembly in the world. When I am out and about talking to people, they often ask me why so few Members of Parliament vote. The simplest answer is that an awful lot of our work involves expressing views which are virtually meaningless.
If we can simplify these matters with the Crowley report, so that we do not spend so much time producing views on these reports, but deal with the main and most important questions instead, I think we will have done something to make this Parliament's work much easier.
That said, I would like to thank the current rapporteur, and I will be listening very carefully to what he himself has to say.
Mr President, it is a very interesting innovation that this debate be rounded up with a contribution from the rapporteur, and why not!
I wish to welcome Mr Crowley's report. This is a useful adaptation of the Rules of Procedure. There was nothing quite so preposterous as to see this Parliament debating time after time reports on reports, especially, for example, the report that comes every year from the Committee on Institutional Affairs - usually with Mr Valverde López as rapporteur - where Parliament receives the annual reports on European Union from the European Council. It is a report, of course, on the previous year. We usually receive it half way through the next year. The Institutional Committee then drafts a report on this report, and we end up debating a year and a half later the events of a year and a half before on the basis of a report on a report.
This was, of course, nonsense, and there are many examples of this nonsense. This change to the Rules of Procedure will enable us to get rid of this sort of nonsense, and where we do not have a very good reason for having a special report on a report, or a special debate on a report, we will no longer need to do so. So I welcome this change to the Rules of Procedure.
Mr President, I will not need the five minutes as my esteemed colleagues have covered the most essential parts of the report. I wish to apologize to you, Mr President, and to the House. Unfortunately, I had a puncture in my wheelchair this morning and that is what delayed my arrival - I had to get it repaired.
I would like Members to be reassured that this is not an attempt to get certain issues off the agenda and stop them being debated within Parliament or to prevent committees from drawing up reports that they feel are politically important for those committees. Rather, it is an attempt to try to bring into line the proper workings of this Parliament, to give more time for this House and this Chamber to respond more rapidly to the ever-changing political events that are taking place.
My colleague, Mr Corbett, has already mentioned that with certain reports we are debating a report on a report. I would go even further and say that in other annual reports that have come before this Parliament, not only are we dealing with a report which may be two years old but we are also regurgitating and recycling information that was put in an annual report three or four years ago, and yet we feel that it all has to be included again each year, year on end. That certainly wastes the time of this Parliament; it puts the services under tremendous pressure to be translating into 11 working languages huge rafts of documents which every Member does not read, which every Member does not take notice of and, most importantly of all, which the public and the media ignore totally.
The reason why there was some difficulty with this report initially was that certain Members who felt that issues of importance to them - I would cite Mr Ford, who had an annual report on racism in the European Union - were afraid that they would be knocked off the agenda. I hope that my amendment which was agreed in committee will overcome those problems for them. It also requires a bit of diligence from the Conference of Presidents to ensure that they do not derive undue power from the little bit of leeway which we have given them in this report.
Finally, I wish to say to the House and to Members that, with all of my heart and all the persuasive argument that I can muster, I commend this report to the House. I also wish to inform Members that, because of the changes taking place in the Treaty of Amsterdam in the way this House operates, we will be dealing with more reports from the Committee on the Rules of Procedure, the Verification of Credentials and Immunities in this Parliament that will be far more wide-ranging and innovative in changing the way this Parliament operates.
The debate is closed.
The vote will take place today at 12.00 noon.
Modification of Rule 141 of the Rules of Procedure
The next item is the report (A4-0111/98) by Mr Dell'Alba, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on amending Rule 141 on subcommittees.
Mr President, I am sorry I was not able to help with a possible reversal of the order of the two reports. Having said that, I would like to start by explaining my report. I must say, I am very pleased it has finally arrived in the Chamber, because the question is an important one. In particular, it helps to correct a situation we are aware of, which has not prevented our work but which, I believe, should be corrected from the point of view of the Rules of Procedure.
What is it about? The Rules of Procedure, in their current form and interpretation, give us to understand that the subcommittees, of which there are three in this Parliament, can only be composed of full or substitute members of the main committee. This has led to practical difficulties in application, at the level of the political groups. We are aware of the complex nature of these subcommittees. I am thinking particularly of the Subcommittee on Human Rights, which deals with human rights worldwide, and the fact that many of those countries, such as those in the third world, fall within the remit, so to speak, of the Committee on Development and Cooperation, for example. Consequently, there is widespread interest, not only among the members of the main committee - in this case the Committee on Foreign Affairs, Security and Defence Policy - but also in the other committees represented in the Subcommittee on Human Rights. We have found the same interest in the other two subcommittees, albeit to a lesser extent. So these rules and this interpretation of the Rules of Procedure have been ignored by the European Parliament which, through its political groups, has appointed to the subcommittees representatives who are not members of the main committee, as shown by the statistics in the annex to my report. This has created a breach, if not of the Rules of Procedure, at least of their interpretation.
We have heard the question asked by the chairman in response to a request from several members of the Subcommittee on Human Rights, and the Committee on the Rules of Procedure was greatly embarrassed. We either had to reassert the right - a right which had been violated - or, I would not say adapt to the reality, but recognize that, in fact, this situation might not be ideal.
Being responsible for this report, I have tried to summarize the opinions on both sides, reaching a solution that may seem to be a compromise but which in fact seemed the best way to guarantee both the fundamental link with the main committee and also the flexibility we consider essential to ensure the greater participation, the greater involvement of everyone in the important activities of the subcommittees. As we well know, such activities very often include reflection, discussion and investigation rather than legislative and operational matters. So it did not seem to compromise the general rules to propose this amendment to the Rules of Procedure, which we will vote on later. The formula is simple: that full members of the subcommittees should be full or substitute members of the main committee. In this way we are maintaining the fundamental link I mentioned, and maintaining the principle that the position of chairman of these subcommittees will therefore necessarily fall to members of the main committee, but we are not specifying and therefore leaving the door open to the fact that substitutes who are members of Parliament but not full or substitute members of the main committee may be appointed.
This seemed to be an elegant way of accepting the practice of this House, allowing other members to join the subcommittees and, in so doing, maintaining two principles: the fundamental link, but also the opportunity for greater involvement. That is the proposal we are making and we hope Parliament will see fit to approve it.
Mr President, I congratulate Mr Dell'Alba on his report on the membership of subcommittees. As he has told us, there are three subcommittees at the moment: security, human rights and monetary affairs. It has been clear for some time that people outside the foreign affairs remit - such as those involved with development - are interested in particular in the membership of the Subcommittee on Human Rights. Also, there has been some interest from the committee on which I sit, which is the Committee on Civil Liberties and Internal Affairs and which deals with human rights in the European Union but is rather interested in human rights amongst the applicant countries that technically, at the moment, are dealt with by the Subcommittee on Human Rights of the Committee on Foreign Affairs, Security and Defence Policy.
We welcome Mr Dell'Alba's proposal to clarify the situation as it stands, which means that only full members of a subcommittee must be drawn from the membership of the committee; therefore, by analogy, implying that substitutes on subcommittees can be drawn from other committees as well.
I note that Rule 163(3) says that unless we specify otherwise at the time of the vote - maybe by an oral amendment - these rules come into operation on the first day of the next part-session. The next part-session will start on 11 May - so that the adjournment, as Mr Corbett has just told me, will be the longest in our history, from March until May - and at that date we will find that the Subcommittee on Monetary Affairs is not affected, but that suddenly two members of the Subcommittee on Security and Disarmament will no longer be eligible to be members, along with three members of the Subcommittee on Human Rights. We need to clarify that. Certainly the Socialist Group will be happy to accept that this new rule change comes into force at the beginning of the next Parliament. But that is something for Mr Dell'Alba to propose, or else the consequences will be as I state.
Finally, I thank Mr Dell'Alba again on resolving a problem which, unlike Mr Wijsenbeek's intervention last time, certainly has a political dimension and is one that we are interested in resolving.
Mr President, like Mr Ford, I should like to congratulate Mr Dell'Alba on an excellent report. In describing it he seemed a little reticent about calling it a compromise. Perhaps to his Italian radical temperament the idea of compromise is one that is a little more suspicious than it is to the pragmatic British. On the contrary, I would regard it as a great benefit and advantage of the report that it is a very sensible compromise between two desires, two considerations, one of which is to have a wide range of opinion and expertise working in the subcommittees, while the other is to have a clear line of responsibility between the subcommittees and their principal committees.
I am not entirely sure that, if we adopt it as it is, it will have the effects that Mr Ford fears. After all, we have ignored the provisions of the interpretation up until now. It would be slightly surprising if we became more dogmatic and more draconian in our application as a result of what we might adopt today.
One final point: quite rightly, Mr Dell'Alba did not make a strong point of the proposition that in reality the present interpretation is ignored. I would not want to be committed to the view that if a rule is ignored it should necessarily be changed. If it is a bad rule it should be changed; if it is a good rule it should be applied. That is something that is of wider general application than simply to the matter of the Rules of Procedure.
Mr President, I should like to congratulate Mr Dell'Alba on his report. It is a short report but also a significant one. It has been quite a long time in committee, it has had a long gestation period, but even if Mr Ford is proposing - and I think he is correct to do so - that we delay its birth, it will still be very important.
It is always the responsibility of the parent committee to ensure that it knows what is going on in its subcommittees. The purpose of a subcommittee is to report back to the main committee. So the parent committee has to be sure that the subcommittees are clear in their purpose, that they are being consistent in the work that they do, and that there is continuity between the subcommittee and the main committee. The previous rule, which was quite clear, was being ignored.
I take Mr Donnelly's point that just because something is being ignored you should not necessarily change it. But there was an anomaly in the way the previous ruling was being interpreted, so that you could even have a subcommittee meeting - although it may never have done so - where none of the members of the subcommittee were actually members of the full committee. Now, with this rule change, it is quite clear that the full members will have to be members of the main committee.
We considered having the majority of the members, but in the end we have settled for the full members. That will make certain that the committees are not just independent but that there is interdependence between the subcommittee and the main committee. It is for those reasons that I will be supporting the report.
Mr President, like the other speakers, I would like to start by thanking Mr Dell'Alba for an excellent report. As I see it, it meets two requirements. Firstly, it reinforces the links between a subcommittee and the main committee by stipulating that all the full members must also belong to the main committee. On the other hand, it also permits a certain degree of flexibility by allowing the substitutes to come from another committee. That may be necessary of course because, as Mr Dell'Alba says, there are some cases where matters need to be coordinated. So it is a good thing for members from other committees to be included in dealing with such matters.
Some people have expressed fears about this structure, because it could mean that a rapporteur belonging to a subcommittee might be a member of another main committee. In other words, they could be a substitute in the subcommittee and then become rapporteur for a matter which was then taken up by the main committee. That would mean that someone who was not a member of the main committee could present a report on that committee's behalf. As I see it, this is a purely theoretical risk, since appointing the rapporteurs on individual matters is still the job of the main committee. Presumably we can rely on the main committees not to appoint any rapporteurs who are not their own members.
Having said that, I would like to thank Mr Dell'Alba once again for an excellent report which I am certain will be passed by a large majority today.
Mr President, I would like to take up Mr Ford's suggestion, which I think is a wise one. With the agreement of the chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, I would therefore like to propose that it should be recorded in the Minutes that these rules come into force after the summer recess, on Monday 14 September, to allow us to adapt to the situation.
The debate is closed.
The vote will take place today at 12.00 noon.
Report of the High Level Panel on the free movement of persons
The next item is the report (A4-0108/98) by Mrs Schaffner, on behalf of the Committee on Civil Liberties and Internal Affairs, on the report of the High Level Panel on the free movement of persons, chaired by Mrs Simone Veil (C40181/97).
Mr President, ladies and gentlemen, before presenting this report by the Committee on Civil Liberties and Internal Affairs on the report by the High Level Panel chaired by Mrs Veil and ordered by the Commission, I would like to make a comment. I am very unhappy that this text is only available in French. I quite understand the difficulty experienced by my colleagues who, because there is no translation, cannot fully appreciate the finer points of this report on a report. Furthermore, I am astonished at this omission given that the advisory committees working on this report were represented by Mr Newman on behalf of the Committee on Petitions, who is English, Mrs Todini on behalf of the Committee on Culture, Youth, Education and the Media, who is Italian, Mrs Thors on behalf of the Committee on Legal Affairs and Citizen's Rights, who is Finnish, and Mrs Glase on behalf of the Committee on Employment and Social Affairs, who is German. This is a complete mystery. To allow my colleagues to appreciate this report, we agreed that no vote would be taken until a later date. However, I fear this situation may lead to problems so we shall try to obtain a translation of the report.
The main conclusion of the High Level Panel is that, in general terms, the legal framework for free movement within our Union is in place. In practice, the difficulties stem primarily from administrative problems relating to its implementation. These are sometimes due to ignorance on the part of national officials, but there is no doubt that at other times they are also caused by a lack of cooperation. In order to iron out all these difficulties, the High Level Panel has made 80 recommendations which my committee and I have considered.
It is clear that Parliament is very familiar with these problems, thanks not only to the Committee on Petitions and the regular reports supplied to us by the Ombudsman, but also simply through personal experience gained while carrying out our duties as Members, when we are approached by ordinary citizens who have encountered problems.
Furthermore, we should not forget that the Veil report was not able to incorporate the Treaty of Amsterdam acquis since it came first. Our Committee on Civil Liberties and Internal Affairs wanted to take the Treaty of Amsterdam into account by looking ahead to the integration of the Schengen acquis into the community framework and putting the majority vote into perspective.
We felt it necessary to define the free movement of people in a much wider sense than had previously been envisaged. Free movement by definition involves the crossing of borders without controls, the right to live anywhere and to choose whether or not to work, in particular as regards students and pensioners. There must be no discrimination on account of nationality. The right to free movement is not only a fundamental right, but a right associated with nationality. Citizenship of the European Union is acquired through national citizenship and nationality and is also lost along with the nationality of a Member State.
We therefore want legal assistance to enable our citizens to exercise this right. In other words, we want to see advice bureaux set up in at least a hundred EU towns, and we want this move to be accompanied by somewhat less complex laws. Member States will need to provide the requisite tools and will have to reach an agreement on political asylum, immigration, visas and external borders. Without such an agreement, resistance to free movement will come from the citizens themselves.
The Committee on Civil Liberties and Internal Affairs has underlined the difficulty of solving these problems whilst still conforming to the unanimity rule. We are aware of the need to respect the principal of subsidiarity. We also stress the need to act in accordance with Regulation 1408/71, by distinguishing the social security services which are exportable from the welfare services which are linked to residency, are non-contributory and are not exportable. The practical difficulties related to permits and insurance need to be alleviated, and the problems of taxation need to be tackled since taxation is also linked to welfare. The situation must not arise in which citizens are penalized because they are exercising their right to free movement. Nor must the situation arise in which citizens, and particularly those living near borders, are able to play on the differences between countries to gain an advantage. For it to be effective, free movement must also assist family reunification with children and dependent older relatives as well as non-dependent older relatives, although I think this last group should enjoy the right to free movement in their own right.
I would like to thank all my colleagues from the other committees whose opinions have been invaluable in formulating numerous recommendations which have lent considerable support to this report.
(Applause )
Mr President, Madam Commissioner, ladies and gentlemen, the High Level Panel has done an excellent piece of work. As Mrs Schaffner said, this is of course a problem which we in this Parliament have been aware of for years. But it is an important task which needs to be carried out now, at a time when I believe mobility must increase and continue to increase with the euro. We know that progress has been made with the other three freedoms, but that has not been the case in this field, partly because of a lack of legal instruments but also, I believe, because the political will is not there. Also, we have weakened the position of citizens of nonMember States far too much.
There is a weakness in one respect, and I would like to point out that not even the High Level Panel has really agreed on how tax matters are to be resolved. The report also reflects the fact that national legislation has ceased to reflect human reality. We have a number of different kinds of mobility: moving completely from one Member State to another; working in border areas and living in one Member State and working in another; and having permanent links with a number of Member States. This is a familiar feature of the Commissioner's homeland and my own. We have experienced cars being seized when the authorities in one of these two countries take the view that the person in question is actually domiciled in the other.
I would therefore like to emphasize the proposal of the working group that, in regard to taxation, we need a common definition of residence. I would like to ask the Commission what action it has taken in the light of the High Level Panel's report.1 I also think that an important element in the argument is that there is a legal basis in the Treaty, Article 100, which has provided authority for coordinatio on other matters of taxation.
I also think we should adopt the proposal that Member States should be able to read other Member States' so-called "smart cards' when it comes to entitlement to social security benefits. Only an expert can deal with the jungle of the E111 form and so on. It is now time to put this on the agenda.
Finally, I would like to point out that there is an error in the Swedish version when it comes to the national ombudsmen's duties, but this does not apply to the other language versions.
Mr President, first of all I wish to express my sincere thanks to the rapporteur. She had a difficult task to accomplish. On behalf of my colleague Anne-Karin Glase, who cannot be here today, I wish to present extracts from her opinion on behalf of the Committee on Employment and Social Affairs.
The complexity of the overall problem meant that the committee had to restrict itself to questions of access to employment and social and family status. The objective of the EURES network established in 1994 is to create transparency in the European employment market. However, the fact that the employment market database has too little to offer is still the weak point of this system. EURES is not well enough known either to businesses or to employees, and so is not getting enough information or use.
One problem is the recognition of proof of qualifications in the private sector. As far as the non-regulated professions are concerned, unfortunately neither employers nor employees recognize the value of the qualifications demanded or offered in other relevant employment markets. Earlier attempts to address this matter failed because of rapid job changes and because only basic educational qualifications are taken into account, not professional experience or further training, among other things.
Meanwhile, the regulated professions have achieved quite satisfactory results, with the exception of a few unsolved problems. The situation in the public sector is another matter, because freedom of movement is far less well developed. Being a national of the country in question is often a requirement for employment.
Free movement involves the social rights and family status of EU citizens. The provisions based on Regulations 1408/71 and 574/72 have made effective coordination between very different national insurance models possible, but there are still some matters to be resolved.
Such matters are of two types: those which can be resolved within the scope of existing regulations, and others for which this has not yet been possible because of the differences between national legislations. The full principle of free movement also includes the right to take family members to the host country, but it turns out that in many cases social benefits are reserved for nationals only. Another set of problems arises if the spouse is a national of a third country. A detailed examination should be made of which stipulations based on Regulation 1408/71 apply here.
With regard to divorce, minimum protection should be maintained for a specific period, in order not to create potential pressure on the spouse due to any dependency. However, I fail to understand why some circles in the European Parliament are trying to make previously unjustified immigration possible on the basis of family status. This trend is expressed, for example, in paragraphs 9 and 11 of our opinion, and also goes against the vote of the Group of the European People's Party.
Mr President, first of all, I would like to congratulate the rapporteur on her excellent work.
Mrs Schaffner has, on behalf of the Committee on Civil Liberties and Internal Affairs, provided us with a report of the highest quality on the conclusions of the High Level Panel on the subject of the free movement of citizens which was presided over by Mrs Veil. The important results of this work have been favourably received and affect European citizens and workers alike. Our group does approve of the idea that a migrant European citizen should receive exactly the same treatment as one who never leaves their country. Each and every citizen has the right to establish him or herself in another Member State of the European Union, to take part in economic activities, to be protected against all forms of discrimination based on nationality, and to enjoy the same social, family and cultural status.
Next, on behalf of the European Parliament's Committee on Culture, Youth, Education and the Media, and following on from the comments of my colleague Mrs Todini, who is indisposed today, I would like to underline certain points which I think are particularly important, since the Union must move towards the creation of a true European area of mobility.
Overall it seems that information about persons moving within the European Union, and information directed at them, must be very considerably improved. Let us, by way of an example, follow the 'Citizens of Europe' campaign. Everything should be done to facilitate access to work in other Member States. This is, however, not always the case. Recognition of European qualifications must be increased, and complemented by recognition of the no less important factors of professional experience and sandwich courses. It is also important to note that access to the public sector has a lot to gain from being open.
Need I go on to mention the advantages of language training when it comes to free movement and cultural exchange?
Finally, I want to emphasize the importance of community education and training programmes. It is a matter of urgency that access to these be made easier, especially for our young people, teachers and researchers, not to mention all the other professionals. Also, that access must not be hampered by taxation or social security issues.
The legal framework for the movement of persons is, by and large, operational although there is still a question mark over administrative practices which the Member States must address.
On paper, building a citizens' Europe is easy. In practice, it is not. Unfortunately, there are still a lot of highly complicated situations within our borders.
Mr President, ladies and gentlemen, further to the excellent work by the High Level Panel chaired by Mrs Veil, Mrs Schaffner has submitted an excellent piece of work as the European Parliament's rapporteur. Although I have to say that my opinions differ from Mrs Schaffner's on almost all aspects - I shall explain why shortly - I must compliment her. She has produced some very careful work, and made it easier for us to understand the essence of the interpretation of free movement on the Conservative side of the Chamber. So, many thanks to Mrs Schaffner for having made her report so clear. Clear explanations are easier to handle, and help to highlight distinctions.
Mrs Veil makes 80 proposals and recommendations on how to overcome the difficulties confronting EU citizens, as described by the rapporteur and the draftsman of the opinion, in order to take advantage of the freedom of movement specified by the Maastricht Treaty. I have the impression that the Schaffner report appreciates what Mrs Veil says, but then describes how the difficulties which Mrs Veil wishes to eliminate could be accentuated. The crucial factor - and I am grateful to Mr Schiedermeier for having spoken so clearly when standing in for Mrs Glase - is that we do make distinctions. Firstly, who benefits from freedom of movement? "The citizens of the Union' , everyone says. According to Mrs Schaffner, only nationals of an EU Member State are citizens of the Union. People who are long-term residents of the European Union, legally and with all the necessary permits, are not citizens of the Union but third country nationals, and must therefore be treated differently.
Let us consider, for example, the US businessman who works for Chase Manhattan Bank in Frankfurt, lives there with his family, earns and spends his money there and participates in local life. He is only allowed to do so in Germany. If he is transferred to another country, a very difficult phase in this man's life in the European Union begins. He must overcome a wealth of permit provisos from the European Union against third party nationals. I deliberately mention the US businessman, because I do not want to make it easy for you always to speak of the people you are really thinking about in the debate about third country nationals. That is why I refer to this US businessman.
I think it is a good idea to set up information and advice bureaux on European citizenship, although I do not think it is particularly sensible for European citizens to receive advice there from students, Mrs Schaffner. I think qualified legal advice should be given by fully trained people, though I do not wish to belittle the status of students, who are sometimes cleverer than Members or lawyers, as we know.
The term "freedom of movement' in the Maastricht Treaty concerns people being allowed to exist with equal rights, as well as capital, services and goods. That is why it is stated that capital, services, goods and persons have freedom of movement in the European Union. We guaranteed this from 1 January 1993. Your report shows that you can take goods, services and capital wherever you want in the European Union, at any time of the day or night. Freedom of movement of persons, however, belongs to the Union of Mistrust, which you want, and which is far from reality.
Mr President, I note with pleasure that you allowed Mr Schulz to speak for a minute longer, and I am sure you will permit me to do the same. First of all, I would like to say that I quite honestly think even more highly of Mrs Schaffner's report than the Veil report on which it was based.
However, I do not wish to deny the Veil report my appreciation, and I want to make it clear that we were pleased to note the extent to which freedom of movement has already become a reality in Europe, in law and in fact. The first and most fundamental finding of this report is that we have considerable freedom of movement, to the benefit of all citizens of the European Union.
Further improvement to freedom of movement depends less on laying down new rules than on implementing the existing ones in the spirit of freedom of movement. This is not least a request to all the authorities concerned, which are sometimes still petty in their actions and give us the impression that European freedom of movement is restricted rather than generous and liberal in its interpretation. Having said that, credit is due to the Veil report for having pointed this out and to Mrs Schaffner for having highlighted it.
Of course, there are problems. There are problems, for example, with workers' access to employment. This is firstly because qualifications and diplomas are not fully recognized. However, it is also because language in Europe does not just unite us, but can also be divisive when it comes to applying for a job. I do not know what the solution to this problem is either. Historically, other multinational systems have often had a common language: Latin in Ancient Rome, or the languages spoken in the Empire, and so on. I see nothing here to help solve our problem, but the fact remains that there is a problem - we do not have a common identifying language. I mention this as an aside.
Mr Schulz mentioned the legal situation of third country nationals. Under the Treaty, there is indeed a distinction between third country nationals and citizens of the Union. That is established in the Treaties, and the fact that third country nationals cannot take full advantage of the rights of citizens of the Union is primarily their own doing. They are free to acquire the nationality of a Member State, but most do not want to. So it is up to them to break down the barriers.
This report shows that we have achieved a great deal in the area of freedom of movement. I think that to be able to note this on a day when two Member States, namely Austria and Italy, are joining the Schengen Agreement in terms of freedom of movement should make us feel proud of what we have achieved.
Thank you, Mr Nassauer. With regard to what you said at the beginning of your speech - could you please put your headphones on - regarding your comment on speaking time, I would like to say that, in the absence of Mr Newman, the Socialist Group merely distributed their time between two speakers: one minute for Mr Schulz and one minute, which has yet to come, for Mrs Zimmermann.
That right is available to the political groups and is not up to the Chair, and that is why an extra minute was allotted to Mr Schulz. So far as the power of the Chair to allow a little more time for Members to speak is concerned, all the political groups have had the benefit of my indulgent discretion in that respect.
Mr President, Mrs Schaffner's report raises issues which cause financial, political and social problems to those who either live or move within the borders of the European Union. I wish to offer my warm congratulations to Mrs Schaffner for attempting to provide answers and propose solutions to these problems. In this sense, the report is extremely forward-looking and not at all conservative. If it were conservative it would not propose solutions or face up to the problems. However, it is forward-looking in that it sees the problems, confronts them and proposes solutions to them. The problem, however, is not whether there is Community legislation on all these issues. We all know very well that the three institutional bodies have dealt with these issues. The problem is that national legislation in the Member States either does not exist or has not been harmonized in a common direction, along common political lines which would make it easier to solve these problems. A third point I would like to mention is that my group will of course be delighted to vote in favour of the report, but we disagree - for very specific and fundamental reasons - with Amendments Nos 8 and 9 and with the second part of Amendment No 11. We are under an obligation, firstly, to solve the problems of the European citizen by strengthening European cohesion and secondly, to deal with the problems of people from third countries.
Mr President, soon the new single European currency, the euro, will be introduced. This is the finishing touch to the free movement of capital and goods. Mr Schulz was of course right in saying that the free movement of capital and goods is being fully taken care of with the introduction of the euro, but we are not quite there yet as far as the free movement of people is concerned.
The Simone Veil High Level Panel has done excellent work, and I would like to say to the banks in question that I am proud that Mrs Veil was once the chairman of the Group of the European Liberal, Democratic and Reform Party in this House, as well the President of this Parliament. We can recognize her liberal approach in this text.
But for people to move around freely is not yet as easy as is sometimes suggested. May I remind everyone that we debated and adopted three guidelines proposed by Commissioner Monti. Those are now with the Council and everything has suddenly gone quiet. They deal with the abolition of internal border controls; the unimpeded travel of people from other countries, that is third countries; and the abolition of restrictions on workers' residency. The ball is now in the court of the Council of Ministers, and I believe Parliament should use the present debate to draw attention to this.
Organizational measures must be taken, certainly, as well as other measures. I will deal with one of these organizational measures. We believe that in the next European Commission, one Commissioner should be responsible for the entire field of the free movement of people.
Furthermore, complaints bureaux are very important, but it is also important for civil servants, particularly at the European level, to become more helpful and citizen-friendly.
Mr President, I would like to conclude with one sentence. The Veil Panel has produced good work, and so has the rapporteur; it is now up to European policy makers and civil servants.
Mr President, the free movement of persons in the European Union must be one of the objectives in the construction of a political Europe, taking into account the fact that free movement and its effective implementation are intimately linked to the concept of citizenship of the Union.
Many things must be improved in order to achieve truly free movement of persons in the Union, and the report by the High Level Panel, chaired by Mrs Simone Veil, recognizes this in its conclusions and recommendations. It underlines, in particular, the fact that the main problem in this field concerns the actual application of directives and regulations rather than a lack of legislation.
I would like to point out that both the report by the High Level Panel and Mrs Schaffner's report highlighted the problems connected with the free movement of citizens of the European Union, paying less attention to the problems related to the numerous citizens of third countries.
If we want to build an integrated Europe, but one which both shows solidarity and is open to the social and cultural contributions of other civilizations, we must also take care to improve and increase the transparency of the legal status of nationals from third countries.
In order to have a true citizenship which takes account of people from third countries, the procedures for granting visas must be improved, there must be better information and openness in these procedures, and the right to family reunification must be extended and strengthened, while always ensuring respect for fundamental rights and the right to dignified treatment and privacy. In this respect, it is also essential to do away with unequal treatment between EU citizens and nationals of third countries, which exists because of certain national laws on aliens.
According to the Treaties, the free movement of persons should also apply to people from third countries who are legally resident in the Union. We must therefore demand that they be treated in the same way as any citizen in the Union in terms of their political, social and economic rights.
Finally, we must support a Europe which believes that its convergence with other cultures and civilizations is socially and culturally enriching and is not a danger for public order or internal security. We want an open and united Europe; not a Europe which has turned into a veritable fortress.
Mr President, the report on the free movement of persons from the High Level Panel chaired by Simone Veil is well received by Mrs Schaffner. It is perhaps possible that Mrs Schaffner is right to some extent at least. But despite the report's very good, detailed explanatory section, it is impossible to relate Mrs Schaffner's report to the High Level Panel document, as this is only available in French. I sincerely hope there will soon be an end to this unacceptable situation, in which essential documents are lacking in one or more languages. It undermines public support and trust in both MEPs and Parliament itself.
As my French is not that good, I can only comment on the Schaffner report itself. The main conclusion of the report is that free movement has largely become a reality. I think there are many EU citizens who would not agree, and who time and time again have problems themselves or meet people who have. Nor can the problem be reduced to an administrative, bureaucratic matter, but depends of course on whether the Council is prepared to do what it should have done on 1 January 1993. This deadline has been postponed time and time again, and the question is, when will it end?
What surprises me greatly as a Swede is that no account has been taken of the experience and knowhow which the Scandinavian passport system, which has existed for forty years, has to offer. This is a different approach, but I believe it has a great deal to offer.
Mrs Schaffner makes a clear distinction between EU citizens and those of non-Member States. She even argues in favour of discrimination. In paragraph 23 we read: ' Calls on the Commission to make it clear that workers from non-Community countries are not entitled to the full freedom of movement of Union citizens' within the Union. We believe this is totally unacceptable. Free movement must apply to everyone who is lawfully in the Union. Freedom of movement is not just about showing your passport.
Mrs Schaffner also looks favourably upon the compensatory measures. The Green Group in the European Parliament has always distanced itself from compensatory measures, and we do so again now. There cannot be any freedom of movement with them. We are moving into a grey area of controls.
We are also opposed to the report's assumption that the Schengen Agreement and the Treaty of Amsterdam are already clear and ratified. Two countries will be holding referenda on the Treaty of Amsterdam: we do not know how these will go. The European Union and Parliament must not go so far that democracy becomes a sham.
Mr President, the Schaffner report is a good report and the usual congratulations must make way for genuine thanks for the quality of this work. It covers the conclusions of the report published by the High Level Panel ordered by the Commission, and its text unambiguously underlines the obstacles and reticence which are still hindering the free movement of persons, even though the dissenting voices are somewhat more muted.
But to tell it as it really is, the quite scandalous and completely unacceptable situation in which we find ourselves is the fault of the Council, the Member States and the national governments. Scandalous because the Treaties imposed the establishment of true freedom of movement as of 31 December 1992 and it is now 1998. Scandalous because, despite the iterative judgments given by the Court of Justice which upheld the Treaties, things have hardly moved on at all. And scandalous because the governments of the Member States continue to drag their feet when it comes to implementing that freedom which is most important in the eyes of our fellow citizens. We have actually been very rigorous in making arrangements to allow capital, services and merchandise to move freely yet when it comes to people, the Member States and governments have used all sorts of delaying tactics to hinder the initiatives from Parliament and the Commission, whose aim is to create a veritable union of European citizens free to move about as they choose.
The Council is the main institution responsible for this resistance. Their timidity, the restrictions and the barely hidden sacred cows are holding back our national officials. The Member States who are sitting on the directives governing freedom of movement should be sanctioned for non-application of the Council's decisions, however timid. As for the national governments, they remain faithful to their traditions of conservatism and faint heartedness and refuse to apply the directives, thus adding to the already large number of petitions on the freedom of movement and appeals to the European Ombudsman. The Commission itself uses a great deal of restraint when applying its right to take action against Member States who are in default.
I would like to take this opportunity to welcome the initiative to compile all the provisions relating to free movement into a single clear document so that these texts finally become accessible to the citizens and practitioners of European law. The proposal to hand over responsibility for the free movement of persons to a single Commissioner is in the same spirit and should be actively supported. However, the report remains tarnished with a worrying failing. In paragraph 23, it mentions that workers who are citizens of third countries do not enjoy the same freedom of movement as EU citizens. They are only allowed to stay or work in a different Member State as a result of the freedom of movement of services by right accorded to their employers. This situation is quite simply unacceptable. We must arrive at a situation in which anyone legally residing and working in the territory of a Member State of the Union is entitled to do so in any other Member State. The practice of granting freedom of movement to the employer as opposed to the individual must be completely stamped out.
I believe that the two amendments proposed by Mrs Zimmermann, Nos 8 and 9, should replace the original text. Whether or not they are adopted by Parliament will determine how the members of the Group of the European Radical Alliance use their vote.
Mr President, the High Level Panel report on the freedom of movement of persons in Europe has perhaps disappointed some of its initiators because it does not put forward any fundamental modifications to the existing legislation, and that is perhaps why it is so difficult for Members of Parliament to obtain a translation of this text.
Anyway, the report seems to say that the general legal framework is already in place, and that first and foremost it is a question of applying the existing texts. As I am in the fortunate position of speaking and writing French, I have been able to understand the basic report and can inform my colleagues that this text is totally without bias and hence sits very well with all the rest of the literature on the subject. For example, the report does not systematically wage war on border checks on people travelling between different Member States and even states, and I quote, "that the removal of such border controls should not be done to the detriment of security' .
Similarly, the report painstakingly avoids confusing the freedom of movement of European citizens with that of citizens of third countries, a mistake which is all too easily made in our circles. Better still, it emphasizes the fact that the right to free movement of European citizens, as set out in the Treaty, should not necessarily be taken to imply the right to move about or stay without completing all the specific formalities.
Finally, the High Level Panel has burst yet another bubble by explaining that the free movement of citizens of Member States does not mean that they should necessarily enjoy the same rights everywhere. On the contrary, each Member State should be able to retain a certain number of specific laws and the situation should not arise in which, in order to simplify the lives of 5.5 million people voluntarily living outside their own country, they complicate the lives of 360 million other Europeans who live at home and ask for nothing. We would hope that common sense could be applied in all European policies, especially the single currency.
Once this framework has been reasonably established it becomes easier to examine the proposals put forward, which are not all equal. Some are contestable at times, such as those concerning public office. Others however are more useful, such as the arrangements for retaining certain welfare benefit rights when working in several Member States successively.
Mr President, ladies and gentlemen, I would like to begin by congratulating Mrs Schaffner on her report, which has proved to be moderate in its approach to free movement. It is full of good intentions. Moreover, there lies within it the desire to strengthen external border controls, implement new means of redress for individuals who encounter problems when exercising their rights, modernize social security rights and encourage language training and cultural exchanges. This we can be proud of.
However, this should not prevent us from criticizing certain unacceptable points. Mrs Schaffner is effectively proposing to narrow the range of public office posts reserved for nationals and thereby, it seems to me, relax public office access criteria. Under no circumstances can we allow a situation in which public office might be threatened where national preference still prevails. In France, as in nearly all the other European countries, public office is reserved for nationals, and that is how it should remain.
The report also proposes a more flexible interpretation of the rules governing family reunification. As far as I am concerned, I have always defended the notion of family because I believe it is the guarantee of our nations' survival. However, the notion of family reunification cannot be extended infinitely, and it absolutely must not be used as a pretext for opening the flood gates to a wave of new immigrants into a Member State - immigrants who, to meet the entry criteria, merely have to claim to have a distant relative already resident within the territory.
The report also proposes improving the situation of third-country citizens resident in a Member State. But is it not the case that everything is already in place to accept them and absorb them into the adoptive country? In France, foreigners legally established within the territory enjoy the same rights, the same privileges, as any French person born in the country. Should they expect more? We do not believe so, for that would be discriminatory.
Finally, this report sets out to favour the free movement of citizens of the Member States of Europe. All well and good. However, we must not miss the wood for the trees. It has been clearly demonstrated that the Schengen Agreement cannot yet be applied to the letter because of the catastrophic consequences it has for the security of the Member States. Removing internal border controls and replacing them with hypothetical common external borders means the free movement, trade and consumption of drugs, illegal immigration, insecurity and international crime, all of which continues to escalate. We must look at the evidence: regrettably, the uniform conditions necessary for a European space without borders - conditions of national security, full employment and social calm - are not yet in place.
So yes, as it says in Mrs Schaffner's report, we do propose to strengthen border controls but, ladies and gentlemen, this must be counterbalanced by a coherent, dissuasive and harmonized immigration policy, increased cooperation between the police forces and the courts, and harmonization of the methods for acquiring nationality which must be based on affiliation and a restrictive policy on family reunification.
Madam Commissioner, I am glad you are here today. Ladies and gentlemen, I think we are deluding ourselves if we believe that the free movement of persons in Europe has already been achieved. Many of us have commented on the many restrictions. But I think the report of the High Level Panel chaired by Simone Veil also shows how changes can be brought about. It is quite clear from the 80 points included what the problems are - problems with which I myself have been very familiar for 27 or 28 years, I must say. I am Dutch and have lived in Germany since 1970. 'So what?' you might think. "You are a citizen of the Union, so that is not a problem.' I could tell you of many problems which I still experience. Of course, I now have a German diplomatic passport which makes things a bit easier. But I also have a residence permit, which is crazy, but that is the way it is. This applies to many of us if we want to take advantage of what is actually in the Maastricht Treaty. The Maastricht Treaty also states that there could be many more people like myself whose nationality is other than that of the country they represent. But it also states that we are entitled to take up employment in one country and live in another country, for example like transfrontier workers, who live in one country and have insurance in another.
I come from the Aachen border region, and I am aware of all these problems and the difficulties which exist. But what happens if these people get divorced, as happens in almost one in three marriages? Major problems then arise regarding entitlements to pensions, social security benefits, family allowances, and so on. I could go on and on.
I welcome the fact that we are tackling this problem and that much of it is addressed in the Veil report. But I have been talking about people who have a European Union passport. Suppose we now consider those people who do not have a European Union passport, or who have not changed their nationality, whether consciously or unconsciously, perhaps for the same reasons as myself, but have lived here for 30 years. We brought them here to work for us. You could say they have done their bit, and now they are out on their own. These people have a great many problems. Mr Schiedermeier says that perhaps they want to come in by the back door, but I would like to tell him about a problem I have at the moment. The family in question has German nationality. Two children went to school abroad, but were not in Germany when they were 16, which means they have no right of residence. Six children live in Germany and have a right of residence, as have their father and mother. The other two must go back. What sort of a country is that, if we send these people back, if we do not give these people the opportunity of being able to stay with us?
When we see that only Germans are accepted into the public sector - I was in the public sector myself for 30 years - and that many provisos apply to non-Germans, that there are no permanent residence permits, and so on, then I think we still have a very long way to go.
I hope our amendments are accepted, because that would then also let us show the Member States where we are heading at the start of the 21st century, namely towards a common Europe, where all citizens have the same rights and the same opportunities to cooperate in building this Europe, irrespective of nationality.
Mr President, it is not very often that, in order to rightly praise the work of a rapporteur, I can agree with the words of Mr Schulz. But in fact, Mr President, I believe two things can be said about Mrs Schaffner's report: it is balanced and it agrees with the Treaty in force. Mr Schulz has said the report is "Maastrichtian' . Well, if that is what he wants to call it, then it is "Maastrichtian' . It is in line with the text of the Treaty in force and I am therefore in favour of it.
Mr President, I agree with many of the points raised so far, so allow me to look at two more general points which I believe are relevant.
Firstly, we live in a frontier territory where everything that has been done so far casts both light and shadow. Of course there have been shadows, Mr Schulz, but there has also been light, and many achievements. And in response to an excellent speech by Mr Pradier, I would raise my first point. Mr Pradier, in fact the fourth freedom still remains to be developed, but we must not forget that one of the great successes of the Maastricht Treaty is that through Article 8 it bestows a political nature upon this fourth freedom, this free movement of persons and, if that is the case, it must also be the derived law.
So as well as the free movement of goods and capital, as well as the free movement of services - not forgetting, Mr Pradier, that behind every service, as you pointed out, there is normally a person who has the rights that any social and democratic country recognizes - the fourth freedom, the free movement of persons, is the fundamental political crux which transfers the centre of gravity of the European Union from the relationship between consumer and market to the relationship between citizen and rights. That is a great achievement, and that is how we must highlight it and all its consequences.
Of course, from now on, the Amsterdam Treaty presents us with a challenge: incorporating into the acquis communautaire that which up until now has been, as I said, the frontier territory of the third pillar, in particular the free movement of persons. That is our challenge and there is no doubt that it will present many problems. However, it is also included in the Amsterdam Treaty; that is a great achievement and one which will have to be developed with all due caution.
The second point which I believe is relevant and has not been mentioned is the need to guarantee and consolidate the direct effect of Article 8A. If Articles 8 and 8A are purely supplementary legal bases for the adoption of the rules of derived law, then the right of movement and residence of the citizens of the Union is based on the Treaty itself and not on the directives. This must be remembered. These rights are inseparable from EU citizenship, as are the other rights contained in paragraphs b), c) and d) of Article 8.
The report from Mrs Veil's High Level Panel supports this theory of the direct effect, and demands that every EU citizen should be able to invoke it in establishing the application of the principle of non-discrimination. We would point out that the Court of Justice has not yet given a ruling, and we hope that in the near future, when it gives its ruling, it will help to consolidate this theory.
As regards the Commission, we must point out that in the proceedings brought before the Court, the Commission has maintained this theory of direct effect. However, in the second report on citizenship, which is being debated in Parliament at this moment, the Commission only makes an ambiguous statement: that it would be logical if Articles 8 and 8A together generated rights relating to entrance and residence. Nevertheless, in the last analysis it resorts to the legal bases of Articles 49, 54, 56 and 6 of the Treaty.
I will finish, Mr President, by saying that I think we must also point out that we are still lacking a single legal base for free movement. In my view, these are the fundamental challenges which must be developed, from now on and with the Amsterdam Treaty in hand.
Mr President, of the four freedoms mentioned in relation to the internal market, the free movement of persons still poses some problems. But that is no surprise. Did the people who drew up the Treaty realize how broadly this freedom might be interpreted? And could they imagine how far-reaching the consequences of the free movement of persons might be?
The abolition of internal borders was in reality only possible in combination with compensatory measures and a very strong external frontier. Has this really been so useful to the citizens in the end? All the same, the strengthening of the Union was an unavoidable consequence of the ideal of open borders.
Mrs Schaffner's reports discusses the High Level Panel's contribution to the debate on the free movement of persons. To my mind, it goes a little too far, for example in its interpretation of the Treaty's regulations and in its exaltation of so-called "European citizenship' , an imaginary concept which is far removed from the people, but is forced upon them through promotional campaigns.
The amendments from both the Green Group in the European Parliament and the Group of the Party of European Socialists are truly unacceptable. As far as the Greens are concerned, I would like to say this. The reference to the anti-discrimination article in the Treaty of Amsterdam is superfluous in a report on the free movement of persons. But if you are going to quote, make sure it is complete. Why table an amendment which lists sexual preference and age as well as disabilities, but leaves out gender, race, and religion or belief.
Through their amendments, the Socialists clearly want to give people from third countries more rights than EU citizens. The logic of this escapes me. At present a French citizen can settle freely in the Netherlands, as long as he can support himself. The person concerned is not a Dutch citizen, after all, covered by Dutch legislation. This is a restriction, but to my mind a necessary restriction, otherwise there would be all kinds of social abuse in the various Member States. If there are restrictions for EU citizens, than why should these not apply to citizens from third countries? Indeed, why should they get more freedoms than EU citizens? These amendments are unrealistic, and if they are adopted we will most certainly vote against the report.
Mr President, on behalf of the representatives of the Alleanza Nazionale, in expressing our keen appreciation for Mrs Schaffner, we also wish to say that the High Level Panel's report shows considerable awareness of the vastness of the problems in the field of the free movement of persons. Even if there have been considerable improvements over the course of the years, there is a need to eliminate the distortions that continue to delay the full application of the rules on the matter. Reading Mrs Veil's report, we can see how the main problems relating to the free movement of persons are caused not so much by a gap in the legislation but rather by the non-application of the directives and regulations, which are at times obsessively complex. There is also a problem with adapting Community law to national law, as in many cases the former is only partly included rather than in full.
So we need to put everything in order. We should try to regulate the various aspects of this question with single directives or regulations, thus avoiding the problem of complex, indecipherable regulations.
At the same time, citizens' rights will be better defined through this process of simplification. Citizens who decide to settle in another Member State of the Union should be able to benefit from the same treatment as citizens who do not leave their countries of origin, and not be penalized for making that choice. The fundamental concept should be unique, based on equal treatment and the combating of discrimination out of respect for human rights.
Mr President, Madam Commissioner, ladies and gentlemen, I would like to start by making an appeal to the European Parliament and all my colleagues. This Parliament has always been the driving force behind the principle of the free of movement of persons as a fundamental freedom. I hope this will continue to be the case during the debate and the vote on Mrs Schaffner's report. The European Parliament must continue to counter the tendency found in many Member States to turn in on themselves and erect institutional and actual barriers to the free movement of persons, and even to discriminate against citizens on the basis of their nationality. In my speech I would like to go into a particular point, namely the status of third countries in the context of the free movement of persons.
In my country, Belgium, a debate is taking place at present on the local election voting rights of migrants who have been resident in our country for many years. My party, the Socialist Party, has been won over to this, but it is a terribly difficult debate, which has to cut across people's fears, people's racist reflexes. However, it is incredible how many other forms of discrimination exist alongside this one against people from third countries, who are in fact permanently resident in Europe. The right of residence, of being able to work in paid employment, or to become self-employed and even, Mr Schiedermeier, the right to live with one's family - a fundamental human right laid down in international conventions - are not evident to these people, and are even challenged by you. Even though the High Level Panel had a limited mandate, it makes good recommendations. I believe we should support these in this Parliament. Or do we think that a Turkish migrant from Genk in Belgium should not be able to look for work in Aachen in Germany, 35 km away, whilst his Italian neighbour is able to do so? Do we think it is normal that a young Turkish person should have to apply for a visa to follow his football team on a trip to London, whilst his Spanish friend can do so without one? Do we think it is normal that people from third countries cannot invite their ill relatives to come over here if they can guarantee that they can support them? Or is it humane to make a woman who has been abandoned by her husband leave the country, for the simple reason that she is not a European Union citizen?
My group, ladies and gentlemen, supports the abolition of all types of discrimination between citizens of Member States, and between EU citizens and citizens of third countries who are permanently resident here. That is the purport of a number of our amendments. I note incidentally that both the Veil High Level Panel and a number of proposals tabled recently by the Commission take quite a big step in that direction, and I hope you will be able to endorse our philosophy. But after this debate I no longer harbour any illusions about the attitude of some of the political groups in this Parliament. I would like to thank in advance the members of the Group of the European Radical Alliance, the Greens, and all the others who will support our amendments willingly.
Mr President, to the citizen, freedom of movement within the Union is perhaps the most concrete expression of what Europe means. People can live and work in different countries and decide in which country they want to live, in the long or short term.
In the referendum on whether Sweden should join the EU, freedom of movement was one of the decisive arguments in favour of membership, but many transfrontier workers still have problems drawing their pensions and supplementary pensions, and problems when they want to register in another country.
Freedom of movement is on the way to becoming a reality, but some governments are dragging their heels. There are reasons for showing them up as examples and a warning. So we will take up Mrs Thors' topic. The EU prohibits discriminating against citizens of other countries, but is it in accordance with the Treaty to discriminate against your own?
In Sweden, a large number of knowledge-intensive companies are having problems finding well-trained people. Ericsson, the telecoms company, has threatened to move its entire development department and corporate management to another country if it cannot get foreign people with leading-edge skills to move to Sweden. But they do not want to do so for tax reasons. To solve the problem of high taxation, the Swedish Government wants to introduce special tax exemptions on the grounds of nationality. Ordinary Swedish workers will have to keep on living with income tax at over 50 %, while at the same time, well-trained, highly mobile workers get tax relief - and this, according to my information, with the support of the Commission, which is thus directly supporting tax dumping for localizing businesses. This exception for highly-trained workers will protect the high taxation policy which otherwise would become impossible. Otherwise, freedom of movement would lead to lower taxes and equalized conditions between Member States.
The prevailing competition on tax has shown that a lower tax burden favours companies. But if they are discriminated against if they stay in their country, and forced to pay tax to their homeland if they leave, then confidence in the EU will evaporate.
In our country, we are now seeing the principle of living standards dictated by nationality, which enshrines the principle of unequal pay for the same work. Scandinavia is a very good example when it comes to a passport union, but it is an equally poor example when it comes to tax. There is still a lot to be done when it comes to freedom of movement and freedom itself.
Mr President, may I say at the outset that I am speaking on behalf not of only the Socialist Group but also and particularly the British Labour Members who are very strongly in support of the proposals contained in, and the objectives of, the Simone Veil High Level Panel. We can identify many problems that restrict free movement, particularly the question of lack of language skills and the failure to recognize qualifications obtained in other Member States, something on which I did an opinion a year or so ago for the Committee on Culture.
There is also the question of the reconciliation of social welfare benefits and pensions. All these things are obstacles. We are told all the time that we must have free movement or the situation will not work in Europe and that the free market economy worked in the United States because of free movement. In the past, certainly, many of the groups that moved around the United States, Jewish communities, black communities, ended up in ghettoes where they lived the life of second-class people. That is not the kind of thing we want here.
I fully support the amendments that have been tabled to this report by Mrs Schaffner to ensure that all those people who are legally and permanently resident in the Member States shall not be given second-class status but shall be able to enjoy the same rights of movement and participation in any kind of legal activity they wish to take part in as citizens of the Member States. Before I conclude I must just say that there are three points in the report that are particularly difficult for the British Labour Members, namely recitals A and L and paragraph 1. These refer to the need to ensure total abolition of frontier controls and they seem to ignore the five-year opt-out in this area which was agreed at the Amsterdam conference in June last year. I think the implications of the Amsterdam agreement must be taken into account in this matter and we would have to vote against those particular points, though I hope we will not need to oppose the full report.
Mr President, ladies and gentlemen, Madam Commissioner, I too would like to thank the rapporteur and the High Level Panel, chaired by Mrs Veil, for their work.
I believe that one of the most important successes of the European Union is the single market, which covers much more than the purely economic field. This single market also involves new freedoms and opportunities for citizens in their roles as employees, consumers or members of a family.
So today, Community citizenship has taken on a new dimension. Nevertheless, we must be aware of the fact that there are still many difficulties to be faced in order to achieve the complete freedom of movement which should have been possible since 1993.
The general conclusion is that the existing legislation is adequate. So the problem that needs to be solved is ensuring that Community rules are effectively applied and, in my view, that is a great challenge.
As a member of the Committee on Petitions and the Committee on Culture, Youth, Unemployment and the Media, I can assure you that the existing problems, mainly relating to the recognition of professional and academic qualifications and residence permits, as well as such day-to-day issues as the use of motor vehicles, have direct repercussions on the private and personal lives of citizens and their families.
Nor must we forget that the lack of available information is to a large extent responsible not only for the obstacles to free movement, but also for a great deal of disappointment when citizens realize that their expectations are not compatible with Community law. For example, many people are not aware of the steps which must be taken to ensure that their contributions to social welfare benefits are recognized in another Member State. Or to give another example, the costs of transferring money abroad are a serious difficulty for those people - such as pensioners - who live outside their own country for a considerable period of time.
In my view - and I agree with the report in this respect - gaps such as these could be filled by improving the public information campaigns on the rights of Europeans. In the same way, it is essential to promote administrative cooperation between national and Community bodies and institutions, with a view to achieving transparency and comprehension of Community legislation. That would make it easier for citizens to ascertain their rights and obligations.
It would also be extremely useful to have the opportunity to run training courses for people working in administrative bodies, covering the most commonly encountered problems, so they can be resolved at a level which is closer to the citizens.
Finally, I would like to emphasize the measures presented in the field of education. The study of foreign languages, cultural exchanges, and a consideration of the difficulties facing trainees and people with grants or scholarships are all problems which must be given special attention.
Ladies and gentlemen, the construction of a common educational territory is, in my opinion, the most important support needed in order to achieve our ultimate objective, the building of an area of true freedom and security within the European Union, towards which we must all strive.
Mr President, ladies and gentlemen, I welcome Mrs Schaffner's report on the report on the free movement of persons produced by the High Level Panel chaired by Simone Veil. Of the four fundamental freedoms, it is the freedom of movement and the right to reside anywhere in the Union which are really taking a long, long time to introduce. That was why the Commission set up the High Level Panel. Their task was to examine any concrete obstacles to the free movement of persons within the Union, and to propose appropriate solutions.
The High Level Panel concludes that legislation on the free movement of persons already largely exists, and that most problems can be identified and solved without the legislation being amended. The Panel considers that the main problem is the implementation of these rights. To make it easier for individuals to exercise their rights in practice, the Panel has formulated 80 recommendations, which mainly concern: better information; which rights apply to the freedom of movement; increased cooperation between Member States; better training for national civil servants; and how to make it easier for people to seek work in another Member State. I think today's debate is precisely about all these problems.
The report touches on citizens of non-Member States. It mainly deals with how to coordinate the social security system which needs to be extended to cover those citizens completely or partially. The High Level Panel also recommends more mobility for citizens of third countries who work in service companies. The report is also in favour of mobility for the family members of citizens of third countries, but I would also have expected it to come up with more statements of principle when it comes to citizens of third countries residing legally in our fifteen Member States. I believe they expect things of us.
Mrs Schaffner, the rapporteur, supports the many valuable recommendations from the High Level Panel. A number of these recommendations will also be debated here in Parliament, for example in relation to the proposal on supplementary pension rights for workers moving within the Union, and the proposal to extend the social security system to citizens of third countries moving within the Community.
I share Mrs Schaffner's view that real work is required in the area of information, as regards both the citizens and the authorities. As Parliament knows, the Commission has also taken a number of initiatives in this field, such as the EU's Information Programme for the European Citizen which was launched in 1996, and the Carolus programme for the exchange of civil servants between Member States' administrations. The aim here is that the legislation covering freedom of movement in the single market should also be applied in practice by all our civil servants. In other words, we need civil servants who provide a good service to all our citizens.
In reply to the report's exhortations to the Commission, I would also like to mention two important measures which have been taken and will help to ensure that the principle of the free movement of persons becomes a reality. The first initiative is a plan of action for the single market. One of the aims of this plan is to create a single market which will benefit all citizens. In order to achieve this, work is now in progress to abolish personal ID checks at borders; review the provisions on housing; defend social rights; and make it easier for people to move around in the labour market within the EU. Action is also being taken to improve dialogue with the citizens.
The other initiative I would like to mention is a plan of action for the free movement of employees, which the Commission of course adopted in November 1997, and which also affects some of the recommendations from the High Level Panel.
The second proposal made by the High Level Panel will be found in the Amsterdam Treaty. On this point, the Commission is working to implement these amendments to the Treaty in the shape of practical policies as quickly as possible. I believe both the High Level Panel's report and the Schaffner report provide a good basis for further discussion on what concrete action is needed to achieve real freedom of movement for the citizens of Europe.
Thank you very much, Mrs Gradin.
The debate is closed.
The vote will be postponed until the High Level Panel's report is available in all languages.
Enlargement and cooperation in the field of justice and home affairs
The next item is the report (A4-0107/98) by Mr Posselt, on behalf of the Committee on Civil Liberties and Internal Affairs, on the implications of enlargement of the European Union for cooperation in the field of justice and home affairs.
Mr Schulz wishes to speak on a point of order.
Mr President, I refer to Rule 96 of the Rules of Procedure and would ask you not to open the debate now. My reasons are as follows. We have 6 minutes left before voting begins. Anyone who regularly spends time in the Chamber knows what will happen here in a few minutes time: a very undisciplined mass of Members will pour in, with no interest in any debate. They are only interested in the fact that voting is about to begin, and have no interest in the debate. That is unfortunate for Mr Posselt, the rapporteur, and Mrs Spaak, the draftsman of opinion, and also for those who are still to speak this afternoon. However, it is our duty to carry out these debates in a reasonably acceptable manner, and that is no longer possible.
Secondly, Mr President, I would ask you to convey the protest of at least the Social Democrat members of the Committee on Civil Liberties and Internal Affairs to the Bureau of the European Parliament. Every time, we have the extraordinary pleasure of having to debate our reports at a time like this, which I think is inappropriate in view of the importance of the topics. Perhaps that could be taken into account in future scheduling.
It is up to the Presidency to decide whether or not to postpone a debate. I can see from your applause that you are in agreement with this, but I will give the floor to the rapporteur, Mr Posselt, to allow him to state his position.
Mr President, I regret the circumstances which have led Mr Schulz to make his justified comment. But I think it is completely justified, and I would like to state quite categorically that I wish to protest at the way this part-session is being conducted, both on behalf of my group, and as rapporteur. I have absolutely no objection if these reports are discussed on Thursday afternoon or Friday morning. I will certainly be here, and I think that each day and hour of the part-session is as important as any other.
However, I also think there are specific topics which are of interest to a wide public, and the extremely important matter pertaining to the Rules of Procedures which we discussed this morning, which is very important to us internally but is of no public interest, is quite definitely not one of them. I wish to protest at the absurdity of us debating matters pertaining to Parliament's Rules of Procedure in the morning, at the most effective time for press coverage, and then postponing the important topics which are of public interest until the evening.
In accordance with what you have just said, I put it to the House that the debate should be postponed until 5.00 p.m. this evening.
(Parliament gave its assent)
(The sitting was suspended at 11.55 a.m. and resumed at 12.00 noon)
Welcome
Ladies and gentlemen, I have the pleasure of welcoming today a delegation of 12 members of the Maltese Parliament, headed by Mr Spiteri, who are seated in the official gallery.
The delegation has come to Strasbourg for the tenth meeting of the Joint Parliamentary Committee. Today they have attended meetings with their colleagues from the European Parliament, concerning both Agenda 2000 and Malta's relations with the European Union and its future prospects. There were discussions on the different fields of culture, education, research and development, cooperation on policies concerning immigration and the fight against terrorism and drugs, and the Union's Mediterranean policy, particularly the Euro-Mediterranean process.
I hope they have a pleasant stay and a very fruitful debate.
Mr Chichester wishes to speak on a point of order.
Mr President, I wanted to thank you for allowing a gap between the debates this morning and the votes at 12 noon to allow Members to come in and take their seats. I am sorry some colleagues have been so tardy in doing so but thank you anyway.
Votes
Mr Dell'Alba has the floor to make a clarification about when this would come into force.
Mr President, I simply wish to confirm what I requested during the debate: that this regulation should come into force on 14 September, so as to give the subcommittees concerned time to adapt to these new regulations.
(Parliament adopted the decision)
Mr President, I would ask for a revision to be made of the translations in the different language versions, in particular the German version, where I have noted that certain translations could give rise to misunderstandings.
Before the vote on paragraph 8
Mr President, before you call a vote on compromise Amendment No 22, I would like to intervene regarding paragraph 8 in its entirety. If adopted, this amendment will replace two amendments: Amendment No 11 by the Group of the European United Left and Amendment No 19 by the Europe of Nations Group. Naturally, as this is a compromise amendment, it is put to the vote beforehand.
Well, our Amendment No 19, which referred to paragraph 8, sixth indent, had two objectives: one, to add the words 'more rigorous use' ; the other, to delete part of the text. I wanted to say that I am quite prepared to remove the addition of our Amendment No 19, but could we vote separately on the words Amendment No 19 was aiming to delete, in other words, the sixth indent of paragraph 8A - ' the possible incorporation of the EDF into the community budget' ?
That is my request.
You are right, Mr Fabre-Aubrespy, the compromise amendment does not exclude the amendments to which you have referred. They will be voted on afterwards.
(Parliament adopted the resolution)
Mr President, we have now taken a vote on this report. I assume - gentlemen of the Council of Ministers please take note - that the fact that Parliament has just voted in favour of the motion does not mean that transfer of the reserve resources will happen automatically, but we expect that the assurances given by the Council presidency to this House will also be observed in implementing the resolution in the Council of Ministers. Should that not be the case, the resources will remain in the reserve fund, to make it clear to those who must pass a resolution on this in the Council that this opinion is not just one for the wastepaper bin, but that it must be adopted into the directive as we have discussed it here.
Mr President, what Mr Samland of the Committee on Budgets has just said was obvious to us, of course. This view is shared unreservedly by the Committee on Foreign Affairs, Security and Defence Policy. I think the Council and its Presidency are aware that they now have to act to make funds available for Bosnia-Herzogovina. The Committee on Foreign Affairs, Security and Defence Policy fully supports what Mr Samland said.
Mr President, yesterday when Mr Henderson responded to my requests to comment on the various points, I had the impression that he was willing to talk and will remain so over the coming weeks. Further to this vote, however, I will interpret my duty as representative of the Committee on Foreign Affairs, Security and Defence Policy and of Parliament to mean that I can have a discussion with Mr Henderson on the points to which he has not yet been able to agree, so that we can assert our view as far as possible. Some major points concerning the Commission's capacity to act are still to be implemented. We must push this through, in the interests not only of Parliament, but also of the European Union as a whole, so that our aid in Bosnia-Herzegovina can finally be effective and we can catch up with the Americans.
Mr President, I do not want a debate but just so that we understand the relationship between what the Foreign Affairs Committee was recommending and what my colleague, the chairman of the Budgets Committee, has just said, can I just for the record confirm that I was impressed by what Mr Henderson said yesterday as President-in-Office of the Council in responding to our amendments from the seat of the Presidency. I am convinced that there will be time now before a final decision is taken in Council for discussions to continue. I do not wish to delay, and neither did the Foreign Affairs Committee at any moment wish to delay, the delivery of aid to Bosnia or indeed to delay this regulation.
I think it is important, on the wider issue of our relationship with the Council on CFSP and other matters, that there be absolute consensus among the groups of this House which is why I did not press this matter, as you know we could have done, earlier. I am content now to rest on the assurances we had from Mr Henderson and I am sure now this will actually lead to progress and I will sit down before you hit the hammer.
Thank you very much, Mr Spencer, but your speech would have been more appropriate during the explanations of vote. We will continue with the votes.
Mr President, I shall be voting against this amendment which refers to the 128 encoding system, for two reasons. First of all, the author has been unable to explain to me what this system is, and I would like to say that when someone proposes an amendment with references such as this one, they should at least supply the documents to which it refers.
My other reason for voting against this amendment is that I have finally been able to find out what it is about. It is in fact a very expensive, primarily American bar code system to replace a very simple Eurocode system which will cost next to nothing. There is therefore no doubt in my mind that this amendment should be rejected.
After the vote on the text of Annex 2(8)
Mr President, I am terribly sorry to have to point out that there were no voting machines working in this whole row of seats, which can be proved. And we would all have voted against the motion. They did not work.
I am very sorry. This will be recorded in the Minutes and the officials will go and test it.
Mr President, on this side too, there was a whole row, an entire block of voting machines which did not work. Could you repeat the vote please? Because I have a feeling there was a more serious reason for them not working. I have a feeling they were switched off.
Mr Wijsenbeek, since you were once the chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, you know that once the result of a vote has been given, it cannot be repeated.
Mr President, please repeat the voting procedure. The German interpretation gave your words as: ' Please raise your hand clearly' . No-one here realized it was an electronic vote until it had finished, so the vote must be repeated.
There may have been an error in the interpretation of what I said. I think that was the case.
(The President repeated the vote)
Mr President, I do not know why, but during these last few votes there was a clear divergence between the numbers you read out and the numbers listed on my group's voting list, which in fact correspond with the numbers some of the other groups have. That is why there is clearly some confusion over exactly what we are voting on. Could you please call out the numbers, Mr President? Because I have votes here, for example, on Amendments Nos 21 and 25, and on a number of original sections of texts, but it is not completely clear what is covered. I think this is an important subject, so I want to know exactly what we are voting on.
Mr de Vries, we have just put the original text of Annex 2(8) to the vote.
After the vote on Annex 3
Mr President, I would like to inform you that I am present in the Chamber, I am voting and my machine is voting.
Thank you very much, Mr Falconer. That will be noted.
(Parliament adopted the legislative resolution)
Mr President, on a point of order. Could you inform the House, before we start Mrs Lalumière's report, whether there are any appels nominaux in the course of the vote?
I believe there is no roll-call vote, Mrs Jackson. I will announce it as the texts are put to the vote.
Mr President, does not the advice you just issued to Mrs Jackson defeat the object of the exercise? If we know there are no roll-call votes we can all go out now and have lunch!
Mr Falconer, I am sure the Members of this House do not need to be told in advance whether or not there are any roll-call votes in order to fulfil their duty.
Before the vote on Amendment No 5
Mr President, as the objectives of the amendments tabled by the Group of the European People's Party and the Group of the Party of European Socialists accommodate each other very well, we also agree with the amendment of the Socialist Group if they agree to insert the word 'democratic' before the word 'Russia' . The sentence would then read: ' considers that the European Union must develop special links with a democratic Russia...' .
(Parliament approved the oral amendment)
(Parliament adopted the resolution)
Mr President, the air in here is not just very warm, but stifling. It is affecting our concentration. May I ask to have it checked so that the air in this Chamber is better at 3.00 p.m.
I will pass this on to the House's services so that they can confirm your request and look into the matter.
The European Parliament report on the guidelines for the forthcoming 1999 budget is written in diplomatic language and is at pains to mask the two major contradictions which need to be addressed, that of the Structural Funds and that of the single currency, not to mention the question of enlargement which will come later.
On the subject of Structural Funds, the application of the 1993-1999 financial forecasts, approved by the 1992 Edinburgh Summit, would, given the late payments, give the 1999 budget a figure of 1.325 % of Community GNP in credit commitments and 1.235 % in payment credits, in other words considerably above the ceiling of 1.10 % allocated in January during the orientation debate (which in turn was lower than the maximum of 1.27 % allocated in Edinburgh). This progression raises the question of Structural Fund inflation and the fund's usefulness, which has already been highlighted by my group in a recent study entitled 'Welfare Europe or Europe of the Nations' .
It also raises the question of the legal nature of the interinstitutional agreements such as Edinburgh which claim to definitively link Parliament, the Council and the Commission. It is quite clear that these agreements do not have the status of a Treaty and that the Council in particular still has the right to change its mind when circumstances dictate.
The second problem concerns the implementation of the single currency. We can predict with certainty that this will lead to an increase in Community spending on inter-regional rebalancing. This guideline will go against Member States' wishes to continue to reduce their public deficits in the years to come (as the figure of 3 % is a ceiling, not an ideal level), and in a wider sense to keep Community expenditure within reasonable limits.
Will this upwards pressure on expenditure be felt in the next year if the euro comes into effect on 1 January 1999? The resolution of the European Parliament suggests that this will come to nothing, and that is perhaps true since the full effects of the new system will not be felt immediately. However, Parliament is prudently arranging an escape route by stating that the Union's budget must always conform to the terms of article F3 of the Treaty of European Union, according to which: ' the Union shall equip itself with the necessary means to achieve its objectives and carry out its policies effectively' .
The Commission has set out the guidelines for the pre-draft of the budget by highlighting the need to adopt a strict budget in order to alleviate the tasks expected of Member States preparing for EMU. The budget is intended to increase by 3 % whilst monetary depreciation in the Member States stands at 1.8 % on average. In real terms, the increase in the budget should therefore be of the order of 1.2 %.
However, when the principal budget items are analyzed, the wide range of the changes becomes clear: namely +8 % for the Structural Funds, +3 % for the programmes aimed at the central and eastern European and Mediterranean countries, +3 % for internal policies and 0 % for the agricultural budget.
We can therefore deduce that the agricultural budget is considered by the Commission to be a secondary item, despite the fact that in 1997, farmers' incomes dropped by roughly 3 % and agricultural expenditure was significantly lower than provided for in the agricultural section of the guidelines.
Our group is asking for an increase in agricultural spending in 1999 of an amount equivalent to that put forward in the pre-draft of the budget and in the draft of the 1998 budget. It is important to reiterate that the final 1998 budget was reduced by ECU 550 million.
To this end, our group has submitted six amendments to the conclusions of Mrs Dührkop Dührkop's report. In fact it needs repeating that it is essential to continue to subsidize incomes according to the measures set out in the 1992 CAP reforms, or else the credibility of the CAP - the aim of which is to guarantee a viable rural environment - would be jeopardized.
An examination of the agricultural proposals of the Santer Package, presented to us on 18 March last, raises a great many questions about the future of the CAP. If the principle of income subsidies is flouted in the draft 1999 budget, our fears will be fully justified.
Given the state of mind of the Commission and the European Parliament, we wanted to reiterate in another amendment the compulsory nature of agricultural spending in terms both of the level of pricing and of income subsidies.
Finally, as rapporteur for the 1998-1999 agricultural prices, I have been able to carry out a detailed analysis of the Commission's proposals. As Commissioner Fischler said, the package price remains stable virtually in its entirety. In reality, as I have already told my colleagues in the Committee on Agriculture and Rural Development, agricultural prices and subsidies will see a twofold drop: firstly due to the 1.8 % monetary depreciation in relation to the previous year and secondly, as of 1 January 1999, a drop of approximately 3 % for those Member States participating in the euro, due to the withdrawal of the green ECU. There is no trace of any compensation for the loss of income associated with the green ECU in the budget pre-draft.
The farmers are therefore going to get the impression that they alone are financing the implementation of the euro, both through the resultant budgetary constraints and through the withdrawal of the green ECU. This situation cannot be tolerated!
The 1999 budget will be the last European Union budget before the Council of Ministers adopts the new 2000-2006 financial perspectives and the euro becomes a reality.
Mrs Dührkop Dührkop has found herself on the horns of a difficult dilemma, namely how to maintain the strict budgetary controls adopted by the Member States whilst incorporating into the European budget the financial consequences of the third stage of economic and monetary union, the Treaty of Amsterdam, Agenda 2000, and the pre-accession of the central and eastern European countries. There is no response to this question in the report.
On the contrary, Mrs Dührkop Dührkop attempts to reconcile conflicting interests without identifying actual priorities and satisfying the various parties and lobbies who enjoy the Community manna. With the exception of agriculture, which is strictly ring-fenced, there seem to be no strict budgetary controls. Paradoxically, with the ECU 150 million adopted at the Luxembourg Summit, employment looks like the poor relation in the European budget. In truth, only simple cosmetic measures have been taken.
This budgetary conformism accurately sums up the budgetary guidelines of the European Parliament for 1999. It does not break with its bad traditions, which we have challenged on numerous occasions, namely: clientelism, fraud, wastage, politicization and United Nations embezzlement.
Cabrol report (A4-0112/98)
We have decided to vote in favour of Mr Cabrol's wellproduced report, but we would like to emphasize that two principles must be applied when it comes to the suitability of blood and plasma donors and the screening of donated blood.
Namely: the public must be protected against the risk of infection from blood transfusions; and no group should be excluded a priori on the grounds of sexual orientation or occupation.
Being a blood donor is not a human right. Priority has to be given to the safety of the people receiving the blood. But if we accept the principle of discrimination uncritically, we accept at the same time that screening of blood for transfusions and monitoring blood donors is not subject to the level of safety checks one might expect.
I always pay attention to the work our colleague Mr Cabrol does in this House because he contributes valuable and extremely precise professional help, together with a tremendous sense of responsibility in the area of public health.
I also believe that the amendments proposed by the rapporteur point towards increased safety for both donors and recipients. In that sense, they can restore confidence to both parties, which is something that is much needed.
However, we must not forget the problems associated with a lack of blood and derived products within the European Union. The quality and safety criteria are happily taken into account by the Commission. These measures will be instrumental in wiping out the stigmas caused by the contaminated blood crisis and Creutzfeldt-Jakob disease in France and in Europe.
Although we might consider that there is now virtually no risk as regards AIDS, it is vital that we take all known measures to eradicate all risks of transmitting the BSE agent. Mr Cabrol's amendments meet this safety requirement.
As regards imported blood, we must, at all costs, avoid repeating past errors so that the recipients of blood transfusions can once again have complete confidence in the procedure. There is a heightened duty of transparency and vigilance.
Finally, I would like to insist upon blood and plasma donations remaining free. That is the only way to avoid corruption. This point needed repeating, and that has been done in the report. There are many of us who fight for this - whether blood donors like myself or not - and who support these proposals.
Timely and reliable clinical and laboratory control is a necessary precondition for the collection and provision of blood. In this connection, the proposals contained in the Cabrol report are especially significant and are a positive step aimed to guarantee the monitoring which must be carried out both on the donors and on the storing and availability of blood supplies and blood products.
We consider that, to avoid a repetition of the defective monitoring procedures that are becoming ever more widespread in the EU, resulting in the spread of serious diseases that have justifiably given rise to social unease, responsibility for the collection and provision of blood and blood products must be assumed exclusively by public organizations which have the necessary experience and infrastructure. At the same time we must ensure that this vital treatment, which offers substantial help to those suffering from serious chronic conditions or diseases which require the immediate intervention of the medical services, does not become a means for unaccountable large multinational corporations to indulge in profiteering.
Moreover, the products of blood donation, which must be voluntary and not undertaken in return for payment, must be made available free of charge for those in need.
The coincidental problem of the long-term lack of blood at national level calls for common regulations to be implemented by national bodies, with a permanent system of continuous intercommunication on the system of blood donation, existing supplies, and methods for storing and transporting these supplies. This will ensure the timely and safe use of these reserves throughout Europe.
We cannot legislate for morals. However, it behoves us to guarantee all those preconditions that will ward off anything that is opposed to individual and social rights to health and life. Raising the awareness of the general public, ensuring the highest level of scientific research, and monitoring national and scientific bodies to prevent the production of products which will threaten an individual's health, are necessary safeguards against the criminal phenomena of distributing contaminated blood and blood products.
We accept the need for checks on the blood that is collected, and we demand regular analysis and monitoring of data on the indicators of viral diseases in an attempt to prevent the danger of them spreading. However, we must denounce attempts to create a new apartheid with the proposals that have been made regarding the exclusion of donors who have travelled to Africa. Moreover, we must express our deepest concern about attempts to introduce, under the guise of health protection measures, the unacceptable measures provided for in the Schengen Agreement concerning the invasion of an individual's private life through the setting up of questionnaires relating to their sexual behaviour and sexual relations. These measures do not avert any danger whatsoever - they are merely being used as a pretext to make the violation of the private life and dignity of the individual both socially acceptable and commonplace.
I would like to thank and congratulate Professor Cabrol on his report on the Council's recommendation concerning the admissibility of blood and plasma donors and the tests carried out on blood donor samples in the European Union.
I would like to make a point of restating that both on ethical grounds and in order to guarantee the safety of blood products, blood donors and blood users, it is absolutely vital that donations remain free and are done on a voluntary basis.
This text should pave the way for achieving the highest level of safety. The donor exclusion criteria which should prevail throughout Community territory, as set out in Annex 5 - with the exception of the criteria excluding homosexual men which seemed to me to be wholly discriminatory - will help to provide this level of safety, which each citizen has a right to expect.
Furthermore, the setting up of a single donor registration and identification system common to all the Member States certainly constitutes a step forward. It will be much quicker to consult the resultant centralized database and this will provide an added product safety measure. Needless to say, this data must remain strictly confidential, and one of the main guarantees of this is the donor identification encoding system which is unique and common to all the States.
It might seem astonishing that a Member should vote against a report whose goals he shares.
Of course, everybody is in favour of improving the safety of transfusions and therefore of surrounding blood donations with precautions aimed at protecting the health of the recipients. But the guarantee so given must be on technical grounds and must not disguise political, moral or religious beliefs.
It therefore seems to me that the Council's recommendation - barely improved by the proposals of our committee and its rapporteur - distances itself from concerns for public health to give a normative legal value to highly discriminatory prejudices.
In the first place, building a database of people excluded from giving blood is contrary to the principal of confidentiality which must go hand in hand with the detection and treatment of certain illnesses, particularly AIDS. Even if it were possible to guarantee the confidentiality of the database, it would still supply personal information about these illnesses to persons other than the sufferers and the doctors treating them, which is in contradiction to the rules adopted in most countries of the Union.
Above all, section 5 of the explanatory statement, recitals 21 and 25, and paragraph 5 of the recommendation of Annex 2 of this text are completely unacceptable when taken together. It emerges that from the Council's point of view, the following are excluded from giving blood and should possibly be filed as such: homosexual men; persons who have had sexual relations in Africa; and persons who have been sexually active in another country - to be specified - other than Africa. In addition, journeys outside Western Europe and North America should also be declared.
What emerges from these proposals is that for the pseudo-scientists who drew up this text, the threat posed by a person cannot be attributed to risky behaviour - which is something that everybody could understand and accept - but to their sexual orientation, the place where they live and their race.
The European Parliament would be doing itself a service by refusing such proposals a great deal more energetically than has the rapporteur.
We have already seen through other recent reports that the road to hell is often paved with good intentions. Our very legitimate compassion for the victims of transfusion accidents must not be allowed to eclipse the principles of non-discrimination upon which the European Union is founded, nor should it be allowed to encroach in even the slightest way on essential civil liberties.
The Danish Social Democrats have voted in favour of Mr Cabrol's report. The report, which is a recommendation to Member States, underpins the Danish desire for voluntary and unpaid blood donations. Article 129 of the Amsterdam Treaty introduces a high level of health protection in Community policy, including measures aimed at setting high standards with regard to quality and safety of organs and substances of human origin, blood and plasma. This is to prevent blood and plasma from becoming common commodities.
The Cabrol report of course addresses a major problem, namely that of the safety of the supply of blood donations in Europe.
Nevertheless, I believe it is legitimate to question the effectiveness of the principle of creating a donor exclusion database and related European files. But above all, in spite of the references to confidentiality, the very principle of building such a database poses serious problems with regard to the protection of civil liberties and the individual, as do the exclusion criteria which in places have discriminatory aspects - homosexuals, prostitutes, and so on.
Although the existence of a blood donor exclusion register in each transfusion centre might be acceptable, extending it to cover all the countries of Europe is a very risky undertaking.
That is why I believe the Council should review its position. I have therefore voted against this report.
Lindqvist (ELDR), Eriksson, Seppänen and Sjöstedt (GUE/NGL), Gahrton, Holm, Lindholm and Schörling (V), Krarup and Sandbaek (I-EDN), in writing. (SV) We the undersigned Members have voted against Mr Cabrol's report on the Council's recommendation on the suitability of blood and plasma donors and the screening of donated blood within the European Community. We have done so for a number of reasons.
Firstly, we believe it is totally superfluous to introduce a central register, and hence central registration, of donated blood and donors. In any case, the volume and type of data which would have to be registered is overwhelming. We believe it would be much better to transmit the information directly from country to country if it is needed.
Secondly, the report and the Council's approach violates personal integrity. We see absolutely no reason why a donor should give information about any sexual activity in Africa, let alone who he or she may have had relations with and when.
Thirdly, we would very much like to see the Council of Europe, which has been dealing with this area for years, continue to do so. We cannot see any reason why the EU should deal with this area as well.
I would like to congratulate our colleague, Professor Cabrol, on his report on the Council's recommendation concerning the admissibility of blood and plasma donors and on the screening methods used for blood donations in the European Community.
This recommendation is aimed at providing a high level of safety, and for this reason donations must be both voluntary and free. Donors must also answer a series of questions which are listed in Annex 2, and must meet certain criteria which are listed in Annex 5 and which, of course, should not be discriminatory.
A single, common system for the whole Community territory for the purpose of identifying and registering donors and related data would provide much quicker access and consultation. The confidentiality of such information would, furthermore, be guaranteed by an identification encoding system.
Lalumière report (A4-0060/98)
Mr President, I abstained from the voting on the Lalumière report, although it is really excellent. However, some amendments have diluted the report somewhat. The report does justice to the task, accurately describing Russia as one of the European Union's major partners and specifying a clear strategy for the European Union's cooperation with Russia. However, I regret that talking about the question of Russia's membership or non-membership of the European Union gave the impression that this was under discussion. It was not, and is not, under discussion. If that is made clear, I think we may be content with the report.
Mr President, I voted in favour of Mrs Lalumière's report. It is an extremely important one. However, I would like to point out that some of its content does not entirely reflect my own views on foreign and security policy, especially in connection with EU/WEU/NATO- Russian cooperation. But I think it is essential that the EU should give its support in any way it can to developing relations and cooperation between NATO and Russia. That is why this report is an important one. I voted for it, although I cannot completely agree the solutions which were approved in the part-session.
Paragraph 54 of the proposed report states that the EU will develop close links with Russia through the partnership and cooperation agreement, but also emphasizes that Russia cannot be a Member State in view of its size and its Euro-Asian interests, and in view of the EU's highly integrated nature.
For the European Parliament to pronounce on Russia possibly eventually joining the EU is totally inappropriate, not least because Russia has not actually applied to join.
Rather, it must be in the EU's interest to establish close links with Russia which could be developed into close cooperation to strengthen and guarantee international peace and security.
It would be totally inappropriate to adopt paragraph 54. If such arguments were adopted in the case of Russia, they could also be put forward if Belarus and the Ukraine applied to join in the future.
Paragraph 46 emphasizes that it has only been possible to develop security links with Russia since it was decided to integrate the Western European Union with the EU. But we have to remember that, to the Russian establishment as a whole, the extension of NATO means an increased threat to Russia's security. The European Union therefore has a very important task: to help reduce the unease which the extension of NATO means to Russia, rather than increasing it.
This report, on a subject which is acknowledged to be difficult, and presented by our colleague Catherine Lalumière, is important for several reasons and great care has gone into producing it. This is no less that we would have expected from its author, whom I would like to congratulate most warmly.
Although everybody can rejoice at the economic and democratic transition which is forging steadily on, real questions and worries remain.
I believe it is vital to enter into real collaboration against organized crime since this appears as an ever growing threat not only in Russia, but in the whole of Europe. Needless to say, this collaboration will not be possible without the participation of Russia, by means of a frontal assault on the corruption which is endemic to the country.
This effort will also provide a solid basis for lasting and healthy economic relations between the European Union and Russia. There can be no true area of free exchange without this pre-condition. We must be able to say this to our Russian counterparts. But are they capable of listening?
With the dismantling of the USSR and its satellites came the hope of a peaceful and stable Europe. However, the reality is far from this. Of course, we might legitimately think that the risk of a major conflict has gone, but Yugoslavia and Kosovo are there to remind us that low intensity conflicts can still arise which could lead to major crises.
Finally, whilst reiterating my support for this text, I would also like to emphasize that I share Mrs Lalumière's position on not inviting Russia to join the European Union. It seems to me that this is a position which none of the parties want. It would be far better for another democratic body to be organized in the East around Russia, which could negotiate economic, cultural and political agreements with the European Union.
Relations between Member States of the European Union and Russia can only be based on equality and mutual benefit. Institutions expressing the interests of large multinational corporations are making concerted efforts to make the people of Russia serve their illegal interests. Unfortunately the European Union, in complying with the dictates pronounced by NATO, is also attempting to form in Russia a developmental model which is consistent with its own interests, while remaining indifferent not only to the repercussions this will have on the Russian people but also to the dangers of destabilization and conflagration in the region.
Following the overthrow of the USSR and the promotion and support, direct or indirect, of the so-called Russian Mafia, which controls a large section of the economic and therefore the social life of the country, plans are being pushed through to strengthen the process of democratization, which aims to completely marginalize the Russian people and to subject them to the geopolitical dictates of NATO and the USA. The enlargements of NATO and of the European Union aim to create a new border, which will bring NATO forces and interests into direct contact with Russia. It is to be noted that European Union strategy with regard to Russia promotes reform of the latter's political structure, by means of funding programmes, and especially by means of the TACIS programme, to the point where the need for the emergence of a middle class to support political power is underlined.
In the context of the new carving up of the markets, there is an attempt by large monopolistic interests in the European Union to secure the Russian market for their own economic and geopolitical interests, thereby intensifying the exploitation of working people.
We support proposals which are aimed at direct contact and dialogue between analogous bodies and institutions in Russia, the European Union and its Member States, whose aim will be to look for opportunities and to fashion agreements for the development of cooperation on all sides. Such cooperation will fulfil the need to create an area of peace and prosperity in Europe and to avoid friction and conflict between the various parties. We are radically opposed, however, to the substance given today by the European Union to the promotion of a dialogue, the sole aim of which is to overcome the resistance of this country to accepting the leading role of the USA, closely followed by the European Union, in Europe and throughout the world.
It is crucial for the European Union radically to change its position, to reexamine the objectives it has set itself and the methods it uses, and to accept the significant role that Russia is being called upon to play in developments both in Europe and further afield. The European Union must recognize the fact that only through equal relations based on mutual benefit will peace and stability be guaranteed in the region, and it must allow Russia to heal the wounds caused by the overthrow of the USSR in the way it chooses.
Russia is an unstable country in terms of democracy. What we have to prevent at all costs is the construction of an EU and European partnership which Russia perceives as a threat. This can be done by integrating Russia in European cooperation as far as possible. This includes NATO, which the report does not cover.
To keep on building the EU up towards a kind of EU state is the worst possible way of establishing good relations with Russia.
The Group of Independents for a Europe of Nations has voted in favour of Mrs Lalumière's own-initiative report on the future of our relations with Russia.
The general tone of the text is correct when it highlights the fact that the current weakening of Russia represents a transition in its history, and that the equilibrium of the European continent will largely be determined in the coming years by the role Russia plays. Our own development is also linked to that of Russia: we need only think of the vast untapped energy reserves and natural resources in Siberia, which Russia must exploit with our active help.
The priority given by the rapporteur to consolidating Russian society is completely pertinent. Let us not confuse the Russia of today with an emerging country whose financial difficulties can be alleviated with traditional financial aid. First of all, the new democratic Russia needs us to take into consideration the huge efforts it must make to overcome the legacy of 80 years of communism. We must help Russia overcome the traumas left behind by 80 years of a planned economy and abnegation of political and social life by single party rule, the outcome of which is the absence of an elite trained in anything other than nomenklatura , the absence of a middle-class, and the absence of a long period of maturation of a civil society. Gaps like these cannot be made up in one day! They must start from scratch: after a very long and painful hiatus, Russia must get back to the dynamism and poise it enjoyed at the beginning of the century, which the revolution of 1917 stopped dead in its tracks.
The Lalumière report has the merit of deliberately placing itself outside the two stereotypical visions of today's Russia, namely the anecdotal and catastrophic view disseminated all too frequently by our media and the menacing view maintained by those who have not yet understood the magnitude of the transformations which have already taken place and who want to think of Yeltsin's Russia as simply a continuation of Brezhnev's USSR.
However, those who knew Brezhnev's USSR and witnessed the first Russian democratic presidential elections are in a position to measure the chasm separating the two eras. The Russian people fairly and squarely turned the page and rejected the Communist regime in free and open elections.
It is with this Russia, which has emerged from the Soviet Union which had engulfed and disfigured it, that we must increase our ties. We must renew the old links and develop new relationships at all levels, the main one being, of course, intergovernmental relations, a point on which the rapporteur remains much too discrete. It is actually up to the heads of state and government and those who want to see an active Russian policy to break free from the attitude of distant observation which has been all too prevalent up till now, to draw up guidelines for intensive cooperation with ambitious and bold objectives, and to resolutely back the Russian reformers. We should congratulate ourselves on the confident atmosphere surrounding the recent tripartite summit between the Presidents of France and Russia and the German Chancellor. The Community cooperation programmes can make a useful contribution towards the development of a vast partnership in all domains. True, as set out in paragraph 31, strict controls over the funds allocated to Russia must be observed, but the rapporteur could have insisted in a symmetrical article on the need for the Commission to exercise equally strict controls over its own services operating on Russian soil, which have not always given the impression of integrity and professionalism which we would all like to promote.
Whatever happens, the Member States of the European Union must guard against their actions being driven by the politics of the bloc which the Russians themselves rejected, which would carry the risk of very quickly erecting a new and completely artificial wall on the continent of Europe.
Certainly, security - our security - now involves cooperation with Russia. In this respect, it is particularly regrettable that the majority of the European members of NATO allowed Washington to impose an enlargement of the organization upon them, an act guaranteed to further raise the suspicions of the Russian leaders and mar Russian opinion rather than inspire confidence. It is high time Europeans overcame their reluctance, their mistrust, their stubborn prejudices and the inertia generated by years of the Cold War and fundamentally changed their approach to defence and the way it should be organized by closely linking it with Russia.
(The sitting was suspended at 13.34 p.m. and resumed at 3.00 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0391/98 by Mr Bertens and Mr Eisma, on behalf of the Group of the European Liberal Democrat and Reform Party, on the forest fires in Brazil; -B4-0396/98 by Mr Dell'Alba and others, on behalf of the Group of the European Radical Alliance, on the forest fires devastating the north of Brazil; -B4-0404/98 by Mr Azzolini and others, on behalf of the Group Union for Europe, on tropical forest fires in South America and South-East Asia; -B4-0405/98 by Mr González Álvarez and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the forest fires in Brazil; -B4-0410/98 by Mrs van Putten and Mr Newens, on behalf of the Group of the Party of European Socialists, on the forest fires in Latin America and South-East Asia; -B4-0415/98 by Mr Habsburg-Lothringen and others, on behalf of the Group of the European People's Party, on the serious problems caused by the weather phenomenon El Niño in particular in Peru and Ecuador; -B4-0418/98 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on the new forest fires in South-East Asia; -B4-0421/98 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on the forest fires in Brazil.
Mr President, Mr Commissioner, in Latin America, Brazil and Asia the world's lungs are on fire. Kalimantan and Brazil have been ravaged by massive fires for weeks. The Brazilian Government is refusing help - let us not beat around the bush - and in doing so appears to be supporting the large landowners. It is a disgrace that short-term economic gain is pursued this way, at the expense of the most beautiful and most vital parts of the natural world. Europe should not stand idly by. It is in our interest that these fires should be extinguished as soon as possible.
We should put pressure on the countries concerned to accept all international support, and the European Union should give technical aid alongside the United Nations towards actually extinguishing the fires. Existing European Union budget lines are not being effectively utilized, or at least not sufficiently. Obviously, structural measures must also be taken to prevent a repeat of these disasters. Countries in South-East Asia and Latin America must implement effective legislation and take different measures to combat the slash-and-burn methods, or manage them better.
The Commission should also move more quickly in drawing up guidelines for importing tropical hardwood into the Union. More support must be given to the sustainable management of crops, whilst the Mega-Rice project should be examined critically, at the very least. We must prevent erosion and further deforestation. The Union could take the initiative and organize an international conference on the issue. I hope Parliament will support my amendment on this shortly.
Lastly, Mr President, El Niño is blamed for everything. Let those countries remember that El Niño will have grown up before too long, and that the situation will only get worse. For the moment, they can still control this child.
Mr President, ladies and gentlemen, Mr Commissioner, I would like to put a preliminary question in this debate on disasters. The European Parliament has considered this phenomenon, this problem of disasters, with remarkable regularity every month. We take decisions, but most of the time we have no idea how those decisions are followed up. What I mean is those decisions do not get any further than being mere declarations of intent or solidarity, because any possibility for financial support to mitigate the effects of disasters has been withdrawn from the Budget.
That is why, following up a suggestion we put forward here three or four months ago, we think the Commission should implement a Community strategy defining not only the kind of actions to take but also how they should be followed up, with regular constant monitoring of results.
In this case we are not dealing with a disaster on European territory, but one in a particularly sensitive and important area, namely Amazonia, the very lung of the world. And the news from Amazonia is worrying. According to a note I received today from the Brazilian Embassy, the most recent reports indicate that there are twenty fires burning along a line stretching nearly 400 kilometres. Satellite photographs also show fires of similar intensity in Guyana, and of greater intensity in Venezuela. The note also emphasizes that there are nearly a thousand firemen in the area, particularly from the Argentine Fire Brigade, awaiting the arrival of a further 500 men and specialists from the United Nations.
What happens in Amazonia or the great tropical forests - whether in Indonesia or Africa - is obviously of world-wide concern. This, therefore, is a problem of international concern and responsibility, which requires an international combination of efforts, assistance and solidarity. I do not think it is enough to accuse those countries of inertia or negligence. In our opinion, so far as Amazonia is concerned, there should be an international treaty or agreement involving all the countries of the Amazon, under the auspices of the United Nations, clearly defining a policy of protection and sustained development for the whole of that area.
The international community should contribute to the technical effort in terms of human and financial resources. In our opinion, the European Union also has an important role to play here. We support the proposal put forward in the joint motion for a resolution on the G8 meeting. We think that would be an forum of sufficient importance, with the necessary powers to hammer out a solution to this problem. Finally, I should like to ask when there will be a clear common EU policy on forests. We do not think the present policy is bold or supportive enough, particularly as regards the reforestation of the southern regions, which are threatened with increasing desertification. We should not leave the protection of forests to others. It is also in the interests of the world that we Europeans should look after our own.
Mr President, for the moment I will speak English and I will read out to you the beginning of an article in the New Scientist of some weeks ago. 'Indonesia's inferno will make us all sweat. Peat bogs in Indonesia that have been set alight by the country's raging forest fires could release more carbon dioxide into the atmosphere over the next six months than all the power stations and car engines of western Europe emit in one year. The finding backs up claims that fires could have a significant impact on global warming.' This is Mr Bertens' El Niño. It goes on: ' Burning peat has far more severe environmental impacts than simply burning the annual accumulation of plant material' . It brings us a disaster that is a global disaster. It is not only Indonesia, it is all of us that may be the victims of what is happening. I want to ask you all for your attention, especially Mr Pinheiro. I am very pleased he is here because he knows about the south. Maybe it is not in his portfolio but I am sure he will bring it up. We are facing in Indonesia - I am focusing on Indonesia, my colleague later on will go into the Amazonian problem - in Indonesia we are facing a situation with this fire where these Mega-Rice projects are in fact against Indonesian law. There has never been an environmental impact study as required even under Indonesian law. There are already Indonesian ministers against this Mega-Rice project in which they are burning down the forest in these special tropical forest areas, and this peat is burning, which as the article said, is even more dangerous.
There is also an institute in Indonesia which claims that 70 % of the surface of the land used in these Mega-Rice projects is not suitable for this project and, not surprisingly, the son of Mr Suharto also has a role in it - he is the one who is profiting from it and it is not even very clear whether any rice will be produced. If rice is produced, it is exported, but at the same time more than a million local people have lost their production in the area. So he has got hold of money that could have been spent on medicines and food for the next century, so that in the long run it is all of us who are affected. There is also enormous use of pesticides. It is tragic, what is going on there. So I would like to ask the European Commission to put pressure on the Indonesian Government to stop this stupid project immediately and maybe to urge the World Bank to put that condition in their negotiations.
Mr President, there is no doubt that the tropical forest fires in Indonesia were started by criminals and that the Indonesian Government is certainly implicated. We are familiar with the system of concessions. There is always a promoter on hand to slip a bulging envelope to a member of the government or a member of their family, then, once the tropical wood has been exploited, the land is turned into plantations.
I think that the NGOs' appeals for a boycott of tropical wood are completely justified, and now more so than ever. We must find a system which guarantees transparency for consumers, particularly by supporting certification systems such as the Forests Stewardship Council system.
Mr President, first of all I would like to state that I am very pleased that this resolution means we are examining the forest fires in Brazil and Indonesia. However, our urgency gives rise to a dual approach to a certain extent, because we are combining two elements here: the 'self-induced' if you like, or environmental disasters and forest fires caused by man; and the El Niño phenomenon, which has had a far more widespread effect than the forest fires. Both must be dealt with, both are necessary, and I would say that these are two disasters which complement each other, but are not necessary connected.
We are currently talking about Brazil and Indonesia. When we add El Niño to this, it will be many more countries tomorrow, and perhaps even ourselves the day after that. I received some information from the Peruvian Embassy this morning about the damage caused in that country so far by El Niño. The number of dead is currently around 300, with 70 000 homeless, 15 000 homes destroyed, 120 bridges broken, the main hydroelectric plant at Machu Pichu completely wrecked by landslides, and about US$ 1.2 billion's worth of damage. That is about 3.5 % of the country's gross domestic product.
If we consider the scale of the destruction - which affects not only Peru but also Ecuador, and could just as easily affect Brazil or Indonesia - it is very clear to me that far greater international solidarity is required of us. We must discuss in more detail firstly how we can exert influence to mitigate the effects of the El Niño phenomenon as much as possible, and secondly how we can cope with these disasters and also exert a certain amount of pressure on the appropriate governments.
I would like to state in this respect that it is very regrettable that the plenary session of the Earth Summit in New York in 1997 rejected the international Global Forest Convention, which was tabled by the European Union, amongst others. As we are talking about forest fires so much, I would like to take this opportunity to ask the Commission and those responsible to table this Convention again at the next possible opportunity, because it is urgently required at international level.
Mr President, on 15 January about 40 000 indigenous people and small peasants lost their villages, provisions and fields. So far, a quarter of the Brazilian state of Roraima has been destroyed by forest fires. This is as much as Belgium and the Netherlands put together.
The Brazilian Government, however, has been more than reluctant to help, and even more reluctant to ask for international aid. The first time it asked for this was only two weeks ago and, by that time, the international press had already pushed the alarm bells and the President finally had to admit that there was a catastrophe in the region. It is not just a catastrophe, it is also a man-made tragedy.
The Government does nothing to stop the fires because there are big-money interests involved. Brazil has given large concessions to international mining companies but, as the area is rich in mineral resources, the Indian reservations have always been an obstacle to the mining companies' interests. As far as they are concerned, the full destruction of the area is welcome because it is the easiest way of getting rid of the indigenous problem. According to scientists, it will take about a hundred years or more before the people there will have forests and a normal, natural life again. That is to say that for about a hundred years there will be no Indians to annoy the mining interests. The Indians have the right to use the land but do not have the right to what is underneath it. In other words, they will not get a penny from the mining. What is more, not even the Brazilian people will profit from the mining resources which will be sent out of the country to the industrialized countries.
I really think it is very tokenistic to ask for some aid programmes for the area. We really need to ask whether the economic model of plundering natural resources, without any regard for the people or the ecology, is acceptable. What is going on here is neoliberalism, which is very similar to neocolonialism, and it is being done with the help of the Brazilian Government. If this is the outcome of our international trade agreements, I really think we have to start changing this situation and changing it quickly.
Mr President, destructive fires on a vast scale in both South America and South-East Asia have caused unprecedented damage to the world's rainforests over the last year.
In the state of Roraima in Brazil, reports indicate that 700 000 hectares of pasture and forest were destroyed in three months and, up to very recently, a line of fire stretched for some 400 kilometres. Mercifully, heavy rain has now come to the aid of the firefighters from Brazil, Argentina and Venezuela who have been seeking to stop the advance of this disastrous conflagration, and many of the fires have been put out. It is vital, however, that a new strategy be adopted if the rainforests are to survive.
Amazonia is the home of an incredibly rich variety of plant life, terrestrial species and several hundred AmerIndian cultures. Rainforests everywhere also have enormous importance for environmental and climatic conditions throughout the world. It is deeply worrying that greater resources were not made available at an earlier stage to fight the fires.
Preparations need to be made for a much more effective and earlier response in future. The European Union, its Member States and the United Nations should participate. Perhaps the matter can be given priority at the so-called G8 meeting in May, taking place in Birmingham in the United Kingdom.
The El Niño phenomenon made a large contribution, but the fires were largely caused by slash-and-burn methods of agriculture, and then got out of control. What occurred this year could be a forerunner of still worse fires in the future. It is vital that preventive steps be taken beforehand. Land reform to provide the landless with alternatives to clearing the forests, effective legislation and provision of guidance to prevent reckless burning are desperately required. As in South-East Asia, logging should be stopped.
Destruction of the forests should be brought to a halt. In 1995, apart from fires, 29 000 square kilometres of forest were cleared - an all-time high. Although the Brazilian Government restricted clearing to 20 % of any holding, holdings of less than 250 hectares were exempted. While we respect the sovereign rights of the people of developing countries, protection of the rainforest and the prevention of fires is in their interests even more than those of the world as a whole.
International assistance has been provided through the World Bank, but the experiences of the last year in South-East Asia and South America underline the need for a new strategy to be adopted now. I very much hope that the Commission will be prepared to tell us something about the input it is prepared to make in the process of working out and implementing such a new strategy.
Mr President, the environmental tragedies that have affected Brazil and South-East Asia are further proof, if that were necessary, that market forces should not and cannot be the only guidelines followed by the national and international communities. Many natural and other disasters in recent years, and many of the unsustainable situations with regard to environmental pollution suffered by capitals worldwide, are the result of a lack of self-control of the imaginary market rules.
The market, for example, requires an ever greater number of cars to be produced and sold, but the same market does not care that our European cities are already full of cars, that our children no longer have any space to play in, that the air is unbreathable and the historic centres are sustaining irreparable damage to their cultural wealth.
All this affirms that it is not market forces but politics - and, therefore, the primary interests of the people and communities - that should direct or guide our ways of life.
We now come to the point we are dealing with: the fires and destruction of the tropical forests in Amazonia and South-East Asia. There is no doubt that these devastating fires are the result of commercial greed and a blinkered outlook on life. You need to be blind and insensitive not to see the disastrous consequences for everyone, and for the speculators themselves, resulting from these natural disasters: hectares and hectares of forest going up in smoke coincide with the overheating of the earth's atmosphere, with the creation of phenomena such as the greenhouse effect and El Niño causing flooding, hurricanes and extraordinary climatic changes worldwide.
Politics are therefore not dying, and should not die. Nation states or supranational communities, such as the European Union in part, should do everything possible. They should reach agreements and find the appropriate means of pressure so that these states or speculators with no interest in health or the future of the earth's atmosphere are made to see reason, within the scope of the international community.
If the Black Sea is one of the most polluting seas in the world and this sea flows into the Mediterranean, the coastal countries cannot fail to intervene to end this lethal pollution. The same applies to the fires in the Asian tropical and subtropical forests.
Mr President, I will use this additional time you have granted me to welcome Commissioner Pinheiro and to welcome the decision of the Commission which, in Solomonic fashion, as we are dealing with Asia and Latin America, thought of asking the Commissioner responsible for Africa to reply.
We are certainly very concerned, and we are pleased that it has been possible to include this subject as an absolute priority among the urgent matters to be dealt with at this sitting. We are very aware that, beyond El Niño, human responsibility is very high, both in the Asian continent and with regard to the Brazilian authorities, which are still delaying the arrival of the United Nations mission that should have become operational several days ago. I have to say, however, that we are very concerned, Commissioner Pinheiro, about the state of use of the EU budget line for tropical forests, which was keenly desired by our Parliament, a line which, as you know, in the same way as many lines relating to foreign actions, has sustained considerable delays of execution. We are asking for one more effort to be made, with this resolution.
Mr President, the European Commission is very closely following the latest developments in South-East Asia, and in particular in Indonesia, ever since the outbreak of large-scale forest fires in 1997. While rains have occurred in Sumatra and Java, the rest of the country is dry and may continue to be dry until May 1998. The recurrence of fire hotspots was detected on 19 January with prevailing fires occurring mostly in the northern areas of East Kalimantan where rain has not fallen since December 1997.
As you are aware, the Commission in the short term has no other means of responding than with humanitarian assistance. I am pleased to say that my colleague, Emma Bonino, through ECHO has allocated more than ECU 1.5 million to alleviate the acute needs of food and health care in Indonesia, in particular in the regions most severely affected by the fires and drought. The funds have been channelled through the International Committee of the Red Cross and also Médecins sans frontières de Belgique .
A mission will be carried out by ECHO to Indonesia in April to assess further humanitarian needs in vulnerable areas, including Kalimantan. The mission will enable the Commission to programme its assistance in 1998 to areas where humanitarian needs are most urgent.
Also, and in a more long-term perspective, the Commission and Member States in Jakarta set up in 1997 a joint European Union Fire Response Group (EUFREG) composed of forest fire experts from various Commission and Member State projects in Indonesia. The task of the Response Group is to provide the Government with relevant information and advice if needed, to monitor and assess the situation on a day-to-day basis and to assess possible needs, for example, regarding fire-fighting equipment, to improve the efficiency of measures taken by the Government.
At the same time, the Commission is working with the United Nations Disaster Assessment and Coordination (UNDAC) team in order to assess the regional impact on a short and long-term basis of phenomena such as El Niño. We will continue to fund the project on fire prevention and control in South Sumatra which we hope will be a pilot case that could be extended to other regions.
As regards Brazil, we have heard today that, thanks to the rain that has fallen in the last few hours, roughly 90 % of the fires are now virtually extinguished and this is good news. As far as we understand, more than 34 000 sq km have been devastated by this fire in Roraima. In the short term, the European Community Humanitarian Office - ECHO - envisages channelling funds towards the communities affected by the forest fires, namely indigenous communities. Several European non-governmental organizations have shown their interest in working in the affected areas. ECHO is proceeding to analyse their requests for funding, and a meeting is being held today, 2 April, at the Delegation of the European Commission in Brasilia. At this meeting, among others, are participating Oxfam, the Indigenous Council of Roraima and representatives of Member State embassies to coordinate European aid.
However, as several honourable Members have mentioned, the problem is not just a short-term problem: it is also the long-term prospects for sustainable management and a sustainable policy in tropical forests. I am happy to say that the European Union has been financing some projects in that regard. One known as PRODESQ concerns fire monitoring and afforestation control and the second one, known as ECOFORCA, aims at developing and applying low-cost monitoring technologies for the detection of fire in forest areas.
Besides these two specific projects, there is a larger one under the acronym of PP-G7 which encompasses not only the promotion and conservation of sustainable forest management but also some programmes on research and some pilot cases with regard to some of the communities.
We think that, regardless of all these efforts, the idea of holding an international conference on this issue would be very much welcomed because the consequences of such fires are not just bad for the countries where they occur but for all humanity.
I wish to say that from 1992 to 1997, a total of ECU 300 million has been committed under the tropical forest financial instrument, which Parliament has granted to the Commission. Unfortunately, despite this commitment only ECU 130 million has been disbursed during this period. This is why we have decided to ask for an evaluation of all our projects from an independent external expert because we have to correct this mismatch between commitments and disbursement.
Finally, I wish to say that, even if we do not have budget lines specifically for disasters, the Commission takes the resolutions seriously. If honourable Members want to follow what has happened, there is one thing that used to come after Question Time called 'les suites données ' which is very boring but you can always identify what has been the follow-up to the proposals that have been made in this House. Second, it is very difficult to identify beforehand what disasters may occur but my colleague, Emma Bonino, and ECHO deserve our sympathy because they always manage to respond very quickly and effectively in order to mitigate as much as possible all the disasters that have occurred, at least on the humanitarian side.
Thank you very much, Mr Pinheiro. I hope you will not see my bad pronunciation of Portuguese as an insult to that beautiful language, which I admire so much.
The debate is closed.
The vote will take place at 4.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Arrest of Dino Frisullo in Turkey -B4-0409/98 by Mr Vinci and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the arrest of Italian national Dino Frisullo in Dyarbakir (Turkey); -B4-0411/98 by Mr Vecchi, on behalf of the Group of the Party of European Socialists, on the arrest and detention of Italian national Dino Frisullo in Turkey; -B4-0412/98 by Mr Graziani, on behalf of the Group of the European People's Party, on respect for human rights in Turkey; -B4-0420/98 by Mr Orlando and others, on behalf of the Green Group in the European Parliament, on the arrest of Italian national Dino Frisullo in Dyarbakir (Turkey);
Cameroon -B4-0392/98 by Mrs André-Léonard and Mr Fassa, on behalf of the Group of the European Liberal Democrat and Reform Party, on freedom of speech in Cameroon; -B4-0401/98 by Mr Hory and Mr Scarbonchi, on behalf of the Group of the European Radical Alliance, on freedom of speech in Cameroon; -B4-0403/98 by Mr Pasty and Mr Azzolini, on behalf of the Group Union for Europe, on freedom of speech in Cameroon; -B4-0408/98 by Mr Pettinari, on behalf of the Confederal Group of the United Left - Nordic Green Left, on human rights in Cameroon; -B4-0417/98 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, on freedom of speech in Cameroon;
Death penalty in the United States -B4-0407/98 by Mr Manisco and others, on behalf of the Confederal Group of the United Left - Nordic Green Left, on the case of Mumia Abu-Jamal in the United States; -B4-0423/98 by Mr Orlando and Mrs Roth, on behalf of the Green Group in the European Parliament, on the case of Mumia Abu-Jamal in the United States.
Arrest of Dino Frisullo in Turkey
Mr President, we have all seen on television recently the attacks made by the Turkish police on the Kurdish population of Dyarbakir, which was calmly celebrating its feast. We have seen elderly Kurdish women being kicked in the head, and photographers and journalists beaten. Three Italians were arrested and one of them, Dino Frisullo, is still in jail. This is a question of human rights, democratic freedoms and the rights of the Kurdish people in Turkey. This is the level of respect shown towards agreements signed with the European Union by the political and military leading class of Turkey.
We have also learnt today that the Turkish Government will essentially be responsible for Cyprus joining the European Union with the annexation of the north of the island occupied by Turkish troops. It has been maintained by the EU, recently and over the course of the years, that the so-called "lay Turkey' should be encouraged to democratize the country and that Turkey should be protected from the so-called "Islamist danger' . We signed the customs union for those reasons, despite all reservations. But the tragedy of Turkey is the leading lay Turkish class. In the name of the modernization of Turkey, the genetic code of this leading class includes military expansionism and ethnic cleansing within the country. This Turkish leading political and military class only understands the language of force.
To conclude, the European Union should suspend the customs union. The EU Member States should stop supplying arms to Turkey. Finally, the Member States should formally warn Turkey against annexing the north of Cyprus or other acts of hostility against that country.
Mr President, I would like to say that it is really discouraging to see how, once again, the Turkish Government does not want to understand why negotiations have not got under way for its accession to the EU. It does not want to understand, to the point that it is attacking a free demonstration on the part of the Kurdish people, in which European pacifists have participated, including my fellow countryman who is currently in jail in Turkey. The Turkish Government does not want to understand how it is impossible for the country to be able to join the European Union if it fails to respect human rights.
It is not that the Christian club does not want an Islamic country. In fact I agree here to a large extent with Mr Vinci, when he says that it is the lay component that contains something totalitarian and dictatorial, to such an extent that the lay state of that country is guaranteed by the armed forces, an anomaly that I do not believe exists anywhere else in the world.
That is why, Mr President, it will be necessary for people who, like me, support the need to approve the customs union, to review our positions vis-à-vis Turkey, at least until the rights of the people are respected, particularly the Kurdish people.
I recall, Mr President, that after the First World War, based on the Treaty of Sèvres, the Kurds had the right to independence in a country that was to be called Kurdistan. Then that Treaty, like so many others relating to minorities like the Kurds, became a scrap of paper, and there is no longer any trace of it in our history.
We need to resume this dialogue. We need to tell the Turkish Government and the neighbouring governments that they have Kurdish populations in their countries, and the time has come to restore independence and trust to a people who currently do not have any trust other than that of those visiting the Turkish jails, like our colleague who was awarded the Sakharov Prize two years ago.
Mr President, as those speaking before me said, on 21 March the Kurds celebrated their new year, the "Newroz' , during which demonstrations took place defending the rights of the Kurdish people. Representatives of nongovernmental organizations, pacifists and MPs from several European countries took part. Those demonstrations were followed by unacceptable action on the part of the police, who tackled many of those taking part, arresting some of them, including Dino Frisullo, who is still in prison.
I would like to say that, as I know Dino Frisullo personally, I can assure you that he has always shown peaceful intentions and interest in non-violent choices aimed at favouring dialogue between the parties.
The Turkish Government, however, rather than try to talk with the Kurdish people, has chosen repression, preventing the lawful exercise of the right of expression and demonstration of Kurdish and Turkish citizens and citizens of several European countries.
Within this framework of failure to respect the international agreements and unacceptable repression of human rights - by a country which not only maintains cooperation relations with the EC and has achieved customs union with the EU, but, from a legitimately certain point of view, is also aspiring to join it - it is essential for the EU, and for the European Parliament in particular, to support the action of the Italian Government, which has firmly requested the immediate release of Dino Frisullo.
I think we should make the Turkish Government understand that European public opinion, together with Italian public opinion, cannot tolerate a country with which the above relations are maintained still being able to oppress human rights in this way.
Mr President, ladies and gentlemen, in all sincerity I believe that we are not so much discussing the problem of the Italian citizen, Dino Frisullo, as the Turkish Government and the role Turkey is playing in its relations with the EU. Two fundamental questions arise: the first relates to respect for human rights in Turkey, and the second to the support the EU has always given to the Kurdish question and, more generally, to the rights of minorities wherever they are. Today, Turkey is at a crossroads. It has to choose which way to go. It is a historic and cultural crossroads that this important country has often reached. However, its Government has to realize that, if it wants to maintain serious relations with the EU, it has certainly not started out on the right track.
Cameroon
Mr President, the Cameroon is a signatory of the Lomé Convention which states that development aid is subordinate to respect for human rights and fundamental liberties, such as freedom of speech.
The two year imprisonment of the journalist Pius Njawé and the six month imprisonment of Michel Michaut Moussala are unacceptable on the grounds that they infringe the freedom of expression which is normally guaranteed by the constitution and laws of the republic, and the law governing social communications.
Do the Cameroon courts have several interpretations of the law? I fear they do, since violations and infringements of civil liberties have shown a dangerous increase and mirror the worsening of the situation in terms of human rights. There can be no democracy in a country which censors the media. Gagging the press and preventing news from being broadcast is a serious infringement of basic civil liberties.
I therefore appeal to the Cameroon Government to stop these practices, to free the two journalists, and to return to a situation in which human rights are rightfully in place, as they are in all states who have a fundamental respect for themselves.
Mr President, Mr Commissioner, Pius Njawé is the director of a private press group known as 'The Messenger' and has been detained since 26 December 1997. He has just been heavily sentenced to two years' imprisonment. His crime is that he allowed an article entitled 'Is Biya ill?' to appear in his newspaper, which referred to a mild heart condition suffered by the President of the Republic of Cameroon.
Another journalist, Michel Michaut Moussala was condemned to six months' imprisonment. Pius Njawé, who has been imprisoned several times and is considered to be the father of the freedom of the press on the African continent, has once again paid a heavy price in the necessary fight for the freedom of the press in countries where the tradition of a single party still survives and where no opposition is tolerated.
The freedom of speech is sacred. It is one of the pillars of the democratic process on which the European Union is founded. We therefore demand the immediate release of these two journalists and that human rights and freedoms, of which the freedom of expression is fundamental, be respected.
Mr President, anyone acquainted with Cameroon - as I am - has a great liking for the country. Its people are particularly friendly and reasonable, and generally it is still a relatively well-managed country, compared to its neighbours. It is therefore all the more regrettable when events take place there which absolutely contradict our principles.
However, I would like to point out something else. We have the Lomé Convention with these countries, and Article 5 is clear and unambiguous. But what happens? To be honest, I have always had the impression that this Article existed on paper only and is not implemented. If we do not draw the consequences of what we are demanding, we must not be surprised if the governments and people revert to a tradition which is not so very old. After all, people alive today remember when things were still quite different. If we do not insist on the implementation of our provisions then it is not surprising. However, it should make us examine our consciences. Are the attitudes we support credible? Is our support of human rights and international law credible? Are we really credible, and do we use the great opportunities we have to enforce them, not only in a moral sphere, but also in an economic and social sphere, as we always trumpet?
I think we should take up the case of a friendly country such as Cameroon, not in order to criticize it but in order to criticize ourselves, so that we can finally achieve credibility.
Mr President, ladies and gentlemen, the question of Cameroon raises a more general problem: that of freedom of expression, and particularly freedom of the press, in some of the developing countries, particularly some African countries.
In my experience as an MEP, this is not the first time I have had to face such a question. A journalist has been tried and condemned for publishing false and biased news. This is not the right way to interpret freedom of the press: you cannot censure the falseness or otherwise of news to impose penalties that go way beyond anything the conscience of any civil people can bear. That is our problem.
Mr President, I have of course read the joint motion for a resolution on the freedom of expression in Cameroon with a great deal of interest, and I can obviously agree with its recommendations. Or at least with the obvious position that freedom of expression occupies a prominent position in the list of fundamental freedoms every single human being is entitled to. I hope you will allow me, however, to point out to this Parliament that freedom of expression is sadly not only being jeopardized in Cameroon. In earlier resolutions, this Parliament itself wanted to restrict freedom of expression, in particular in the resolutions which have become a boring tradition, which under the guise of combating racism and xenophobia, argue for muzzling legislation against people who do not necessarily and indiscriminately consider the so-called multicultural society as an ideal to be pursued.
I note that on our continent as well, for example in France as a result of the communist Gayssot Law, people were recently awarded heavy sentences, and even reduced to poverty, after simply expressing an opinion.
Only a few moments ago our colleague Jean-Marie Le Pen lost his political rights, and therefore his mandate in this Parliament, for two years because of an innocent election clash. I wonder what is being said in Cameroon about this kind of situation, and whether the Parliament of Cameroon will vote on a resolution on political freedom in France.
I note - one of many observations of this kind - that in my own country the Minister of Justice is starting a criminal law reform whereby press offences, which is what we are talking about today, will no longer be tried by the Crown jury, but by a college of politically appointed judges. The Minister of Justice stresses that it is his deliberate intention to curb the freedom of expression of one opposition party, namely my party.
We cannot merely denounce the events in Cameroon and advocate freedom of expression in that country; we should also do so in our own countries and on our own continent.
Mr President, of course I emphatically support the release of Mr Njawé and Mr Moussala. I also think we must attach more importance to the question of press freedom, including in the Lomé states which are closely associated with us.
However, I think we must view the problem in a wider context. I am very pleased that Article 5 of the Lomé Convention is emphasized so strongly in the resolution. I think that the freedom of the press is endangered from time to time in the majority of Lomé states, and that it is true that Cameroon is the one-eyed king in the country of the blind. If we look around the region and consider Nigeria or the Congo, for example, the circumstances are quite different. I am therefore of the opinion that Cameroon is one of the states characterized by relative stability, which also affects the rule of law. Nevertheless, this event cannot be excused. We should draw conclusions for our policy as a whole.
As Mr Pinheiro, one of our best commissioners by far, is here today, I would like to take this opportunity to appeal to the Commission and also the Member States to use our development aid much more than in the past, to promote programmes in the fields of education and training which underpin the rule of law. Educating junior political leadership, public sector officials, judges and all those connected with the media, including journalists of course, is necessary, because freedom of expression is threatened from various sides. I therefore think we have a very great duty in the field of education and training, to educate junior leaders who will break out of the vicious circle and ensure that a policy is pursued in most of the Lomé states which complies with Article 5 of the Lomé Convention. We have a very great task here, which we must finally face up to.
Mr President, I think Mr Posselt is both right and wrong. We do indeed have a great task here. However, we have to carry out this task not as if we were masters of the universe, but as people of solidarity who are not trying to teach the Africans how it should be done. If we consider the history of the 20th century in Europe or the history of European involvement in Africa over the last 300 years, it becomes clear that we are not in a position to rebuke anyone. We have a common task of basic solidarity. Cooperation with non-governmental organizations and democratically elected governments are at the forefront here. We must work with them to find ways and develop initiatives which no longer make an appeal to civil and human rights seem an empty gesture.
Death penalty in the United States
Mr President, ladies and gentlemen, although it is true that silence kills, it is not so true that the words, the distress calls, of this Parliament are enough to save a man's life - a fair man, an innocent man, a real fighter for freedom and racial equality like Mumia Abu-Jamal, who has been awaiting his legal assassination in the arms of death in Greene Jail in the State of Pennsylvania for many years.
It happened once, less than two years ago, when the protest, not just of this House but of almost all the Western government leaders and states, had the desired effect: that of postponing - but only postponing - his execution. On 1 October last year, Mumia Abu-Jamal's lawyers submitted an appeal for the case to be retried by the Supreme Court of the State of Pennsylvania. Five months have gone by and the Court has still not pronounced judgment, but there is reason to fear the worst as the postponement tactics, under the veil of a concealed, silent indifference that has descended onto the case, could prove lethal for Mumia AbuJamal.
That is why the European Parliament should once again break through this shroud of silence, raise its voice in protest, and ensure that it is not just a question of flatus vocis , of a formality within the framework of business as usual, of an appeal to the heart of the authorities of a state which, since 1982 - since the air bombardment of a district of Philadelphia, the headquarters of the black movement Move - has been merciless to those who, like Mumia Abu-Jamal, have fought for the emancipation and equal rights of Afro-Americans. That is why there is still all the more reason for our resolution, in favour of Mumia Abu-Jamal and against the death penalty in the United States, to be incorporated, and made clearer and more effective by means of the amendment asking European businessmen to move their investments in the United States to those states where there is no death penalty.
Time is short, and not just for Mumia Abu-Jamal but for more than 3 000 people condemned to death in the star-spangled Republic. In June, when our Parliamentary delegation meets American Congressmen in Houston, Texas - near Huntsville, known as the executions capital of the USA - another 28, or possibly 35, human beings, including another woman, will be brought to the place of execution, and they will not be able to follow the conclusion, albeit foregone, of the interparliamentary exchanges across the Atlantic.
Mr President, after Mr Manisco's sad but lucid speech, little remains to be said, other than that I agree with him. I just have a few points to add. Firstly, I wish to recall the European Parliament's firm opposition to the use of the death penalty, as already stated several times in previous resolutions, including those on the case of Mumia Abu-Jamal. We should also remember that, while we are discussing these arguments, other people are in the arms of death and some of them have just been killed under the death penalty, as in the recent case of an American woman. Then we should mention the terrible deterioration in the living conditions of the prisoners, as we have seen in particular in the Greene Jail in Pennsylvania.
We therefore believe it advisable for the European Union, and the European Parliament in particular, not only to confirm its "no' to the death penalty, not only to ask for the suspension of the sentence against Mumia Abu-Jamal, but also to ask for a retrial of the case, which we know very well is suspect. I just wish to add that we have submitted an amendment to ask all European companies thinking of investing in the United States to give preference to those states where there is no death penalty.
Mr President, a great deal has already been said. Once again, we have a new case of the death penalty. This time it is the Mumia Abu-Jamal case, and this time it is in the State of Florida. What has repeatedly motivated us as Europeans and the European Parliament in these matters is firstly the fact that the death penalty still exists at all in the United States, and secondly the circumstances under which it is carried out.
Each case which is judged or sentenced in this way certainly involves its own tragedy and its own drama. During the meeting in Geneva recently of the UN Commission on Human Rights, we had the opportunity to speak to a Texan attorney who opposed the death penalty. He drew attention again to one particular factor which I think we do not appreciate. First of all, most people in the United States know very little about why and how the death sentence is pronounced. They do not hear about it and are not even particularly interested. They usually only ever hear of the dramatic cases. Also, the nature of the sentencing differs widely from one state to another.
Stepping across a state boundary is practically enough to avoid being sentenced to death for the same crime. This difference in the severity of the penalty is something which concerns us in all cases, most particularly if it involves the ultimate penalty, the death penalty.
There is no uniform case law on this subject. The same deed is assessed in different ways. Sometimes it might be a mass murderer, sometimes a first-time murderer. Murder is murder and is always dreadful. But I think we should make it clearer to the Americans why we are so concerned about the death penalty in the United States.
Mr President, the Americans have a great country, a great nation, and are a great people. All European citizens will be eternally grateful for the fact that they sent over their young people to free us from Nazism, a large number of whom fell on the Normandy beaches and in the push into Germany. They live in a country which vigorously defends human rights - freedom of thought, freedom of expression, the right to association, the right to publish - and yet they allow the most basic right of all to be attacked by the state itself.
This surrender to violence exemplified by the execution of an innocent person twelve years after a highly contestable guilty verdict - exemplified also by the fact that firearms are placed in the most untrained of hands and are made available to the most unstable of people, causing the deaths of dozens of innocent people - this collective surrender to violence has to be pointed out. We Europeans call upon the citizens of Pennsylvania. Wake-up! Stop this state-sponsored violence! Demand an end to the execution of human beings, and in particular today of one human being, namely Mumia Abu-Jamal.
Mr President, I hope you do not consider my Spanish to be an insult either.
Mr President, as far as the arrest of Mr Frisullo is concerned, permit me to remind you that on 4 March last, the Commission adopted its annual report on the development of relations with Turkey since implementation of the customs union. In its report, the Commission notes that the human rights situation and the process of democratization have not made any substantial progress over the past year. Furthermore, in its communication on a European strategy for Turkey adopted on the same day, the Commission confirmed its intention to continue giving financial aid to the Turkish NGOs working towards an improvement in the human rights situation in Turkey. The Commission also wants to cooperate with the Turkish authorities, especially on the training of the police force.
Despite Ankara's recent decision to suspend all political talks with the European Union as a result of the conclusions of the European Council in Luxembourg, the Commission still intends to continue informing the Turkish delegation of EU concerns over questions relating to human rights and respect for the democratic principle. In this spirit, the Commission will not hesitate to take up Mr Frisullo's case with the Turkish authorities, and call for more substantial information and explanations on the subject.
As to the question of freedom of expression in the Cameroon and the case of the two journalists, I would say that I share your concerns over their recent sentencing. It poses a serious threat to the freedom of expression of journalists, a freedom which we all know is one of the vital ingredients of true democracy and one which is also covered by Article 100 of the Lomé Convention.
Indeed, in recent times there has unfortunately been a tendency for those in power in the Cameroon, as in other African countries, to curb freedom of expression with the help of a judiciary system which lacks independence from the government.
Despite everything, I hold out strong hopes that the Court of Appeal, which is this very day examining the appeal launched by Mr Njawé, will not confirm this trend. I believe it is important for you to know that, via Directorate-General VIII, the Commission has already made its concerns on the subject known to the Cameroon authorities. I can assure you that it will continue to strive for adherence to Article 100 of the Lomé Convention by closely monitoring the way the human rights situation develops in the Cameroon, and in particular the situation vis-à-vis the two journalists in question.
To conclude, Mr President, the question of the death penalty has once again been raised in this Parliament. The Commission's position is in fact well-known because it has so often been repeated. I simply want to say that as far as the United States is concerned, we consider that it is vital that all guarantees enshrined in the International Pact on Civil and Political Rights and other pertinent instruments are respected. The Commission believes that the US judicial system will ensure that they are. It is, however, regrettable that a civilized country such as the United States, one of the major world powers, should continue to pursue such a barbarous practice as the death penalty.
(Applause)
Thank you very much, Mr Pinheiro.
Ladies and gentlemen, as Mrs André-Léonard was saying, our debates have been short, though that does not mean that the quality or importance of the issues covered have been in any way compromised. However, we have reached the end of our debates. Therefore, I would propose that we suspend the sitting until 4.30 p.m.
Mr Posselt has the floor to speak on a point of order for a maximum of one minute.
Mr President, I would like to comment on one of my favourite subjects - the Conference of Presidents. As you are one of the few Presidents who always provide information about what is said here in a part-session, I would like to point out that it is strange that the Conference of Presidents decided against placing such an important topic as Kosovo on the agenda, on the grounds of lack of time.
Unfortunately, the majority of the House was not in favour of including the topic either. Consequently, we have discussed three topics today, have interrupted the sitting for twenty minutes, and a current crisis in central Europe has not been discussed. I feel we should set our agendas much more efficiently and expertly than the Conference of Presidents has done this time. Please let us return to the urgent debate in full, so that time is also available for the necessary topics.
Thank you very much, Mr Posselt. This will certainly be recorded in the Minutes and the group chairmen who make up the Conference of Presidents will read and take note of your comments. I am a Vice-President and a member of the Bureau, but I am not a member of the Conference of Presidents. In any case, in my current role of responsibility, I note your comments and will forward them to the people concerned.
(The sitting was suspended until 4.30 p.m.)
Mr President, you may notice looking around the room that there are a large number of my colleagues who cannot be here tonight because of the flight arrangements that make it difficult to get back to London and the UK generally from Strasbourg. My colleagues send their apologies but I think it is very difficult for any Member of this House to carry out their duties when they cannot get to and from here, as was raised by Mrs Green on trying to get here earlier this week. The problems of getting home from Strasbourg are just as bad and colleagues have had to leave here at lunchtime today so that they can be home for tomorrow morning. That is a ridiculous situation and I hope that this will be looked at by Parliament's Bureau because you have made decisions regarding Members and their voting records here that are now being disrupted by the travel arrangements that they have to make to travel to and from Strasbourg.
Mr Provan, there are two parts to your point. On the first part, we will continue to press the airlines and the appropriate governments for an improvement in the service. On the second part, that will be taken into account when we review the operation of the roll-call vote system, which we shall be doing shortly.
We now come to the vote on topical and urgent subjects of major importance.
VOTES (continuation)
The rapporteur proposes that throughout the French text the term contrôle démocratique should be replaced by responsabilité démocratique.
Are there any objections?
(Parliament agreed to the oral amendment)
Before the vote on paragraph 5
The rapporteur, who unfortunately cannot be with us this evening, has asked me to propose an oral amendment. Where it currently says 'to hold the ECB to account' the rapporteur is asking for this to be replaced by 'for the ECB to be answerable to' .
(The President established that there were more than 12 objections)
Mr President, I wish to apologize, because I wanted to ask the rapporteur, who is unfortunately not present, whether she could repeat the question. It concerns paragraph 5. This is a difficult situation for me. I am chairman of the Committee on Economic and Monetary Affairs and Industrial Policy and I would have liked to have heard what the rapporteur had to say on this. I know what was agreed - an oral amendment was agreed with Mrs Randzio-Plath which she wanted to table here - but I do not know the exact wording. Under the circumstances, I would therefore recommend a separate vote, whereby we are in agreement with the first section to 'must ... be exercised ...' . I would not vote in favour of the second section from 'and that, as the only directly elected institution at this level, the European Parliament is a particularly appropriate institution to hold the ECB to account' in its current form, but in the form which Mrs Randzio-Plath wished to propose now. That was the problem.
Mr President, I think it is important to actually say why Mrs Randzio-Plath is not here as there may be some opposition to this because of the fact that she is not here. You will know that she was extremely distraught at lunchtime that her report was not taken because her husband is ill and she has had to go home. That I think is something we can all understand and I would ask colleagues here who know she is a very hard working woman to please understand that. She did try this morning to get the report voted as you know but many other of our colleagues walked out and would not stay on to vote. That is to be regretted, she was very distraught and I would ask you please to be understanding at least of that point.
Mr President, Mrs Randzio-Plath has informed you of the oral amendment tabled, with which Mr von Wogau is not familiar. There were colleagues here in the Chamber, unfortunately from your own group, Mr von Wogau, who rose when the President asked whether the oral amendment was approved. There was a sufficient number of them, which resulted in enough colleagues rejecting the oral amendment. That is the problem we are faced with. Otherwise there could have been no doubt. Mrs Randzio-Plath had expressly submitted the oral amendment to the President in advance because she could not be present today. I would therefore ask for the vote to be taken again on the existing wording. It was not we who blocked it, but the colleagues who rose. Then we shall see who has a majority.
Let us try to keep calm about this. I have a number of Members who want to make points of order.
Mr President, ladies and gentlemen, I regret that it was not possible to vote on the agreed oral amendment tabled. But it is those people who actually took a gamble on the whole process, and have now done so again, who must bear responsibility. Now we should vote on the original text.
Mr President, insofar as it is just Mrs Randzio-Plath's absence which is causing the problem, there is a compromise which we found following an agreement within the committee, which was voted in. We had honed this agreement to perfection when at the last moment, we found that the term which accurately translated the term we had agreed on, namely 'to hold to account' was felt by some people to be too aggressive towards the Bank. Two or three words were suggested but our British colleagues did not consider them to be appropriate. We therefore decided to wait until we found the appropriate wording and this morning, Mrs Randzio-Plath and I found it.
(Mixed reactions) It is deplorable that in order to prevent an agreement being passed, twelve people felt obliged to rise. That is regrettable.
That said, Mr President, to extricate ourselves from the blind alley in which we now find ourselves, we could start by voting on what Mr von Wogau has proposed, with Parliament then voting on the rest. I would like to point out straight away that there is practically no difference. It is merely a question of nuances. Certain people have become so hysterical over these nuances that they have made a mountain out of a molehill.
Mr President, I would like to say for the Minutes that we should take up the proposal made by Mr von Wogau and Mr Herman, that we all sympathize with Mrs Randzio-Plath, and that no one in our group took part in the boycott of this proposal, which you did not read out, incidentally.
I misunderstood your last point. I quite clearly read the proposal out.
Mr President, many people in this House know that almost every word counts, particularly in this report. We had wording which allowed us to assume that a broad majority accepted it. However, some of our colleagues did not actually know that a situation had arisen in this case, for reasons which Mr Herman has just explained, which cannot really be resolved by the usual application of the Rules of Procedure. If we now adopt a resolution which does not take account of the oral amendment, we shall be doing something which the majority of the House did not want.
I would propose two solutions, which I think are correct, to get us out of the situation. If you, Mr President, would ask the question again as to whether the oral amendment is to be allowed, we could ask those Members who rose previously with good reason to remain seated, now they know what it is about. If we had the opportunity to vote on the oral amendment, we would have the result which the vast majority of this House wants, and the majority would be correct. Should this not be possible, we must resort to what Mr von Wogau proposed. However, the first solution would be more correct, in my opinion.
Mr President, first of all I would like to say that we made great efforts in committee - and I expressly acknowledge Mrs Randzio-Plath's efforts - to help reach an agreement. We had reached agreement on practically all the points in committee, as Mr Herman said. It was accepted by almost all the members of the Committee on Economic and Monetary Affairs and Industrial Policy. The fact that the expression '... hold the ECB to account' in paragraph 5 seemed to many members of my group to be too strong remained unresolved. Then people said: ' We shall reach agreement.' I must say that I myself took no part in this last discussion, but Mr Herman did. He says he has now found this word, which is the right one. However, I have the impression that not everyone in the House understands what this word is.
I must say that I do not have it in writing either. I would therefore suggest, even if it is not strictly in accordance with the procedure, that we ask Mr Herman again to say quite clearly what the subject of the oral amendment is, as tabled by Mr Friedrich. I would suggest that we reach some sort of agreement. I think it is reasonable to expect that we do this.
It is clear that if the oral amendment were put to the vote, it would be carried. There is no question about that. But the rules exist to protect minorities in this House and that is the purpose of 12 Members being able to stand up and object to an oral amendment. No one from the groups who voted against the oral amendment have objected or said they misunderstood. I now have one person from each of these two groups asking for the floor. I will hear what they have to say before taking any decisions.
Mr President, I was one of the twelve Members who stood up earlier and I would like to make a small comment. Mrs Randzio-Plath is absent and the coordinator of our group is also absent. It is he who was to have given us the information. I knew this discussion had taken place within the Committee on Economic and Monetary Affairs and Industrial Policy, and I knew there had been an attempt at conciliation. I think it is a good thing that an agreement was reached between Mrs Randzio-Plath and Mr Herman. But neither our group nor the other groups were informed. And I would like to take this opportunity of reminding everyone that this Parliament has more than two groups. It has several.
I am quite happy to say that had I been correctly informed, I would have voted in favour of Mrs Randzio-Plath's oral amendment. However, I believe just as strongly that as a matter of principle, the two large groups should not ignore Parliament's other groups.
(Applause)
Mr President, you have been given the responsibility of presiding over our debates. I would be grateful if you would do so according to the Rules of Procedure.
It was not right to ask again whether 12 Members were opposed to the amendment, since the first test had shown that there were more than twelve of us, in accordance with Rule 150. Nor is it right to allow Members to be pressurized. Pursuant to Rule 2, we exercise a mandate and should not receive instructions from anybody. Those people who stood up did so freely, of their own volition, in good conscience, and in accordance with the Rules of Procedure.
We have now been speaking for roughly five minutes about a question which has already been adopted. So we must move on to the next item, but we must do so according to the Rules of Procedure. We cannot ask for a split vote less than an hour before the beginning of the sitting.
We shall therefore continue with our work in accordance with the voting list we have in front of us. That is what sticking to the Rules means.
Mr President, I wonder whether we can make a molehill out of this particular mountain. You have acted correctly according to the Rules of the House. Twelve Members stood up; I regret that they stood up but they did. However, let us return to the original text, which many people tried with great goodwill to modify because there was perceived to be a nuance in terms of the original text being too strong. My own view is that it is a very fine difference and, indeed, to say that we want to hold the European Central Bank to account is generally acceptable to the majority of people in this House. I would advise you now to go forward to the vote. If you wish to take a split vote, all well and good, but my advice to the House is to vote both parts and to vote for them.
Mr Harrison, that is precisely what I intend to do.
After the vote on paragraph 5
Mr President, I formally contest the way you have proceeded.
Rule 116 gives the President the power to fix a deadline other than of one hour. It does not give him the power to accept at the last minute a split vote which has not been submitted within the allotted time.
This deadline is set at 9.00 p.m. the previous evening for all the groups and all the Members. You did not amend it before the sitting and you cannot accept a request for a split vote if you have not amended the deadline beforehand.
If you like, I can read you Rule 116...
Mr Fabre-Aubrespy, I do not know if you were here at lunchtime and I do not know if you were awake at lunchtime but only four hours ago we did exactly this. It is not a precedent. It is something we have done regularly in this House.
(Parliament adopted the resolution)
Mr President, throughout the intergovernmental conference which paved the way for the Amsterdam Treaty, a strict rule was adhered to by the negotiators - namely, no mention was made of the single currency - and it is imperative that we do not reopen Pandora's box!
The result is that today, in a month chosen by those taking part and nine months from the theoretical launch date of the euro, some of their number are realizing the dreadful truth that the Maastricht Treaty has stripped the national democracies of their power without creating any equivalent controls at other levels, and that monetary union will be controlled by no one. People are asking themselves whether a monster has been created which will devour us all.
The European Parliament, in order to give the illusion that it is trying to react - in spite of the fact that it is jointly responsible for the situation - is therefore taking the initiative of adopting a report on democratic accountability in the third stage of EMU. However, this is a purely cosmetic exercise, for three reasons.
First of all, the European Parliament obviously cannot correct the Treaty. It therefore works on peripheral tasks such as improving the presentation of the ECB reports or the procedures governing its directors, as it is doing today. These proposals - assuming they are accepted by the other institutions - will not change the system fundamentally.
Secondly, in order for the ECB to work in a democratic environment like the national central banks, even so-called independent banks, a European state would have to exist. That is a condition which is not and certainly will not be fulfilled in my lifetime.
Lastly, the present situation is exactly what the authors of the Maastricht Treaty wanted. As there was not and still is not a European democracy, it was decided to make people think that the single currency could be a purely technical matter, one which could be managed without the involvement of politics. The German leaders have again today latched on to this illusion to keep their citizens in the dark while definitive decisions are taken.
And that is why the Herman report, which made the mistake of putting the question of democratic accountability too clearly, was suddenly withdrawn from the agenda of the present part-session. The people will therefore have to wait to be plunged into monetary union before they finally discover the true nature of the system.
Mr President, I voted in favour of the report on the European Central Bank, although not until there had been significant corrections by the Committee on Economic and Monetary Affairs and Industrial Policy. The attempt to push through amendments to the Treaty concerning the appointment of the ECB presidency by the European Parliament failed. There will rightly be no vote of no confidence against the president of the European Central Bank, and there will be no 'Banking Committee' as a control body. We owe our word to the citizens that the independence of the ECB will not be not undermined. As the future guardian of the currency, it must be able to work without any political interference. Only then will it earn the same high reputation as the Deutsche Bundesbank has in my country. It will guarantee that there will be absolutely no waiver in stability and budgetary discipline.
The dialogue between the ECB and the European Parliament must be constructive in respect of objectives, specific decisions and coherence between monetary and economic policy, but also social and employment policy. We therefore say 'Yes' to an open exchange of opinions, but 'No' to mistrust and abstruse control procedures.
Another piece of good news: today the German Federal Constitutional Court has rejected the petition against the euro. The path for the introduction of the single European currency is now clear.
We would like to thank the rapporteur for a highly relevant report on democratic accountability in the third stage of EMU. We are aware that the Maastricht Treaty establishes that the ECB is to be independent in terms of personnel, organization, operation and finance, as well as politically. On the other hand, we do not believe this totally excludes a more pronounced democratic responsibility for the ECB, which is also apparent from Article 109B(3) of the Treaty on the role of the European Parliament.
In view of the single currency's importance for the positive development of the European Union as a guarantee of employment, sustainable growth and social welfare, it is essential to realize the need for democratic accountability and openness for the ECB. So the report on the strengthening of openness and democratic accountability is very welcome.
We believe that the European Parliament, as being the only one of the Union's institutions directly anchored in the population, should be able to play an active role together with the ECB to guarantee democratic accountability and openness within EMU. We also believe that strengthening democratic accountability and openness will help legitimize EMU without affecting the independence or credibility of the ECB. The European Parliament should also play a key role here.
We also believe that it should not affect the ECB's independence to have all the decisions taken and all the reasons for those decisions published soon after they are made. Equivalent rules apply to the US central bank without significantly affecting its operations.
Finally, we would like to emphasize the need for the Council, the Commission and the European Monetary Institute to consider this report seriously, together with its proposals on democratic accountability in the third stage of EMU.
When it was being set up, the European Central Bank needed an unprecedented degree of independence, much more so than any national central bank, since economic and monetary union was being introduced.
Today, the approach can no longer be so restrictive. We have reached maturity and on 2 May, in an extraordinary sitting, we shall give our decision on the countries to adopt the euro when the single currency is introduced.
The European Central Bank no longer suffers from a lack of financial credibility. Monetary sovereignty is in the process of being progressively transferred to it, and nobody doubts any longer that it will be able to contribute to lasting growth. The ECB therefore now needs the European Parliament to see its operations strengthened and better promoted thanks to the democratic controls exercised by an elected Assembly with universal suffrage.
I am therefore in favour of Mrs Randzio-Plath's report.
The overly extremist requirements presented during the Parliamentary committee debates should be put aside. The ECB must not become a poor imitation of the United States FED. By contrast, the Maastricht Treaty makes the European Parliament an essential part of the legislation. It enables us to play a positive role in the European Union's monetary policy. Let us therefore build a basis for regular democratic dialogue and a network of mutual information, but let us guard against it becoming a blocking tool.
The euro must be the shared responsibility of all the citizens of the European Union if it is to create prosperity and employment.
At the core of the debate on this report is the notion of "independence' . In her report, the rapporteur attempts to explore the limits of this notion. The central question is to what extent monetary policy can be influenced, controlled and possibly even adjusted by political bodies, without affecting the formal independence of the European Central Bank.
To my mind this is not the right starting point for this report, which is supposed to deal with accountability . In the former, there is the implicit view that, by using monetary policy, it is possible to implement the aims of an economic policy which are considered important, such as adequate investment, employment and increased welfare. At the hearing held by the Subcommittee on Monetary Affairs in the spring of 1997, Mr Duisenberg, the current president of the European Monetary Institute, clearly stipulated that monetary policy can only achieve so much.
As it now transpires, the rapporteur has - still - not grasped this point. This inspires little confidence for the future, when it is argued that the Subcommittee on Monetary Affairs should play an important role in the process known as democratic accountability. It is for these reasons of principle that I voted against this report.
It was not without a certain amount of pleasure that I learnt of Mrs Randzio-Plath's report. I was glad to see politicians dare to ask for increased democratic controls over those who hold the economic reins and who do not always have the desired legitimacy. I wanted to highlight this brave act at a time of exacerbated liberalism whose merits are constantly being heralded without opposition.
Yes, ladies and gentlemen, it needs to be said loud and clear that independence is not necessarily a byword for irresponsibility and that, on the contrary, it is through true democratic accountability, and indirectly through greater transparency, that the European Central Bank will gain legitimacy in the eyes of European citizens. Naturally, the purpose of our colleague's work is not to call into question the independence of the ECB. Rather, it is to mirror certain questions regarding the methods used to implement this necessary democratic exercise.
The committee debates were difficult and interesting. Furthermore, whilst I regret that the vote of no confidence has been abandoned - while also recognizing that this type of amendment to the Treaty would be difficult - I have to admit that we have achieved a worthy compromise, and one which constitutes an important step forward in ECB controls.
I can also assure you that I will be vigilant over the question of legal consolidation relating to the nomination of candidates which is henceforth subject to the approval of the European Parliament.
Faced with a debate of such importance, and on the subject of regrets, I want briefly to return to the question of employment and that of the Parliamentary banking committee. As regards the latter, I question the deep-rooted nature of certain groups' refusal, especially since this committee clearly has the role of informing and creating initiatives and not of controlling.
Eighteen million people out of work, a similar number of people in insecure jobs, a European Council on employment, and governments fighting to reduce unemployment in their respective countries, and there are still political leaders who believe that the fight against unemployment is not a priority.
That is what I wanted to say in relation to Mrs Randzio-Plath's report, which I support and applaud once again.
The ECB will conduct a single currency policy for all the Member States participating in European monetary union. As a consequence, the democratic controls must be exercised on a European level. The European Parliament, which is the only directly elected institution at this level and which enjoys certain powers bestowed upon it by the Treaty, will be ideal as the ECB's privileged political point of contact.
The disruption caused by the introduction of the single currency will occur before political union has truly emerged. However, in a democracy, legitimacy is born of universal suffrage. There is therefore a risk that if the ECB acts without political consultation, when all is said and done it will be held responsible for all ills, which in turn will lead to public condemnation of the entire project. The Central Bank will be independent, but it will not be able to be irresponsible.
Calling it independent involves defining what it is independent from and taking steps to ensure that its political counterpart is as strong as it is, failing which there will be no equilibrium. Its responsibility implies a dialogue and a transparency between it and public opinion, through the elected bodies of the Council and the European Parliament. That is why we fully approve of Mrs Randzio-Plath's proposals for codifying this responsibility.
In this spirit, the ECB's annual report should clearly take growth and employment into consideration when covering the way monetary policy supports the general economic policies in the Community.
Ultimately, many of us would welcome an amendment to the Treaty to enable the European Parliament on the one hand to have the same powers in this matter as it does in nominating the Commission, and on the other hand to submit a vote of no confidence against the president of the forthcoming ECB to the Council of Economic and Finance Ministers for their decision, should the Treaty be contravened. Such a development would increase the legitimacy of the ECB's decisions.
As regards the coordination of economic policies in Europe, the European Council of Luxembourg made progress on more extensive coordination of national economic policies and more especially those concerning employment. We believe that the European Parliament should involve itself more in this process. It is in this area that a great deal of work will be done in the coming years, and it is a sine qua non for balanced economic and monetary union. In the third stage of EMU, the democratic responsibility concerns both the ECB and the coordination of economic policies. However, the monetary side of the union is today a great deal more structured than the economic side.
To become a reality, the initiative set in motion needs political guidance: operating on a purely economic basis is not enough. This represents an enormous responsibility for the Socialists in the European Parliament, and an expectation of new proposals.
During the part-session in Strasbourg from 30 March to 3 April, the Danish Social Democrats in the European Parliament have voted in favour of the report on democratic accountability in the third stage of EMU. The report emphasizes, among other things:
1) the need for the future ECB to provide information on the definitions and operational objectives it uses to achieve the set objective of price stability;
2) the need for publication of the minutes of ECB board meetings;
3) the need to ensure a dialogue between the European Parliament and the ECB on economic and monetary affairs.
The Social Democrats in the European Parliament have voted in favour of the report, based on the fundamental approach of requiring the greatest possible transparency and openness in the institutions of the EU. In this connection, it should be emphasized that the Social Democrats in the European Parliament are still of the opinion that the four Danish reservations are not under discussion, including the reservation on the third stage of EMU.
Lindqvist (ELDR), Eriksson and Sjöstedt (GUE/NGL), Gahrton, Holm, Lindholm and Schörling (V), Krarup and Lis Jensen (I-EDN), in writing. (SV) EMU is a centralized, high-risk project with little popular support. The priorities of EMU are price stability and low inflation. There is a serious risk that unemployment, which is already high, will increase still further. The regional differences between growth areas and areas of depopulation may be exacerbated. EMU will lead to a major centralization of currency and foreign exchange policy, which may grow to include tax and finance policy. EMU is a political project which increases the federal aspect of the EU and reinforces the trend towards establishing a state.
EMU and the European Central Bank, or ECB, will have more independence and power than any other bank in the world, the United States FED included. The members of the ECB, who will be elected for eight years and cannot be removed, will have incredible power over currency, interest and other economic policy which has a direct effect on people, regions and nations. EMU will centralize and reserve economic policy to a handful of bank directors, which will considerably undermine democracy. The proposals for better supervision and democratic control presented in this report can scarcely reduce the democratic deficit in the third stage of EMU.
For this reason, we have voted against the report.
This report is full of good ideas on how the new European Central Bank will be held democratically accountable before this Parliament. It reflects the criteria laid down in the Maastricht Treaty regarding consultation with Parliament on the implementing measures.
However, I fear that there will be no more transparency and democratic accountability in this regard than there has been in the process to date. So far the Commission has ploughed ahead with its own strategy without any interest in transparency or accountability. Consequently, we had the bizarre declaration from the Commission last week that eleven countries are economically strong enough to join EMU, among them Belgium and Italy. The inclusion of these two Member States in the list of first-wave countries demonstrates clearly that the Maastricht criteria were not adhered to and that massaging of figures is acceptable practice. Italy and Belgium come nowhere near the condition of restricting public debt to no more than 60 % of national wealth. Indeed, they are more than double that figure. I hope that when Heads of Government meet under the British presidency next month for the formal vote they will have a better regard for the criteria than the Commission has displayed.
Given the Commission's commitment to pushing the project forward without regard to the economic circumstances in each Member State, it is difficult not to conclude that it views the scheme in a political light. The result of this can only be instability within the system and severe economic consequences for those Member States outside it. The political nature of the project will also surely undermine the position of the Central Bank and make democratic accountability harder to achieve.
Whilst in general I can support the worthy objectives of greater transparency and accountability in the workings of the ECB, I find that this report which continually uses the phrase 'democratic accountability' has, in fact, confused accountability with the giving of an account.
The dictionary definition of accountability says it is being 'responsible to someone or for some action' . It is wrong therefore to suggest that the ECB is in some fashion responsible to Parliament. It is in my view a mistake to give the impression that Parliament's right to be informed translates as a form of accountability, in the accepted sense of the word.
I will not therefore be supporting this report as it relies so heavily on the suspension of disbelief.
I have voted for the Randzio-Plath report because the degree of accountability it calls for is better than nothing. However, it acknowledges - and even welcomes - the fact that the Bank will remain wholly independent. The Bank will control monetary policy, and will do so with one overriding aim: to achieve price stability. If this chokes growth or causes unemployment, so be it. Nothing that Parliament or Ecofin can say will prevent it.
True democratic control of the Central Bank would require the creation of its analogue, a central European government. Without that, we have the creation of a free market Europe, dedicated above all to the interests of bankers. This has been described as 'the spectatorship of the proletariat' , though that is only part of the story.
This is not to suggest that we should be trying to create a central European government. There is no consent for that, and there can be no confidence, on the EU's past form - CAP etc. that such a central government would be successful.
The overhasty rush to create a single currency has left us in a fine mess, and we are left resorting to sticking plaster in a vain attempt to patch things up.
To surrender monetary policy to third parties is to surrender to others a significant part of a country's national independence. Indeed, the dimensions that such an action assumes when it is carried out by more countries is unprecedented in modern history.
Such an action, even if it should prove to be of benefit to those nations, must be prepared with a great deal of care and attention. All means of ensuring that those who take on this responsibility will be carefully monitored must be scrutinized and safeguarded, so that they can operate and act in a way that will serve national interests and social prosperity alike.
We currently find ourselves faced with a necessary fact of life, which has been commonly accepted. The European Central Bank is in the process of formation and it will take over the shaping and control of monetary policy. This will directly affect hundreds of millions of citizens, without the people of the countries taking part in the euro - or their governments - having any opportunity to exercise any democratic control. Nor will the EC and the constituent bodies of the EU be able to exercise control. Why? Because the ECB has been created with the sole aim of serving large financial and political interests and of safeguarding the conditions in which they can increase their profits. It has not been created to achieve the aims of social prosperity and a higher standard of living for the working people and citizens of Europe, nor to combat the scourge of unemployment and the continuous degradation of ever broader strata of the population.
The report we are debating today constitutes the most irrefutable proof. It establishes the lack of democratic control by providing evidence, even if indirectly, that the creation of the ECB is an expression of the attempt made by big business to evade national and popular control, and even the completely downgraded control of national central banks.
However, when the supporters of Maastricht voted for the Treaty they were very well aware of what they were creating and what its repercussions would be. Even if they did not realize it at that time, they should at least have demanded that this Treaty be amended with the revision of the Amsterdam Treaty. But that did not happen. On the contrary, any debate on EMU was excluded from the intergovernmental conference on the revision of the Treaties.
The declaration that democratic accountability will be guaranteed or that the aims of the ECB will be broadened to include other aims apart from monetary stability is a conscious attempt at disorientation, when not only is this not provided for in the Treaties but, on the contrary, the Treaties make every provision for the independence of the ECB from any possible national intervention. These provisions restrict the number of people on its board, thereby ensuring that it is not represented by all Member States. Furthermore, they allow board members to serve a long term in office, thereby ensuring their independence from any political show of force.
We fully endorse whatever measures may bring about transparency, or indeed measures to inform democratically elected bodies of the policy and operation of the ECB. However, we believe that these measures will not be able to reverse the unacceptable situation brought about by the creation of the ECB. The only solution is to repeal the Maastricht Treaty and not to ratify the Treaty of Amsterdam. For this reason, we remain firmly committed to the aim of national referenda on the Treaties, in order to give people the opportunity to express their opposition to this policy and to the surrender of their important sovereign rights to supranational, hermetically sealed, unaccountable bodies.
The Alleanza Nazionale group will vote in favour of Mrs Randzio-Plath's report. However, we wish to make a few points. In particular, the European Parliament, which will be consulted on the appointment of the president and other members of the board, should obtain an annual report, during a part-session, on the activities of the European Central Bank which, explaining briefly the reasons for the monetary policy currently applied and that implemented in the previous year, should give proof of the impartiality of its choices. Special meetings with the competent Parliamentary committees, which should be held on the initiative of the European Parliament or the Central Bank itself, will also be important. The transparency and public nature of measures taken before the European Parliament constitute one of the most effective means of allowing public opinion to be informed through the press.
Finally, I think it necessary to highlight one last question: with the advent of the single currency, the Member States will completely lose the monetary lever as a means of managing economic cycles. The direct and immediate effects of monetary policy choices are clear and obvious to everyone, particularly when they are implemented consistently.
So while recognizing the ECB's right to carry out the unique and coordinated task of implementing European monetary policy, it is essential for it to do so in a unitary way and for it to be aware of the fact that its action may have different effects depending on the economic contexts and economic situations of the individual recipient countries. In other words, we need to avoid situations in which single monetary policies affect the different national economies in different ways, forcing the victims, once their national tax resources have been exhausted, to implement defensive policies to the detriment of the real economy and employment.
The question of the democratic accountability and embedding of the European Central Bank is the last major unresolved matter in the run up to the launch of the euro. It must be made clear that it is not a question of restricting the independence of the ECB and the European System of Central Banks - this is a fundamental condition of monetary operation. On the contrary, it is a question of interpreting it correctly. We will counteract the monetary Utopia of 'apolitical currency' , which becomes a dangerous illusion if dogmatists implement it in economic practice, with the realistic concept that monetary policy remains a specific dimension of the overall economic policy in which it is to be embedded by binding, institutionalized discourse. This report takes a first hesitant step in the right direction. It is regrettable that the prevailing idea in the House of the 'grand coalition' has resulted in the original report being watered down and becoming much less consistent. We were never under the illusion that our amendments would change anything in this respect. Nevertheless, the extent to which the Group of the Party of European Socialists has fallen behind the original approach of the rapporteur must be recorded here.
Daskalaki report (A4-0106/98)
We have voted in favour of the report in question. We believe a continuing international presence is necessary in Bosnia, under a UN mandate. We also believe it is important not to add to the tension in the area by exporting arms. On the other hand, we distance ourselves from the demand to use the articles of the Amsterdam Treaty on military action or the outdated military alliance of the WEU. The Member States of the Union can contribute to peacekeeping actions with the UN and ECSC as the basis.
The Danish Social Democrats in the European Parliament have today voted against the report on post-SFOR strategy, because Denmark is exempted in the area of the common foreign and security policy.
Marset Campos report (A4-0120/98)
The Commission's communication on a strategy for reducing methane emissions is timely. It makes some worthwhile proposals and some which need to be reconsidered.
Methane has negative as well as positive claims. It is negative in the sense that it is a greenhouse gas second only to carbon dioxide or CO2 emissions. It is positive in the sense that it can be harnessed to provide a cleaner and less polluting energy source. It can also be used in the manufacture of industrial products such as synthetic rubber and chemical fibres.
The natural sources of methane include animals, wetlands and marine flora while the anthropogenic sources include the burning of fossil fuels, landfill emissions, waste water and sludge treatment. The latter account for 70 % of existing methane.
While the increase in methane emissions appears to be slowing down, this is not a reason for inaction. Landfills are a major source of methane emissions which we can turn to our advantage.
Essentially, what is required is an appropriate plan of action aimed at halting or reducing methane emissions. However, agriculture should not be made the scapegoat. The Commission considers that to take account of the digestive habits of ruminant livestock, in other words cattle and sheep, there should be livestock reduction. This is not a feasible solution. Firstly, this is already taking place because of milk quotas and BSE. Secondly, it would open the door to competing third countries. As the Committee on Agriculture and Rural Development has pointed out, we should call for more research into improving animal diets and better management of livestock effluents in intensive farming regions.
If we are serious about sustainable development, let us look at exploiting the potential of methane for energy and industrial purposes. Electricity can be produced from the re-use of methane from landfills. This could also open new opportunities for small companies. There should be appropriate financial incentives.
We need more research, more public information. It is a challenge which, if approached properly, can lead to a range of new opportunities.
Enlargement and cooperation in the field of justice and home affairs (continuation)
The next item is the report (A4-0107/98) by Mr Posselt, on behalf of the Committee on Civil Liberties and Internal Affairs, on the implications of enlargement of the European Union for cooperation in the field of justice and home affairs.
Mr President, the European Union is undergoing its greatest upheaval since its establishment in the 1950s. Major enlargement, coupled with fundamental reforms, is imminent. Apart from the question of the single currency, on which a vote has just been taken, there are three principal processes which concern us. The first is the question of enlargement. Concrete negotiations on enlargement began this week. This is a historic moment, because it involves the greatest enlargement in the history of the EU.
The second point is the ratification of the Treaty of Amsterdam, which is also taking place this year, by which our institutions will be reformed - at least in part, if by no means adequately - and by which a broad spectrum of further development and cooperation will be opened up, particularly in the areas of justice and internal affairs.
The third area is the ratification of the Europol Convention which is currently taking place, under which Europol, the European police force, will at last be able to act. It is now time to link all these processes together in practical terms, as the communitization of the important areas of asylum, immigration and protection of external borders will be important in the five years following the entry into force of the Amsterdam Treaty. However, the creation of operational authority for Europol is also important, and it would be a mistake if we did not use the simultaneous process of eastwards enlargement of the European Union, and the negotiations on it, to make all these new policies pan-European and involve the candidate countries as fully as possible. We are therefore of the opinion that we must ensure that the European Union should set the stage for the corresponding integration of these states now.
In the case of Austria - which has thankfully been a full member of the Schengen Agreement, which it implements in full, since yesterday - we had the problem that that country joined first and only then began to create certain conditions. We should not repeat this mistake during eastward enlargement. We must use the years between now and 2003, 2006, 2008 or whenever the first stage of enlargement takes place - in a region which suffered from dictatorship and repression for decades - to establish the rule of law and develop criteria for a state in which the rule of law prevails, for which spot-on qualification is just as necessary as the oftquoted single currency criteria.
We believe these states have achieved a lot by their own efforts, by liberating themselves, establishing the rule of law and making great sacrifices. However, we must of course help them. One of the focuses of my report is therefore education and training - the training of junior managers in justice and administration, who will then actually be able to apply European law and the acquis communautaire, which are currently undergoing rapid enlargement.
The Czech Minister of Justice has stated quite clearly that she has not been able to implement much European law so far, and the little she has been able to implement in her country could not be applied by civil servants because they had not been trained to do it. We urgently need to focus our efforts by expanding our programmes to cover the central and eastern European countries and equipping them with the appropriate material resources.
I therefore suggest as a follow-up the establishment of a European Academy for Internal Security, in the existing border area between the European Union and the candidate countries, possibly in Lower Bavaria or the Oberpfalz. Deggendorf would be a possibility, where there has been a major border control force establishment. This European Academy for Internal Security should work towards one of our long-term objectives, namely a European border control force, because we are of the opinion that the individual states cannot assume control of external borders in the long term and that this should be under joint control.
Of course, the current situation is that we still have national border control forces which work well and have proved themselves. Naturally, we shall require transitional periods on the existing external and eastern borders, even after eastward enlargement. Austria has shown us, however, that every transitional period comes to an end at some time. We must develop perspectives now for the time following the transitional period. The idea of a European border control force has thus been developed and has thankfully met with broad consensus in the Committee on Civil Liberties and Internal Affairs. In this connection, I would like to thank the other groups in this Parliament for their intensive cooperation on my report, particularly Mr Schmid from the Group of the Party of European Socialists. I must also thank other Members who have ensured that we reached a consensus in setting an important stage for the future.
I believe there is a broad consensus in the European Union, particularly in the areas of combating crime, drug smuggling and trade in people, and the major problem of money laundering, and that there is also interest in the candidate countries, because this is not a matter of patronage, but of partnership. Give and take already exists on both sides. I therefore believe that this can become an engine for enlargement of the Community as a whole.
Mr President, I speak on behalf of Mrs Spaak and rise to present the results of her studies.
The Committee on Institutional Affairs shares the rapporteur's concern that the applicant countries should set in place stable institutions which guarantee democracy, the rights of their citizens, and the ability to take on the obligations of the Treaty and the acquis communautaire.
The first amendment from the Committee on Institutional Affairs highlights three problems: firstly, the five-year deadline for the adoption of measures aimed at the free movement of persons; secondly, their applicability to the procedure contained in Article 189 B; and finally, the decision about strengthened cooperation.
The Committee on Institutional Affairs thus insists that clauses relating to the field of justice and home affairs be revised when the institutional reforms take place, which should occur before the first enlargement. The Committee is concerned about the risk of fragmentation of the European legal landscape. In fact, the option which allows Member States to declare whether or not they accept the pre-judicial jurisdiction of the Court of Justice in the area of Title VI is dangerous for everybody, but more especially so for applicant countries, given the difficulties they face in adapting their legal systems.
Finally, I would like to draw the rapporteur's attention, if I may, to Amendment No 4 concerning paragraph 17, which was accepted by the Committee on Institutional Affairs but rejected by the Committee on Civil Liberties and Internal Affairs. This amendment deals with the delicate problems of transition periods, which can only result from a precise and concrete evaluation of the existing situation in the new Member States at the moment of their joining. This modest amendment has the merit of shortening and simplifying paragraphs 17 and 18 whilst still covering the essentials.
Mr President, ladies and gentlemen, to put it simply, the Group of the Party of European Socialists will vote in favour of Mr Posselt's report. We shall do so for several good reasons, including some which are not directly related to its substance, but to the rapporteur, upon which I shall elucidate in a moment.
When I entered this Parliament, I was given a lurid description of Mr Posselt. I shall not repeat everything I was told about him, but he will pardon me for saying that he can generally be described as a 'hardline right-winger' . Over the years I have established that it is simpler to be a hardline left- or right-winger in this House. We get on better if we talk to each other openly and honestly. It is immeasurably better to speak plainly from one side or the other instead of developing wishy-washy formulations which nobody can understand!
That, Mr Posselt, is why we have been able to cooperate with you positively on this report. Surprisingly, you have not only maintained an open style of communication within our committee, but have adopted a host of our suggestions into this report. We are very grateful to you for this, because it helps to ease an ideologically charged - or doubly ideologically charged - subject.
The eastward enlargement of the European Union is also difficult to discuss because we are, of course, burdened by the fifty years since the Second World War, which were always strained by the division of continental Europe and the dictatorship of communist repression. We know that forces are still active in the very areas in which we have to work together - which were originally involved in this repression - namely, justice and the police. Particular attention is thus logically required on our part, and this has to be said, even if it is not easy. If we are talking to future partners who have decided in favour of democracy, but do not admit that they were not always democracies and that, of course, the leftovers of the apparatus of repression are still present in the current machinery of government, that is a truth which must be looked straight in the eye!
So that is an explanation of why we necessarily require training, and why we must provide an introduction to the basic structures of the democratic state governed by the rule of law for those who have little experience of them. That is why the proposal to establish a European Academy for Internal Security is a very good idea. I do not know whether it has to be in Deggendorf, Mr Posselt. Let us attribute that to the local elections in Bavaria! We appreciate that you have suggested it here. It could also be somewhere else, but Deggendorf is a nice place!
Right at the beginning of the enlargement negotiations, Mr Posselt tried to make it clear in both his report and the discussions - correctly repeating it today - that the enlargement of the European Union must not be submerged in debates on economic, financial or currency policy. No: we must maintain a lively interest in ensuring that the precise area of the third pillar of integration gets special attention. Wherever there is a transition from a command economy to a market economy, we can observe that the underground economy flourishes and blooms - or more precisely, organized crime finds fertile ground like no other, with inadequate or no legislative measures accompanying the process. If police and judicial cooperation are inadequate, due either to infrastructural shortcomings or to a lack of knowledge, it is disastrous. That is why your report's proposals are an urgent necessity.
When I think of the applicant countries with which we have now opened negotiations, the crux of this area appears to be the question of money laundering. There cannot be a greater magnet for crime anywhere than the opportunity to convert ill-gotten gains into apparently legally-gotten gains. For this reason, special attention must be given to legislation against money laundering and cooperation in these negotiations.
There is a shortcoming in the third pillar, which we currently practise - namely a deficit in democracy, about which I complain repeatedly. As the European Parliament, we do not have enough rights or powers to act as a legislature. This will become more difficult if further states join and police and judicial cooperation remain in the third pillar, unless there is sufficient transfer of powers to the Union. We shall then increase the democratic deficit which already exists today, if we already know there is an urgent need for harmonization on one hand, to fight the European Union of crime which already exists, but permit ourselves the permanent luxury of national sovereignty on the other. We must try to penetrate the consciousness of the Council of Ministers with this report and anchor it in the consciousness of the national governments, as Mr Posselt has indicated. Then we shall be making progress!
Mr President, it would probably not come as a surprise to you if I wanted to begin, like Mr Schulz, by saying that the Group of the European People's Party will vote in favour of this report, though probably not because Bernd Posselt is a hardline right-winger, but because he has prepared a report which tells it like it is - exactly as Mr Schulz has described very accurately - and which demonstrates the necessities which exist in this area. If we are talking about realities here, permit me to begin with a minor factual correction or small remark. The term 'eastward enlargement' is used again and again in this House. As an Austrian, this always surprises me, when I consider that two of the applicant states have their capitals located a good distance west of Vienna. The enlargement we are considering is an enlargement into central Europe. If we were going to expand into Belarus and the Ukraine I would be happy to talk about eastward enlargement.
One aspect of this report which seems tremendously important to me is the fact that it reveals that the Community, or European Union, is changing more and more from an economic community into a political and thus a security community. It reveals the security dimension, namely the security dimension which we must extend to the applicant states. I think this is tremendously important, because the external - but also internal - image which the Union conveys again and again is, unfortunately, purely economic. That cannot be correct.
Those states which wish to enter the EU expect certain solutions, particularly in such areas as security. Each of these states has its own problems with ethnic groups or minorities, just as each Member State of the European Union does, without exception. I believe this is particularly important if we are referring to the causes of this problem and trying to suggest solutions, as for example in paragraph 4, as regards ourselves - that is, the fact that the field of justice and home affairs must be integrated in the next institutional reform, which must take place before enlargement.
There is a further point in this report which I would like to emphasize because it seems particularly important to me as an Austrian. Mr Posselt has already mentioned it: the need for a European border control force. In Austria, we have experienced the consequences of exposure to such rapid change, to a very, very great extent. We have had to make massive changes to our border control units in Austria over recent years. Thank heavens our borders with Germany and Italy in the south were opened one or two days ago. This is hopefully the last major step we have had to take for the next three or four years. Then there will be further changes, as soon as the enlargement of the European Union has actually taken place. I do not regard it as particularly practical for us to demand massive measures in the area of border security now from the applicant states, in whose infrastructure we shall have to make massive investments if they have great difficulty in actually implementing them. I believe that is also one of the key points of the report.
Mr President, by an unfortunate coincidence, the start of negotiations on the enlargement of the European Union with the central and eastern European countries clashes with the Posselt report on the effects of EU enlargement on cooperation in the field of justice and home affairs. I would nevertheless like to congratulate Mr Posselt on his excellent work.
This report is born of the desire to create a European space of freedom and justice. Furthermore, the actions undertaken in this field will be subject to an annual review, which the Commission will pass on to the Council and the European Parliament. This review will be useful as it will enable us to judge the capacity of the central and eastern European countries to fulfil two of the three Copenhagen criteria, namely the political criteria and the ability of the candidate states to take on the acquis communautaire .
The challenge is just as great for the European Union - and the indefatigable Mrs Spaak unstintingly insists on the absolute necessity of deepening the European Union as a prerequisite to any enlargement - as it is for the central and eastern European countries, who face a double challenge. In fact, it is not only a question of adopting the measures in record time, which will allow the measures being addressed in the present debate to be transposed into national law. It is also a question of linking up with the cooperation effort initiated by the Fifteen in the field of justice and home affairs.
It is actually more a matter of changing their mentality than a problem of budgetary means. Although the path ahead of us remains long and the tasks before us remain considerable, we must acknowledge the work already accomplished by the central and eastern European countries.
The remarkable area of individual freedom regained in most of the countries which until recently suffered under communist dictatorship is to the credit of the candidate countries and is a very encouraging sign for the future.
Mr President, Lech Walesa, the former president of Poland, is reputed to have said: ' It is easy to turn an aquarium into fish soup' and went on to compare the task ahead of us by stating that: ' The degree of difficulty associated with the transition of a totalitarian state into a democratic state worthy of the name is comparable to the task of turning a fish soup into an aquarium' . I believe he was not entirely wrong, and it is in the light of this wise observation that we should measure the efforts being made by the central and eastern European countries.
Madam President, ladies and gentlemen, now that the hardline right- and left wingers have paid tribute to each other - you obviously have to be hardline to be a member of the Committee on Civil Liberties and Internal Affairs and I am very glad to be a member of the Committee on Institutional Affairs and able to do without this attribute, which I find very dubious - I would merely like to remind the members of the Committee on Internal Affairs that they are also members of the Committee on Civil Liberties, which is something which is frequently forgotten.
There are many ludicrous clauses in the Treaty of Amsterdam, but one of the most ludicrous is probably Article 29, which has, of course, also been included in this report. It says: ' The Union's objectives shall be to provide citizens with a high level of safety within an area of freedom, security and justice by developing joint action among the Member States in the fields of police and judicial cooperation in criminal matters and by preventing and combatting racism and xenophobia' . The word freedom is not repeated. The word justice is not repeated. Only the word security - or safety - is repeated. This imbalance is also reflected in the imbalance of this report.
Anyone who makes an unbalanced policy out of an imbalance of the values of law, freedom and security, and disturbs this balance, is using popular fear to do so. Fear is not removed, but whipped up. A major criticism of this report is the imbalance between the area of law and freedom and the security policy. It may well make demands for guarantees of the rule of law and the stability of democratic institutions, but not, as we might expect, on us, where these things are strained, but on the countries of central and eastern Europe. As if the rule of law would be guaranteed in the area of security by the establishment of the European Court of Justice, or civil rights protected by a charter of civil rights with the involvement of Parliament. As if we should not be the first port of call for reproaches about the instability of institutions and the lack of the rule of law. The report does not include a single word about this.
The report demands a common policy on asylum, but does not say a single word about the Geneva Convention, which is being removed piecemeal precisely by the policy of the European Union. Reference is made to the rule of law, but only as an obligation for others. This imbalance represents a serious imbalance in our system of values.
The second imbalance in this report has seldom been expressed so blatantly. It is the imbalance of the burdens under which we are placing ourselves and the countries of eastern Europe. With this policy, we are turning the countries of eastern Europe into a buffer zone for security, immigration and refugees for the European Union. We are turning them into a glacis by telling them to solve our major problems, without helping them to do so.
Schengen prior to entry, a visa policy prior to entry, and adoption of the common asylum policy prior to entry, with nothing in return! That is no policy to bring about an area of freedom and the rule of law.
Madam President, ladies and gentlemen, at the Yalta Conference, the states of western Europe in a way bought their freedom at the price of the servitude and ruin of the central and eastern European countries. And, unfortunately, it is a cause for regret that the Member States of the Union and the European Union itself did not really contribute to the liberation of these countries, despite which, and thanks to truly exceptional men such as Lech Walesa, Václav Havel and of course, Pope John Paul II - not to mention many others - they liberated themselves. If, in the words of that great Pope, Europe is now breathing with both its lungs, it is primarily thanks to the resistance and freedom of thought of these individuals and peoples.
We therefore owe a debt of gratitude to these countries and we must help them regain the freedom that comes with a democratic state. As was mentioned earlier, many judges, police officers and civil servants in those countries have only known the totalitarian and repressive ways of the state. They therefore have to re-learn that they are now living in a society which respects individual, civil and political rights.
That is why Mr Posselt is absolutely right to ask for greater cooperation with the applicant countries in the name of this moral debt which we collectively owe, to help them effectively set up this democratic state. The rapporteur was also right in underlining that the measures contained in the Treaty of Amsterdam concerning the crossing of external borders, the abolition of border controls, asylum and immigration will be particularly difficult to implement for these countries in the short term, and again I agree with the Prince of Habsbourg-Lorraine on this point.
Whilst it is true that we have a duty to help in the development of the eastern European countries and to contribute in such a way as to help them fundamentally return to a society which respects the rights of the people, it is also clear that we must proceed with tact and not act like school teachers.
To conclude, I would like to pay homage to the fact that Mr Posselt has reminded us of our duties towards the nations of eastern Europe. The same thing applies to international relations as to human relations: life is composed not just of rights, but of duties too.
Madam President, Commissioner, there are four matters I would like to raise, but the first thing I would like to say is that I am really glad that it is Commissioner Gradin herself who is present here, given her commitment to the fight against the trade in women and children, which also forms part of this report.
So, moving on to the four matters I would like to bring up: firstly, I hope that the so-called acquis document which will be started with the applicant countries will be applied to all countries equally, irrespective of whether we are negotiating or not. We have heard rumours of dangerous conflicts.
The second thing is the cooperation which is to take place between administrations - in other words, that the 1 500 people who will be sent from the Member States to work in the applicant countries really will be working in the legal and judicial sphere. This is a case of people helping administrators in the field, which is what we need more than anything else.
Thirdly, it is not enough to ratify conventions, they must also be implemented, such as the UN Convention on Children's Rights. This is what the Group of the European Liberal, Democrat and Reform Party took account of in our amendment.
Fourthly and finally, I am unhappy that it is not only trade in human beings we are dealing with here, but also the trade in organs in the applicant countries. Unfortunately, we have heard in Finland that this has happened in the applicant countries.
I very much welcome Mr Posselt's report on enlargement and justice and home affairs. Justice and home affairs will take on much greater importance in this enlargement as compared to the previous ones. The reasons are many: the existence of a much broader EU acquis ; the integration of Schengen; the increase in cross-border organized crime involving smuggling drugs and human beings; and not least, the serious concerns of European citizens as regards security and justice. Obviously, there is a link between the security we can offer our citizens against crime and violence and the freedom of movement which we also will offer to the citizens of the candidate countries.
I see the enlargement process in the justice and home affairs areas as follows. Both the Ministers of Justice and Home Affairs and myself have worked hard to make sure that high priority is given to these matters in the accession talks. We now have a good balance between the need to remain in the single framework agreed in Luxembourg and the need to respond to the concern of the public that special attention should be devoted to justice and home affairs.
I wish to draw a distinction between negotiation and assistance. Negotiation with the candidate countries will necessarily be prepared in the classic structure of the Council. This structure is known from previous enlargement. It is composed of the Enlargement Group, COREPER and the General Affairs Council. The negotiations, as such, are conducted in bilateral intergovernmental conferences with each candidate country. These conferences were launched two days ago. The negotiation leads to accession treaties; they are primarily about transition periods. That means: at what point in time must the acquis be taken over by a new Member State for it to be granted membership?
Accession treaties do not deal with the quality of the transposition and the implementation in practice. The accession treaties, in fact, assume that the acquis is properly implemented from the day it is taken over. So issues about implementation have to be dealt with urgently in the form of technical assistance and judicial monitoring.
We are now in the process of identifying the acquis . This is handled as a joint effort by the Commission and the presidency, with full involvement of the K4 Committee. First of all, much of the existing acquis in justice and home affairs consists of soft laws such as resolutions or declarations without legally binding effect, even on our own Member States. These acquis will not require transitional periods. Secondly, the rule of law itself, within the meaning of the first Copenhagen Criterion is not negotiable. It cannot be subject to transitional agreement.
Concerning the customs union, which is a First Pillar acquis , unless you can guarantee a safe and reliable customs service at the external border, the scope for transitional periods also seems slim here. A lot of technical assistance is required.
That brings us to the Schengen acquis , in particular, its safeguard mechanism. These acquis also require an effective border control and a high level of reliability. The Council is still in the process of deciding how the Schengen acquis will become Union acquis under the Amsterdam Treaty. When this is done I expect that this acquis will have to be taken on board as a whole. There is no half-way membership of the Schengen acquis . Schengen, as such, as well as the benefits linked to it, such as removal of border controls, will only apply in practice as and when all its conditions have been fulfilled. The conclusion is that the acquis in justice and home affairs must apply from the first day of accession if all the freedoms guaranteed by the Treaty are to be granted. That is an enormous challenge which will require massive technical assistance beforehand. The Commission will present the acquis to all the candidates in the context of a so-called screening exercise starting in April.
The presidency will be assisting the Commission in this task when it comes to justice and home affairs. New acquis will have to be added to this exercise as the negotiations proceed. The procedures for negotiations were decided by the Luxembourg European Council. The General Affairs Council and COREPER have to look to the K4 Committee as a consultation and coordination body for justice and home affairs matters during the whole of the negotiations. This will give Ministers of Justice and Home Affairs an important say in the preparation of the negotiation. I will be quite prepared to brief Parliament at regular intervals on the progress made.
Let me now turn to monitoring and assistance. Monitoring and assistance will be at least as important as negotiation. Here the Commission has always seen a very constructive role for Member States and their experts. The challenge now is to identify where, when and how the huge technical assistance effort has to be deployed. I believe that there are many ways this could be done. First, the presidency has now delivered its opening statement to each candidate country allowed to negotiate. This will send some key messages to the candidate, including rather forthright language on justice and home affairs. Secondly, the General Affairs Council has finalized the priorities for the future accession partnership. Here, too, the Council has used forthright language to cover the concerns of the citizens as regards security and justice.
I would like to recall the decision taken in Luxembourg that a special pre-accession strategy should be put in place for Cyprus. A strong emphasis was placed on justice and home affairs in particular. Thirdly, in the context of the accession partnership, the candidate countries will very soon be presenting their national programmes for adopting the acquis . The challenge will then be to identify what assistance they will need for the implementation of the acquis . For the justice and home affairs areas, that assistance has to be provided mainly by experts from the public administration in the Member States.
The important task then is to identify the relevant experts, to make them available and to finance the whole operation. The Commission has repeatedly insisted on the essential role interior and justice ministry experts will play in supporting the candidate countries in their preparation for membership. The Commission, for its part, is ready to finance the salaries and the expenses connected with the secondment of experts. The process has already started thanks to the network of contact points established last summer.
Among the assistance programmes underway are many of those mentioned by Mr Posselt, and in the new PHARE programme, as you know, 30 % of the funds are set aside for institution-building. This involves the strengthening of democratic institutions, the rule of law, the functioning of the judiciary, approaches to asylum and migration, border controls and so on. We also intend to open up existing Community programmes such as ODYSSEUS, OISIN, GROTIUS and FALCONE to the candidate countries. They are already potential beneficiaries, but their participation in the programmes in their own right requires a horizontal decision which will involve more than justice and home affairs.
As regards police training, I would like to mention that three different police academies are already active in the central and eastern European countries. I have doubts as to the added value of yet another one. Fourthly, the assistance to be provided through the accession partnership will be conditional. A particular project will not be automatically renewed if we are not convinced of its quality. Furthermore, the various programmes will be adjusted to all the problems that may become apparent in the negotiations or in connection with the regular review procedures decided in Luxembourg. The regular review procedure is intended for all the ten candidates from eastern and central Europe. The procedure is based on a report from the Commission, and it will be made for the first time at the end of this year. Justice and home affairs will be very important in this review report.
I could also mention the pact against organized crime which has to be agreed for the European Council in Cardiff. All these initiatives support each other and underline the absolute priority for justice and home affairs in the coming enlargement, and that list is not exhaustive.
So the enlargement process will last several years. Everybody agrees that developments in justice and home affairs matter and that they will play a crucial role in the success of the enlargement process as a whole.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
I now hand the floor over to Mr Schulz who has requested to speak pursuant to Rule 108.
Madam President, I am referring to this Rule of Procedure because I cannot leave Mr Voggenhuber's speech unanswered insofar as it affects me.
I would like to mention three things which affect me personally and also take me aback. Firstly, I utterly reject the statement that discussion has taken place between a coalition of hardline extremists - to paraphrase Mr Voggenhuber. I described what was said to me about Mr Posselt by summarizing it, saying he was a hardline right- winger. This was a quotation and not my own choice of words. Let that be made clear.
Secondly, I announced the support of the Group of the Party of European Socialists by stating that Mr Posselt had largely accommodated us. I shall now say why. He has made the areas of civil rights, human rights, minority rights, the establishment of the rule of law, the removal of discriminatory provisions and the adoption of increasing EU vested rights the central point of his report. Let that be stated. Thirdly, let that be stated because it is the case, and it is possible to be informed - or rather, Members must know, if contributing to this debate - this is a hint to Mr. Voggenhuber -, that the Rules of Procedure do not prohibit them from reading reports before they talk about them!
(Mr Voggenhuber asked for the floor)
Mr Voggenhuber, we cannot start a debate. Nevertheless, I will give you the floor for a point of order, if that is the reason for your request. The Rules do not provide for replying to a Member who has invoked Rule 108. I will, however, allow you to make a point of order.
Madam President, I would also like to make use of this Rule of Procedure - and I think more justifiably, having been mentioned by name, which I did not do in my speech, in which I did not name the Member. However, I will happily grant him the right to do so. I believe that, had Mr Schulz been listening to me, he would have noticed that precisely the point which he uses was one of my major criticisms, namely that the legal guarantees, the demand for the rule of law and the stability of institutions is not directed at ourselves, as the state of affairs would make necessary, but at the countries of central and eastern Europe, with incredible moral arrogance. I think I made it clear that the precise criticism is that in this third pillar, the position of the European Court of Justice has not been clarified in cooperation between justice and home affairs, that we have no list of basic rights, no parliamentary and judicial control over this area, and that the moral finger should be pointing at us, before we point it at others. That is an evident shortcoming of this report. It is significant that it does not mention it once.
Madam President, I have been mentioned twice, so I should really be able to speak twice under Rule 108. I would like to thank my colleagues most sincerely for their support and positive cooperation, particularly Mr Schulz and others. However, I would also like to say that Mr Voggenhuber should either read reports in future or change his speechwriter if he has not got the time to do so, because my report struck a fine balance between the rule of law and internal security. By the way, I have no hesitation in mentioning that I adopted suggestions and proposals from Mrs Roth - not as many as she would have liked, but some. However, there were some major amendments on which we also achieved a broad consensus. Mrs Roth abstained in the final vote. All the other members of the committee voted in favour. She did not table any amendments during the partsession. Neither did you. I wonder why not? Seen from this point of view, I think this is a last-ditch stand to which we should not attribute too much importance.
(Applause from the Group of the European People's Party)
Mr Posselt, in any case, regardless of Rule 108, it is quite obvious that you cannot refuse to let a rapporteur speak when he asks to do so.
The vote will take place tomorrow at 9.00 a.m.
Mr Voggenhuber, I think you are out of order. I would gladly give you the floor, but it does not make much sense. I believe the explanation was very clear.
Madam President, I hesitate to try your patience. However, if I am to be not only addressed personally but attacked twice in a debate, I also have the right to respond to both speakers. I shall not exaggerate, and thank you for your generosity.
I would just like to say one thing about not reading reports. I do not know if it is possible to write reports without reading them, but in case it is possible for some Members, may I just quote one passage which was also quoted by Mr Posselt as if it referred to the EU itself. However, it must be expressly interpreted as a condition of entry for the countries of central and eastern Europe. Perhaps it is possible to be a hardline right-winger in this Parliament, but people should, I think, at least know their own reports, in order to be able to defend them rather better.
Mutual legal assistance in criminal matters
The next item is the report (A4-0122/98) by Mr Buffetaut, on behalf of the Committee on Civil Liberties and Internal Affairs, on the draft Council Act establishing a Convention on mutual assistance in criminal matters between the Member States of the European Union (5202/98 - C4-0062/98-98/0902(CNS)) and the draft joint action adopted by the Council on the basis of Article K.3 of the Treaty on European Union on good practice in mutual legal assistance in criminal matters (13300/97 - C40069/98-98/0903(CNS)).
Madam President, ladies and gentlemen, the increased cooperation between the Member States of the European Union is completely legitimate under the principle of subsidiarity when it is clear that joint action is more effective than individual actions within the various Member States. Can there be a more legitimate area for such cooperation than in the fight against international crime? It would indeed be a paradox if the main beneficiaries of the free movement of goods and persons were lawbreakers, international criminals and gangsters. The removal of all border controls will necessarily lead to an escalation of such activities. Now more than ever it is vital that we bring about concrete, practical, realistic and effective mutual assistance in criminal matters between the Member States of the European Union.
In their now famous appeal, seven European magistrates underlined the fact that alongside the visible, official and respectable Europe being built - to quote them - there was a hidden and much darker Europe, that of the Mafia and criminal activities. To combat this, they notably asked for a review of the European Convention on mutual assistance in criminal matters, and recommended a series of practical measures such as allowing European judges to directly address judges from other European countries.
It is these concerns which are addressed in part by the draft Convention on mutual assistance in criminal matters and the draft joint action on good practice in mutual legal assistance. As it happens, both these texts are also part of the action plan against criminality adopted by the Amsterdam European Council.
It seems that the Member States encountered difficulties, since the text submitted to us is somewhat truncated and not very definitive. Indeed, modified versions, with which we have not been supplied, are now in circulation. It is quite exasperating and unsatisfactory that we should be giving a verdict on texts we know to have since been modified. It is important to highlight the fact that in addition, last December's Justice and Home Affairs Council decided to suspend dealing with certain particularly delicate questions and instead to refer to an additional protocol about which we know nothing. This exemplifies the major difficulties encountered by the negotiators in the difficult field of justice - namely the lack of mutual confidence between Member States as regards their respective legal systems.
This is in spite of the fact that all the nations concerned recognize the state of law, although the legal traditions and philosophies differ from one Member State to the next: Common law, droit romain and the Napoleonic code. Moreover, law and punishment touch on essential elements of the freedom of individuals and national sovereignty.
We must be pragmatic if we are to achieve positive results in these areas. Inter-state cooperation remains without doubt the most effective way of progressing because it reassures the Member States and avoids conflicts of principle.
That said, what is the essence of the amendments adopted by the Committee on Civil Liberties and Internal Affairs? To make the Council's text more effective, if not bolder. We therefore believed it necessary to remind everyone of the strategic importance of legal cooperation in the fight against organized crime; to highlight the need to place consistent and easily applied instruments at the disposal of the justice professionals; to affirm that it is important to develop mutual trust between judicial systems; to take into consideration the requirements for speedy inquiries and court cases, whilst still respecting fairness and justice; to try to eliminate the obstacles in the way of legal cooperation; to take into account defence requirements; and finally, to encourage direct communication between the judiciaries.
I would like to emphasize this last point. This is actually one of the recurrent requests of the justice professionals and a prerequisite for effective administration of justice. The draft Convention makes provision for this facility, yet immediately grants Member States the option of not joining this simplified mechanism. However, this direct communication is an essential constituent of an effective procedure. That is why we believe that allowing Member States an opt-out actually carries the risk of divesting the Convention of one of its most useful aspects.
To conclude, I would like to thank all my colleagues in the Committee on Civil Liberties and Internal Affairs who have provided me with their highly competent and courteous support. I would also like to say that it is a matter of regret to me that the Council is asking us for a verdict on texts which have since been modified.
Madam President, we are once more confronted with legislation which makes us painfully aware of the contradiction between true Union law and mere international settlements. The Convention and the joint action are only a continuation of the 1959 European Convention on Mutual Assistance in Criminal Matters and a similar Benelux Treaty of 1962, which is to be updated by a link with the Schengen Agreement and adaptation to modern systems.
Has this project succeeded? The amendments tabled by the Committee on Civil Liberties and Internal Affairs shows how much remains to be done here. The amendments tabled by Mr Buffetaut should therefore be accepted in any case, including the reduction of the limit proposed by this Parliament, as it concerns indispensable refinements. There is one exception, however - permit me, Mr Buffetaut, to say this. In Amendment No 23, the Council text, insofar as it concerns part (b), should be given preference. In my opinion, the amendment entails dilution, which does not correspond to the tone of your remaining amendments.
Have we thus gained legal instruments which are suitable for the contemporary demands of fighting crime and upholding the law? I do not think so, any more than the so-called communitization of the Schengen Agreement was achieved by the Amsterdam Treaty. What we need is not the continuation of antiquated treaties with more and more bureaucracy, but the real communitization of the legal dimension in cross-border traffic, immigration, refugee and asylum law and the protection of the civil liberties of EU citizens, which have gained a requirement for regulation in the interim. But where is the political will for such communitization? That is a question which must be put to us, the European Parliament, first!
Madam President, ladies and gentlemen, the draft Convention and joint action go back to the Council's action plan for combating organized crime. I hope I shall not fall out with listeners or Members yet again if I say that combating organized crime is an imperative. It is indispensable.
We must therefore also consider that the Convention passed to us on 14 and 20 January initially represents a major contribution by the Council to implementing the objective of the action plans. Mr Ullmann has just indicated that existing agreements should be developed. The objective is to develop, expand and facilitate the application of the European Convention on Mutual Assistance in Criminal Matters of 20 April 1959, its Additional protocol of 17 March 1978, the Convention of 19 June 1990 applying the Schengen Agreement, and the Benelux Treaty on Extradition and Mutual Assistance in Criminal Matters of 27 June 1962.
You can see the difficult problem with which we are confronted and the difficult task Mr Buffetaut has had from the list of treaties and the details I have mentioned. He has had to try to do justice to the requirements emerging from European integration - particularly economic integration - on the basis of old treaties, which were concluded at times when the institutions which now exist were undreamt of. In one aspect it cannot be helped: the unlimited economic activity which is possible in the European Union also entails unrestricted activity in the underground economy, which is initially being combated by an attempt at intensified police cooperation. I repeat: an attempt - because Europol is still not getting into its stride to the necessary extent, to say nothing of the millstone around its neck - at least, it is a millstone in the view of the Group of the Party of European Socialists - of the overdue need to grant it operational powers at Union level, which lies in the distant future.
If we assume that this European police force exists, with rights and, of course, powers of control under the rule of law - so the Member who has just spoken need not get excited - this would not mean that the results which such policing would bring could be used judicially to the correspondingly necessary extent. That is where the debate on Mr Buffetaut's report must begin.
The current draft specifies the procedure under which mutual assistance is granted and the observance of the forms and procedures specified by the petitioning Member State in accordance with which mutual assistance is to be granted. The return of the proceeds of crime, the procedure required, and cooperation in telecommunications traffic between Member States - a very difficult topic - are described. It specifies how the transmission and transfer of procedural documents is to take place, including the necessary translations of the procedural documents to be transferred. Facilities for examinations, how they can take place by video-conferencing, and how the corresponding translations can be made during video-conferencing, are specified.
A host of other matters, which I do not wish to mention at this point, are described, which would be necessary to make judicial cooperation possible between two states in proceedings from the confiscation of the proceeds of crime to video-conferencing, whilst observing the existing institutions of the other respective state. If this is multiplied to involve 15 Member States cooperating with each other, whilst strictly maintaining their existing institutions, hell will have frozen over by the time we have translated the proposals, I am sure. We shall not get anywhere like this. What we need is what Mr Buffetaut has indicated, to our surprise: an intensification of the will to harmonize.
We must begin by harmonizing quite distinct areas of judicial cooperation. I know I cannot always say this without being punished from within my own ranks. To me, harmonization means that if the European Union wishes to gain executive powers in the long term - including in the area of judicial cooperation - rights must be transferred to it by the Member States. We have been transferring rights from national sovereignty to the European Union in stages, including in recent months. We are all pleased that we shall soon have monetary union in the European Union. We hope that all the Member States of the European Union will soon have the euro as legal tender. We know that all the groups in this Parliament who have voted for the introduction of the euro have done so because they hope that it will intensify integration. On the other hand, as the debate on the Buffetaut report has shown, we are faced with the major difficulty that we are not prepared to transfer powers where the nation state is still at its mightiest: police and the judiciary.
If we go on creating an economic area of this type, as we are doing, equipped with a single currency, but holding on to the idea that only our public prosecutors in the Federal Republic of Germany, France or Belgium are in a position to fight crime on the basis of their respective national law, like a child with a favourite toy, then I am going to turn to crime at some stage. That is simpler than being a law-abiding citizen in Europe.
What we are talking about here is the future capacity of the European Union. I see all the clever lawyers, including on my own committee, sitting over there saying: "There he goes babbling to himself again, with no idea how the legal system works. If he knew what all the obstacles were he would not talk like that.' But, precisely because we need the courage of non-lawyers in order to make progress in judicial cooperation, I will tell you again: in the opinion of our group, the best thing about the Buffetaut report is that he tries to make it clear that we shall only make progress in judicial cooperation and mutual assistance in criminal matters by intensifying harmonization in cooperation within the scope of application of joint actions and in the stronger and stronger application of methods which have proved themselves on the basis of mutual experience. This is astounding for a Member of his group.
One last remark on the procedure of this House. If we are to be consulted, the Council must appreciate that the consultation procedure forms part of the legislative process. This is not a courtesy shown to Parliament. It is a constituent part of the legislative process. If, as Mr Buffetaut indicated, Parliament is discussing the submission from the Council as communicated to us - in this case under pressure, because we want to keep to the Council's deadline - and the Council changes its text in the middle of this consultation procedure, it makes what we do here cosmetic. This is probably not the fault of the Council representative present here, who should tell his masters that this Parliament will not, I hope, permit it to trample all over its rights, particularly in the third pillar. It is democracy which is being trampled underfoot, which is something which democratically elected governments should avoid if possible!
(Applause)
Mr President, on behalf of the Group of the European People's Party, I will begin by saying that my group will support Mr Buffetaut's report, which represents excellent work by the rapporteur and admirable cooperation on the part of the Committee on Civil Liberties and Internal Affairs.
Having said that, Mr President, allow me symbolically to address the people listening to us in the gallery and interpret what they must feel watching us here today debating this issue, and watching the way in which we are doing it. I am sure they must feel a mixture of confusion and impotence at what we are in fact acknowledging, because, Mr President, the problem is very clear.
We have seen massive demonstrations in various Member States against organized crime, from the demonstrations against terrorism in Spain, to the "white march' in Brussels, and every other type of protest. In all the Member States, there is a common awareness that this is a common problem that we can only tackle together.
And in the face of this, the political initiative, the political impetus of the Member States is lagging way behind. When making declarations, we talk about the need to create a single judicial, police and legal area. However, when putting these declarations into practice, we continue to get lost in a sea of regulations - regulations among which, in many cases, even the most experienced, knowledgable lawyers have difficulty finding their way.
And meanwhile, as we have heard from all sides of the House - because I believe our position in this respect is unanimous - the internal market benefits, above all the criminals, even though this is a macabre irony.
Mr President, this report, which undoubtably puts forward some suggestions, must be welcomed, but it represents progress in only very small steps. It is almost, if you will allow me a certain degree of irony - although the seriousness of the issue does not warrant it - a "lame' step. Why do I say "lame' ? Because in this case, Mr President - and I am referring to everything that was also said from the seats here in this House - we have lacked from the beginning interinstitutional respect and, to a much greater degree, respect for the citizens.
Mr President, it is no longer a case of us having been sent a draft Convention which does not correspond with what we are currently debating. The problem is that this draft Convention is actually nothing of the sort. We cannot consider a convention which from the very start has been incomplete to be a draft convention. There are certain articles, for example Article 4, whose only content is "deleted ' . The same is true of Articles 8 and 9. What sort of way is this to draw up regulations? What kind of legally binding content does it have? And then there is the usage of suspension points: paragraph 2 of Article 12 has three suspension points; subparagraphs e) and g) of paragraph 6 of Article 12, three suspension points plus three more suspension points, six suspension points in all; paragraph 6 of Article 15 contains more suspension points; and there are also some in Article 16. There is also the usage - and the Council should tell us what purpose they serve - of "square brackets' which are unfamiliar to us. In the Council's language, these correspond to issues that are being debated by the Member States. But we do not know what significance there is in asking for Parliament's opinion on those sentences included in the "square brackets' .
Mr President, this procedure is not satisfactory. We have condemned it many times in this House. We cannot allow this procedural game. We cannot allow it, because we must defend our institutional competencies - and here I would like to thank the Commission which, on the contrary, shows a deference in these matters concerning the third pillar which is worthy of praise. We also cannot allow it because we must defend our authority as an institution. But, more particularly, we must not allow it because we are representing here the European citizens; citizens who are sitting here today and who, I imagine, will take away a very confused idea of the progress we are currently making as regards the third pillar.
Mr President, I consider the Convention on mutual assistance in criminal matters between the Member States of the European Union, on which the report is based, to be a suitable instrument for reducing, if not removing, the existing shortcomings in the combating of cross-border crime, allowing for the justifiable criticism and amendments mentioned by the rapporteur.
International telephone tapping, observing the respective internal legal arrangements, must be just as possible as controlled service, the transmission of procedural documents, the audio-visual examination of witnesses and expert witnesses across borders, and the spontaneous exchange of information between prosecuting authorities, on as simple a basis as possible.
These are instruments which have long been available to organized crime, and their extension to prosecuting authorities should reduce the technical lead enjoyed by organized crime. We therefore agree with the report in full.
Mr President, I would like to congratulate Mr Buffetaut on a valuable report on the draft of the Convention and joint action on mutual legal assistance in criminal matters. Both these instruments are necessary in the fight against organized crime. It also means that we are defending the security in law of the individual in a Europe without borders.
I have long argued in favour of facilitating cooperation between the courts and other judicial organizations in the Member States. In the work on fighting embezzlement of Union funds, I have seen for myself how delays in exchanging information between different legal systems are a direct encouragement to crime. The appeals to Geneva from a number of prosecutors are another example of why something has to be done. We will not be able to meet the challenges which today's organized crime presents unless we have effective legal cooperation.
The Convention on mutual legal assistance in criminal matters is intended to improve and complement the way we work now. One basic assumption is that the courts in different Member States will in future be able to exchange information and request assistance from one another directly. This is an important principle. I think any exceptions to this principle should be kept to the absolute minimum. Among other things, the Convention will also make it easier to question witnesses and obtain evidence between Member States. At the same time, the Convention leaves room for further improvements in terms of cooperation.
Mr Buffetaut complains that there are a number of questions which have not been settled in the Convention. For example, the report states that raids and seizures have been dropped and will be covered by a later rider to the Convention. The same applies to the question of data protection and the role of the European Court of Justice. I can understand the rapporteur's concern, but increasing cooperation on criminal matters will not grow overnight. It is a long-term task which is about a process in which, at the same time as improving practical cooperation, we are also working on harmonizing our various laws.
The rapporteur also proposes that Europol should act as a channel for communicating proposals for mutual legal assistance between Member States. Europol has a good chance of getting a request to the right address fast, so I think the proposal is interesting. It is also in line with the discussions already under way on giving Europol's liaison officers a coordinating role for letters rogatory.
Joint action is an important complement to the Convention. It lays down a number of principles as to how Member States are to handle a request for mutual legal assistance. I particularly welcome the provisions on set times for action. Of course it is possible to discuss joint action, as the rapporteur has done, and a convention is not the best way of laying down fixed principles for action. On the other hand, I believe the important thing for both the rapporteur and myself is that the Member States should apply the principles quickly and effectively.
The annual reports are an important tool here. They can be used both to assess the situation in each Member State and to make comparisons between them. Like Mr Buffetaut, I believe the European legal network should be included in the report work. The network will contribute knowledge and experience on how to develop and intensify mutual legal assistance between Member States.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Driving disqualification
The next item is the report (A4-0121/98) by Mrs Reding, on behalf of the Committee on Civil Liberties and Internal Affairs, on the draft Council Act establishing a Convention on driving disqualifications (5217/98 - C4-0061/98-98/0901(CNS))
Mr President, the figures speak for themselves: 45 000 dead and 1.6 million injured on our roads, and all the pain and suffering that goes with these horrifying statistics. A cost of ECU 1 million to the European Union for each citizen killed. Ladies and gentlemen, these figures are shocking. In order to counter such a distressing situation, a twopronged assault combining prevention on the one hand and repression on the other is envisaged.
Prevention is achieved through campaigns aimed at alerting people to the dangers of drink driving and educating them about the fight against illegal substances; compulsory technical vehicle inspections; improvements in the provision of signals; and so on and so forth. These preventive measures are intended to improve road safety in general and remove the cause of certain accidents before they can occur. Hand in hand with prevention, we must also organize suppression, since even the best prevention campaigns have not stopped some of our fellow citizens from flouting traffic regulations. Sanctions already exist in our Member States and these range from fines for minor offences to driving disqualifications for more serious offences.
The European institutions have already been very active in the area of prevention. Under the auspices of this Convention, the suppressive aspects of this European action need to be strengthened. The Convention proposes to inaugurate the recognition by a driver's country of residence of a decision to ban them from driving taken in another Member State. To put this more clearly, measures are needed which will bring about a situation whereby a ban in one Member State would also be enforced in the country of residence and, by extension, everywhere that a driving licence is required in order to drive a vehicle. In future, these cowboys of the road will no longer be protected from prosecution in their countries of residence for offences committed in another Member State.
That said, certain organizations and several colleagues have told me of their concerns over the protection of citizens against the consequences of applying this new Convention. I can now reassure them on this point. The Convention has been painstakingly put together and incorporates barriers against all forms of abuse or unjustified complications relating to the people in question and furthermore, the Committee on Civil Liberties and Internal Affairs has adopted a number of amendments which will further strengthen citizens' protection. I do not intend to list all of them but I will mention the most important ones.
First of all, the Convention does not apply to minor offences. The catalogue of offences concerned only includes very serious offences which endanger people's lives. It is not therefore aimed at pursuing minor traffic offences. On the contrary, it is aimed at stopping dangerous drivers.
Next, driving disqualification does not rely on a so-called centralizing bureaucracy in Brussels, but on the relevant authorities in the Member States of residence, who alone have the right to choose whether or not to apply the Convention. It is not, therefore, a remote and ill-known entity which will decide, but an authority close to its citizens.
Finally, the Convention makes provision for a number of cases in which it does not apply, the most notable of these being the situation where the offences committed do not carry a disqualification in the country of residence. For example, if a resident of Luxembourg is disqualified from driving in another Member State because of a blood sugar level of 5 parts per 1000, this decision would not be applicable in Luxembourg where the limit is 8 parts per 1000.
The Convention is not applicable if it can be established that the person concerned has not had the opportunity of defending themselves correctly, especially due to procedural irregularities or language problems, for the right to a defence is a fundamental right which must be respected.
Furthermore, the Convention also makes provision for several procedures aimed at taking into account the differences in administrative or legal methods in the different Member States.
I am therefore of the opinion that even though the present Convention may not be perfect, Parliament's amendments have rendered it logical, legally speaking more correct and transparent, and therefore better placed to protect the rights of our citizens. By respecting the law and being transparent, the amended Convention constitutes an important step forward. I therefore ask Parliament to support the Council in this initiative.
Mr President, ladies and gentlemen, Mrs Reding has just spoken most comprehensively about her report and I must congratulate her most sincerely. I believe that what she has said here, and the content of the unanimously adopted amendments, show that this report was not only prepared very well, but also that its content addresses the points in question. Nevertheless, I would like to state that this report affects us all, although only a few Members are present, because any of us could commit a traffic offence in another country resulting in disqualification from driving in that country, but not in another. Although this Convention provides for the respective country of residence to decide whether the driver should be disqualified, there are some cases in which we must ensure that no-one is disqualified from driving when they would not have been disqualified at home.
It is fundamentally necessary that we should get round to making uniform regulations at a European level which are applied uniformly, particularly where traffic legislation is concerned. As Mrs Reding has stated, a step has been taken in the right direction and I hope that others will follow. Although there are countries in which the alcohol limit for driving is zero and others where it is 80 mg per 100 ml of blood, these differences should be removed, if we want to have a unified Europe. I would welcome the introduction of real, uniform regulations in Europe, whether for speeding, the alcohol limit or other areas of traffic legislation, so that we had European rules for disqualification from driving, instead of more rules made under bilateral agreements.
Mr President, ladies and gentlemen, the legislation we are debating affects all European drivers and thus a large number of people, which ensures it will get attention, but this also justifies the need to give it careful consideration, which is our intention here. Firstly, some misunderstandings must be cleared up. This is not a matter of harmonizing road traffic legislation in Europe. It is not even a matter of communitizing the consequences of driving offences. The objective of the Convention only concerns disqualification from driving, which is a relatively advanced stage for drivers. That is the sole objective of this Convention.
It has now been asked whether such a uniform ruling can be made, in view of the diversity of laws on driving in Europe. If we, as Europeans, use the entire area of the European Union as drivers, we must also accept that uniform rules apply, in principle. Should a driver therefore commit such a serious offence in one European country that he is disqualified from driving, it must also be accepted that this will have consequences at home.
To put it another way, road hogs must not get away with shaking the dust of one Member State off their shoes and carrying on driving at home, as if nothing had happened. That is why this rule is correct in principle. There have been objections from drivers' organizations. They are quite entitled to take a critical attitude to such a regulation and we want to consider it.
The question is whether disqualification from driving can be enforced at home, in view of the differences in regulations, but also in view of the different legal systems. It is the old story: how much Europe do we need? Or, as a major German newspaper recently asked: "How much Europe can we stand?' This regulation does not apply without restrictions. It is restricted by safeguards within the rule of law. This Convention will initially only apply to serious offences which are individually listed, not to every offence.
Secondly, it must for example be stated that disqualification can only be enforced at home if, of course, it concerns an offence which is also punishable at home. The notorious example of someone losing their licence for drink driving in Sweden with 30 mg of alcohol per 100 ml of blood would not be implemented in Germany, because such behaviour in Germany is not normally punishable.
There is thus a host of rules which demonstrate that the principles of the rule of law apply. However, there is a further objection, namely the differences between legal systems, of which there is a comic example. In one of the most delightful Member States of the European Union, exceeding the speed limit can be detected by a police officer with the naked trained eye, as it is said. This would, of course, not be recognized everywhere. It can therefore be disputed whether it makes sense. But if we accept that every Member State enjoys the rule of law, we can have confidence that the judicial authorities act within the rule of law in principle. Should we enter the sovereignty of such a state, we must accept that slightly different rules may possibly apply there. However, Europe as a whole is subject to the rule of law and we can also put our confidence in it in this area.
Mr President, Commissioner, the way the draft of this Convention has been handled in the European Parliament shows once again that this Parliament is the right institution to protect civil rights and questions of protection in law. If the Council had listened to Parliament on the subject of Eurodac or criminalizing working in organizations, I believe we would have had clearer rules than is actually currently the case at the Council.
Secondly, I hope this Convention actually becomes a reality, unlike so many others.
Thirdly, I really believe - as I said before - that the rapporteur's amendments will make ratifying the Convention more attractive to the Member States. I am thinking of Amendment No 13 to Article 8 and also the amendment to Article 9.
What I am slightly doubtful about, on the other hand, is the amendment to Article 4, as we in Scandinavia, for example, have a number of police authorities working together well. I can imagine we would need this to have the coordination system which is part of any legal system. So I feel slightly critical of this amendment.
Mr President, the implementation of the free movement of persons within the Union leads to the urgency of the measure being discussed. We thank Mrs Reding for her excellent work and, while awaiting an approximation of the national laws, we hope the Council's proposal will at least serve to establish, at European level, recognition by the country of residence of a decision to penalize a driver by withdrawing their driving licence on the part of another Member State.
The subject draws attention to identification documents in general. I will take this opportunity to report a paradoxical situation, which is that of the obligation to hold a passport for various Community citizens within the Union. For example - and this causes them problems - young Italians born in Belgium, but not having Belgian citizenship, do not hold an identity card but simply a residence permit that does not allow them to travel in Europe.
We are therefore asking for a real European identity card to be introduced and for the current, anachronistic Community residence permit to be changed to a residence permit and free pass.
Mr President, in principle we have two methods of achieving road safety objectives. The first is penalties, which we are discussing today. I would also like to comment that disqualification from driving is a threat to the livelihood of many people. We have experienced many suicides following disqualification. It is really an extreme measure which should therefore be used carefully.
We have a second method, namely using incentives. We should emphasize training very intensively, particularly on the roads, as lifelong learning. We should emphasize research to improve the safety of vehicles, their drivers and the roads, and we should emphasize infrastructure, meaning electronic systems, simply to make traffic safer. I believe that a combination of both methods will ultimately lead to success in Europe.
Mr President, nobody wants road hogs to endanger life. The tone of this report is therefore welcome. However, it seems to us that the implementation of its intentions has not succeeded. Apart from the legally unusual construction of Article 3 in conjunction with Article 5, the main problem is, in my opinion, that errors occur for a wide variety of reasons in proceedings abroad, particularly in the investigation of the circumstances, and remain unchallenged, again for a wide variety of reasons. The linking of the place of residence to findings in the decision in the state in which the offence was committed does not appear to permit the accused to exhaust the full potential for defence to which he would be entitled under the laws of his country of residence.
The facility for the Member State to reject enforcement in a case in which rights of defence have been breached does not, in our opinion, constitute sufficient compensation, for practical reasons. We would prefer proceedings to take place in the respective country of residence.
Mr President, I wish to begin by congratulating Mrs Reding on her valuable report on the Convention to ensure mutual recognition of driving disqualifications.
As you are all well aware, the number of accidents on Europe's roads is far too high. Many of them are caused by careless or unauthorized driving. Disqualification has proved an effective tool in the work of improving road safety. At the moment someone who has had his driving licence withdrawn in a country other than his home country can legally get it back when he returns home. This is absurd. The Convention on driving disqualifications will close some of the existing loopholes.
The Commission shares Mrs Reding's view that a Council decision on the Convention is urgent. I can tell you that political agreement was reached at the Justice and Home Affairs Council on 19 March and that is a step in the right direction, and the United Kingdom presidency is very optimistic concerning the possibilities of adopting the Convention at the next meeting of the Council at the end of May.
The Convention establishes a notification mechanism between the state where the offence took place and the state of residence of the offender. The state of residence will ensure that the foreign penalty is enforced or that a suitable domestic sanction is imposed on the offender and, if necessary, other Member States will be informed that the driving licence in question has been withdrawn. The report suggests that strict deadlines should be introduced for the notification, recognition and implementation procedures. The proposal is an interesting one. It would make for greater predictability and security in ensuring that the necessary measures are also adopted in time.
In her report Mrs Reding also stresses the importance of cooperation under the Convention being practicable. What we must seek to do is establish the fastest and simplest procedure possible. This is a praiseworthy ambition.
I also welcome Mrs Reding's proposal that, in future, a Member State should only be able to notify procedural changes which make for simplification. However, we must, at the same time, remember that the Convention is the outcome of a negotiation process. There will certainly be room for improvement, so we must make an assessment of how the Convention has worked a couple of years after it enters into force.
With more than 45 000 deaths on Europe's roads each year, we must take road safety extremely seriously. Once it has entered into force, the Convention on driving disqualifications will be an effective instrument for combating this kind of offence.
I would like to thank both the Commissioner and the rapporteur, Mrs Reding.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Abolition of duty-free sales
The next item is the joint debate on the following oral questions to the Commission:
B4-0279/98 - O-0073/98 by Mr Cornelissen and others, on behalf of the Group of the European People's Party, on the social and regional consequences of the abolition of duty-free sales in the regions affected; -B4-0283/98 - O-0087/98 by Mrs Ewing and Mr Castagnède, on behalf of the Group of the European Radical Alliance, on the duty-free sales system.
Mr President, the decision taken by the Ecofin Council in 1991 to abolish duty-free sales for travellers within the European Union from July 1999 has thoroughly stirred up feelings recently. This is not surprising and in itself not alarming. What is worrying, though, are the reports that the abolition will lead to the loss of a great number of jobs in some regions and sectors. I would like to mention for example the ferries, regional airports and certain tourist regions. The Irish Minister for Transport expects 30 000 to 50 000 jobs to be lost. The sector itself quotes a figure many times higher. Amongst the priorities of the European Union are combating unemployment, and the development of deprived regions. Partly in view of the fact that many workers in the relevant sectors are feeling a sense of unease, we believe there should be clarity. I am therefore asking the Commission whether it would be prepared to carry out an independent study into its possible effects, looking in particular at the sectors and regions most affected. Mr President, I trust you will give me a positive reply, in view of the promises made by the Commissioner initially responsible, Mrs Scrivener, during the Parliamentary debates in 1990 and 1991.
Mr President, this House probably knows that, representing the Highlands and Islands, I have a great connection with the Scotch whisky industry with its hundreds of distilleries and hundreds of types of whisky - a very important employer in areas where there is often no alternative employment. I would like to follow on from Mr Cornelissen: I do not need to repeat what he said but I endorse his demand for a full study. What annoys me is that this was promised by the tax Commissioner in November 1990 and May 1991. Commissioner Monti came before the EMAC Committee and I was present on that particular occasion when we put these points to him and he seemed to me unrepentant and rather debonair about the fact that such a promise had been made and that the promise was broken. I am still wondering if we could get an explanation from the Commission as to why the promise was not kept.
We have had other studies of course. We have had a study from a research department of Parliament which has caused some of the concern among citizens because, as Mr Cornelissen said, we do not know how many jobs are at stake. But there are estimates that far more than 40 000 jobs may be lost, and this at a time of enormously high unemployment. The effect on peripheral areas would be very serious because, as I have said already, such areas have very few employment alternatives.
We have received justifications from the Council for a refusal to reconsider this matter. One is that it is necessary for the single market; but is it not rather ironic that, so far as alcohol is concerned, we do not have a single market? We have not yet managed to tax in accordance with any sensible rule, for instance alcohol strength. We have not got a level playing field so far as alcohol is concerned. So the first justification does not seem to me to hold water.
The second justification - there are probably many others that the Commissioner might be able to put forward - is that ECU 2 billion is the cost of the loss in duties. But some of the studies suggest there is no proof that amount would be made up even if duty-free is abolished. There is no doubt of course that, in many cases, duty-free affects the cost of airport fares and ferry charges. We know that to be true, we do not disguise the fact. But I go back to the effect of these costs, if they have to rise in peripheral areas. There is enormous concern among the citizenry. I know it would have to be unanimous, but please, in view of the concern, could we not ask that the Council look at this again?
Mr President, the Commission is aware of the questions raised in some Member States about the situation which will arise after June 1999, the date on which intra-Community duty-free sales will end as decided by the Council of Ministers in 1991.
I am sure that you also appreciate that the Commission is aware that the large majority of finance ministers have made it very clear twice in November 1996 and very recently in March 1998 that the decision taken in 1991 to end intra-Community duty-free sales will not be reconsidered. The Commission therefore remains convinced that the transitional period of more than seven years granted to the duty-free sector was sufficient to meet the duty-free trade's legitimate concern about the phasing out of such sales.
The Commission has been asked several times, including during the present session, whether it intends to carry out a study of the implications of the abolition of tax-free sales. The answer is short. The answer is "No' . There is no reason for doing so. Let me once again explain why. When the Commission between 1989 and 1991 discussed the tax arrangements for the establishment of the internal market with this Parliament, the then Commissioner responsible for fiscal matters declared herself ready to carry out a study on the social and economic consequences for all professions whose future was to be concerned by the entry into force of the internal market arrangements on 1 January 1993 and to look for appropriate solutions where necessary.
This declaration was made to meet inter alia the concern expressed by Parliament about the consequences of an immediate abolition of duty-free sales on 1 January 1993 and to see if some arrangements for a phasing-out of this activity were justified and possible. Against this background, the Commission, which had not proposed any specific measures in favour of this activity in its own proposal, finally welcomed in the following discussions within the Council the introduction of a derogatory regime of more than seven years. It also kept the competent committee of Parliament closely informed about the solutions then agreed. I must stress that, having received this information, your institution never again mentioned the study initially envisaged until very recently.
The Council, by adopting such a specific regime which largely overcomes the need for a study - seven and a half years is more than a study - took into consideration the socio-economic dimensions of tax-free activity, as this is clearly reflected in the 'whereas' clauses of the relevant directives. Consequently, the Commission remains convinced that this specific regime was an appropriate and practical answer to the concern expressed at the time by the European Parliament.
Comparing this long derogatory regime to the solutions provided for other professions affected by the internal market legislation, for example, customs freight forwarders who receive funds for reconversion and so on of about ECU 30 million, a seven-year period allowing for an annual turnover of about ECU 7.5 billion does not appear to be disadvantageous treatment.
Moreover, launching a study now is not only unjustified but would be slightly irresponsible on our part. Launching a study now, just over one year before the end of the actual derogatory regime would be most counterproductive as it might be seen by the taxfree industry as a way of re-opening this issue and further delaying the inevitable. This would run against the necessary and overdue adjustment of the industry which constituted the primary reason for allowing a seven-year period. The Commission does not intend to give the wrong signals.
I would like to elaborate on the regional effects that are raised in the question. I welcome this regional dimension which is focused on some real, specific and limited problems which might arise as a consequence of abolition. The Commission, however, underlines the fact that it will be up to the individual Member States concerned to consider if, and to what extent, specific regional difficulties may occur and to take appropriate measures, including research, assessment and evaluations of local or regional effects on which demands by Member States themselves might be based.
It may well be the case that Community funding could be available to alleviate any specific problems caused by the abolition of duty-free sales. It will, however, be for Member States to identify any such problems and then to assess what kind of action, if any, would be appropriate. If Member States then wish to seek support from the Community they will need to do so under existing procedures: for example, those applicable to structural funding. Cases would then be examined in partnership with the Commission and decisions taken on the merits of each individual case.
In the case of Structural Funds, interventions are aimed at reducing regional and social disparities. Together with the Member States and the regions concerned, the Commission has established a framework for these interventions covering matters such as priorities, financial resources and forms of assistance, which are usually implemented by means of an operational programme. The current programme runs until the end of 1999. The next programming period for the Structural Funds will run from 2000 to 2006.
On 18 March this year, in the framework of its Agenda 2000 package, the Commission adopted its new draft regulations on the operation of the Structural Funds. In its new Article 4, it allows Member States to propose for eligibility under the national Objective II quota any areas facing or threatened by a high level of unemployment arising from an ongoing or planned restructuring of an activity of key importance for the agricultural, industrial or service sectors. Sea and air transport form part of the service sector.
Community rules also provide Member States with the means to pursue legitimate public service goals for transport links when commercial operators are unable to meet these goals without public assistance. Community guidelines already exist in this area - for example, on aid to maritime transport links.
Honourable Members will therefore see that well-known and tested procedures already exist through which Member States and the Commission can work in partnership to help in situations where specific problems might arise in relation to the abolition of intra-Community duty-free sales which will take place on 30 June 1999.
Mr President, thank you Commissioner Monti for your explanation. I think you will actually find, if you look back in the records of this House, that the study has been requested for some time now. It is not just a recent phenomenon; we have been requesting the study for some years now.
This motion calls for a study of the economic and social implications of the abolition of duty-free. It does not call for the retention of duty-free. I think that is a point that has to be made at the very start. I listened carefully to what you had to say, Commissioner Monti, and I know that on more than one occasion you have said no to carrying out such a study even though it had been previously agreed to. I understand the reasons that you have given. When you initially said that duty-free was to be abolished on 1 January 1993, a study was appropriate in the run-up to that period but when the derogation was agreed until 1999 then the study, as you say, is no longer applicable.
You have also pointed out in the past that in the intervening period of seven and a half years the duty-free lobby were supposed to run down their operations and in fact what has happened is that the duty-free lobby have done the exact opposite and have expanded it. I take those points on board. We have noticed that there have been several studies carried out, many of them indicating job losses, some of them indicating the exact opposite. Can I say that I do not believe any of them? I do not believe any of the studies from either side because none of them has been carried out by an independent assessor. They have all been carried out with vested interests and therefore I think it is appropriate at this time that we have the true picture, the clear picture of what will happen post duty-free. That is why we need an independent assessment. But as I have heard you say, Commissioner Monti, you are still saying no.
Can I take you back to a meeting, a joint hearing of the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Transport and Tourism which was held last year on the question of duty-free, when you said that you were prepared to look at ways of ameliorating the effects of any unemployment. The question I have to ask is how can you look at ways of ameliorating the effects without a study? You tried to turn that slightly in your answer earlier by saying it is up to the individual Member States to look at that and to look at ways of utilizing the Structural Funds by diverting them into those areas that may have unemployment caused by the abolition of duty-free. I would say that is not the duty of the Member States because if we do that then all of a sudden we will have a piecemeal policy on the Structural Funds and that is the last thing that we want within this Chamber, especially when we are coming up to the review of the Structural Funds.
What we have also got to look at is the economic consequences and there are a number of unanswered questions here, too. An example that has been used on many occasions is if a ferry travels between two EU countries and passes through international waters what are the passengers entitled to? Are they entitled to duty-free or are they entitled to pay duty at the port of departure or are they entitled to pay duty at the port of arrival? There are economic questions here that have to be answered and therefore a study, I think, would address this balance and I would accordingly urge you to take this up.
Mr President, I am surprised and disappointed at the Commissioner's negative reply. It is hard to believe that, in 1999, authorities are introducing measures without knowing what the effects will be on employment and regional development. May I point to the statements made in this House by the President of the Commission, Mr Santer, about how much store he sets by good cooperation with the European Parliament? The Commission's reply does not square with this. Nor does it show much respect for the tens of thousands of anxious workers in the sector. I would draw your attention to the march in Brussels last year in which 5 000 people took part. The reply is also at odds with the citizens' Europe the Commission is so keen on. Could I therefore ask the Commissioner in the strongest possible terms whether he is prepared to discuss this disappointing outcome with Mr Santer. Could I also ask him, partly in view of the recent request made by the Transport Council, and in the interest of tens of thousands of worried people, to carry out the requested study urgently, so that we all know what we are talking about. We are adult enough, Mr President, to judge whether it is correct or not.
Mr President, I rise to support Mr Cornelissen, Mrs Ewing and Mr Miller. My group supports the resolution. It has already been said that promises were given in this House by the Commission that it would undertake a social and economic impact study into the abolition of duty-free sales. Mr Cornelissen has put his finger on the pulse.
The reality is that the Commission representatives continue to refuse to make any analysis even in the face of the decision taken by the Transport Council last March to call for a study of the situation. Regardless of what position individual Members of this House have on the worth of the continuation of duty-free, my group strongly supports this motion as it addresses the failure of the democratic process whereby the Commission continues to ignore the wishes of those who are elected by the citizens of Europe. It is they who have the right to expect that their interests are represented wholeheartedly. So let us have the study and then we can take the necessary decisions on this issue.
Mr President, in passing laws which affect people, trade and places, we all have a duty of care and a duty to care. Conscious of this, more than seven years ago I proposed the amendment, prior to the decision to abolish duty-free, that we should undertake a study. In Parliament, as has been said, on behalf of the Commission in the clearest terms Mrs Scrivener pledged to undertake just such a study. That promise was never fulfilled. I deplore and regret the Commission's breach of good faith.
Two years ago I wrote to Commissioner Mario Monti renewing my call for a study. I reject, therefore, the views of those today who argue that this debate is a late attempt to derail the abolition of duty-free. Had the Commission been as good as its word, such a study and its consequences would long since have been dealt with. Without prejudice to the question of substance - the abolition of duty-free - the call for a study remains as valid today as it was before, and I renew it now.
For many, the duty-free question has taken on a certain symbolic significance in respect of tax harmonization and the single market, a symbolism disproportionate to its market share and substance. This has resulted in proponents and opponents alike paying inadequate attention to the practical consequences of abolition. The Commission, with some justification, points to industry's failure to make adjustments. So, too, the Commission has a case to answer. Not all the questions of abolition relate to industry; they touch on significant areas of public policy, such as regional, tourism and employment policy, and they are not questions for industry alone.
On revenue and fiscal erosion, a question: can the Commissioner say with legal certainty what will be the state of play in exciseduty terms for vendors, Member States and consumers after the abolition in 1999? Will excise duties vary for on-board sales as ferries and planes cross between territorial waters? Will there be zero excise in international waters? Is there a policy to deal with such chaos in the mind of the Commission? I regret that tonight we have not had a commitment to do a study. It is overdue, it is necessary. Politically I believe in a political Commission. I am sorry we got a bureaucrats' answer tonight.
Mr President, ladies and gentlemen, we would not be having this debate if there was not a powerful lobby which has pulled out all the stops to rattle public opinion, and which has even succeeded in mobilizing most of the groups. We have known for a long time that the Council and the Commission together proposed to abolish duty-free sales at some point. More than seven years were allocated to this process of abolition, nor does it make any sense in a common market to keep such a scheme.
Moreover it is clear that most of the duty-free shops will not suffer at all, as people do not buy there because it is cheaper - in fact often it is more expensive, as I know from experience - but because people have time on their hands, and they want to buy a gift, and so on. We are behind the Council and the Commission. We believe there is something to be said for a study, if only to work out a concrete action plan. Proof can then be established that there will only be a shift in jobs, and that the possible social and transport problems in peripheral regions will be countered in all earnestness. This we support; no more, but also no less.
Mr President, I certainly find the present debate on the future of duty-free ridiculous to say the least. If ever we were trying to remove from the public something they want to keep, this is it. The vast majority who travel abroad do so either on holiday or on business and they like the availability of duty-free. It is the one little perk they have.
What are we proposing? We are proposing to remove the small advantage they have. And what will be achieved? All we will do is anger European citizens who travel, and all in the name of the European Union and the single market. On top of that, we are going to put a lot of people out of work. I thought our business was about retaining and creating jobs, not putting people out of work.
I would take this opportunity to urge the Commission and the Council that rather than reply as they have done this afternoon in a very bureaucratic way, as Mr Cox said, they should recognize the deep feeling and concern that is held on this issue by citizens throughout the length and breadth of the European Union. This will only increase as many people do not yet realize what is going to happen to them very soon. I urge that, instead of letting that resentment against the European Union deepen, we take positive steps to ensure that this does not happen.
At the close of the debate I have received six motions for a resolution .
The vote will take place tomorrow at 9.00 a.m.
Mr President, I have to live with the name of Piecyk, which is pronounced incorrectly again and again. This does not represent a problem. Mr President, in contrast to Mr Cornelissen, I am not surprised by the Commissioner's statement. It was almost what I was expecting. However, Commissioner, I believe that politics must be capable of measuring the decisions it makes against real life, and of having them measured. It may be said that a decision was made under certain circumstances and things did not happen as we perhaps expected or intended.
I have the impression that you are ultimately shying away from acquiring data, under the motto of what the eye does not see, the heart does not grieve over. As has frequently been mentioned here, I find it remarkable to have to press for something to which the then Commissioner committed herself in 1991. We received this commitment from the Commission several years ago. It is also a question of good faith between Parliament and the Commission.
There is another question. All those people, including myself, who are committing themselves to the retention of duty- free sales, because of their concern about the imminent job losses with which they are confronted, are working with shock figures provided by the duty-free industry and pressure groups. That is the real reason for saying that we need a correct, verifiable and wide-ranging survey, so that we can reach a reasonable, rational conclusion.
I do not know whether 140 000 jobs are really at stake in the Union. I do know that several thousand jobs will be lost in the daytrip and ferry crossing business in my own area of Schleswig-Holstein on the Baltic Coast. I do not know which airports and airlines will be affected, but I do know that smaller, regional airports, connections to remote areas, and Baltic ferry traffic, especially with Finland, will be particularly affected.
I do not know what the precise fiscal effects of the abolition of tax- and duty-free sales will be, but I do know very well that assistance for the transport sector in the affected regions and for social security contributions from the unemployed will be back on the agenda, as you have indicated. For all these reasons I say that we need a proper, correct survey before we go on arguing about the whys and wherefores. I can imagine that you want this. However, the Transport Council has demanded it, Parliament will demand it and, if my understanding is correct, we have a joint motion for a resolution tabled for tomorrow morning by many groups. For this reason, the Commission should not continue to refuse at this point, but should provide this study, so that we can then hold a reasonable discussion about it.
Mr President, ladies and gentlemen, my committee held a hearing and a report by Mr Garosci is available. We must make a distinction between the demand for a survey and the abolition of duty-free. I share Mr Piecyk's opinion that a survey would illuminate the false stories spread by the lobby, as parliamentary democracy is being put under massive pressure by completely unfair means. There can be no doubt that the coastal regions which are particularly affected will receive specific aid if necessary. On the other hand, the discussion is really about cancelling the abolition of duty-free decided on in 1991. The debate is being dominated by Members from countries in which there are high taxes on consumer goods, or which have borders with such states. It thus involves Member States in which extensive use is made of tax advantages, which is not justified within the sense of the entire population of the European Union. Weekend speeches emphasize the importance of tax harmonization again and again, but on Monday morning everyone wants their own tax breaks.
That is why, Commissioner, I share your opinion that duty-free sales must be abolished, because it conceals the concept of cheap shopping - frequently quite blatant consumer deception. Those who say that airports are in danger must be asked whether the ordinary citizen should subsidize business travellers, by continuing to give them the opportunity to shop tax-free? I do not think so, and there is absolutely no reason to grant special advantages if we want to harmonize certain fiscal regulations within the scope of the euro. We can, Commissioner, discuss this much better, and you will be in a better position, if you commission a survey of the regional effects and take the wind out of the sails of the entire lobby!
Mr President, Mr Commissioner, ladies and gentlemen, this is a rather odd debate we are having. In response to a question by one of my fellow party members in the Lower Chamber in the Netherlands, the Minister of Finance states that the European Commission does not want to conduct such a study. Here, the Commissioner is telling us that it is the Council of Ministers which does not want a study. And so we are pussyfooting around. I am not saying that we should maintain the duty-free facilities ad infinitum , but I do think it is very bad that on the one hand we are saying to society that we are abolishing it, yet on the other hand, the planned tax harmonization - which was supposed to be further advanced than it is at the moment - and the internal market are not yet a reality. I think it is extremely bad, Mr Commissioner, that we are facing society, not the Member States and the Commission, with a fait accompli . For that reason alone we should be conducting a study!
Mr President, having listened to the Commissioner's speech I am of the opinion that the issue was displaced, since we were faced with a double challenge.
Mr Commissioner, the first challenge is this: you said that after a transition period lasting seven years we did not need a report, and that we would not draw up a report. However, you also admitted that there would be repercussions on employment, on the ports, on travel and on the market.
The second challenge is this: there will be repercussions. Each Member State will face up to these repercussions and rectify the situation. However, was it the policy of each Member State individually that caused these repercussions or was it Community policy? This Community policy must be responsible for coming to the aid of each Member State to put these repercussions right. In the meantime, Mr Commissioner, the people working in the sector say that 145 000 jobs will be lost, mainly affecting young people who work in the duty-free shops.
I want to ask you what these young people will do. Do you know why you are delaying the study? Do you know why you will never submit it? Because you cannot be bothered to look and see what will happen to these people. That is why you are avoiding it. If not, it would have been very easy for you to produce evidence to show that such and such would be the repercussions, such and such would be the tax gains. You do not want to get involved in the issue of what will happen to the 150 000 people who will be thrown out into the streets. These young people will swell the ranks of the 20 million unemployed, made jobless by your notorious, infamous unified market and the policies you implement to promote it.
Mr President, first of all I think it is outrageous and very irresponsible of the Commission that it should actually pursue something without first having an independent assessment of its consequences. Especially for island states in the EU including Ireland, it really warrants particular attention and I wonder what the Commissioner is actually afraid of by refusing to carry out the study that so many people have called for. With its harmonization of the tax system, the EU is gradually assuming all the characteristics of a single state.
Irish politicians from the main political parties are now queuing up to score points on this issue, but they should be criticized for their unflinching enthusiasm for the single market in the past. For example, the leader of our own government in Ireland, Mr Ahern, is only a recent convert to the duty-free cause. When he was Ireland's Minister for Finance in 1991 he joined other EU finance ministers in agreeing that duty-free sales should cease by the end of the decade. I really think it is irresponsible of the EU to push something through without a proper study being carried out and, as Mr Miller said, any studies done to date have been by vested interests on both sides. We need proper studies that are independent and will give us the whole story and it is the responsibility of the Commission to carry that out.
Mr President, can I start by saying that if somebody was thinking of inventing duty-free tomorrow and they actually came forward with these ideas I am sure they would never be taken up. However, we are not in that position. The original rationale behind duty-free is clearly flawed and clearly the people who had the idea never envisaged the single market which we are trying to work towards at the moment. The same could be true of something like smoking. If we could have banned smoking before it started I am sure we would have done so, but clearly all we can do for the moment is try and discourage it. So it is there, we have got to deal with it. The question is, how do we deal with it? We all know, because many of us in this Parliament travel as often as we do, that certainly ports and airports use the advantages of duty-free to actually reduce the costs of fares and of travelling to passengers. In my own region in particular I have two airports, Manchester Airport and Blackpool Airport, that benefit considerably from duty-free and indeed there are jobs tied up in that.
There is a point which has already been made by many other speakers: there has not been an independent study, and we need one. Jobs are tied up in this. Whether 140 000 jobs would go, as Mr Ephremidis estimates, we do not know. Clearly, some of the people working in those shops will continue to work there; some will not work there because the profitability is not the same. What we need to know is what the impact will be, how many jobs will be lost, and then a decision can be made about what to do. That decision may incorporate some adjustments of regional funding in order to take account of that fact. Like Mr Miller, I do not believe there should be a piecemeal approach to this but nevertheless if extra money was forthcoming from the Commission or elsewhere to take account of this fact, I am sure it would not be refused by the regions concerned.
We need a way forward, we need to be objective about this, we must not just bow to vested interests. What we need is an objective analysis, and I ask the Commission and the Council to come forward with proposals on that basis.
Mr President, must we remain loyal to our single market principles come what may, or are we interested in people as well? Come to the North Sea spa of Cuxhaven, where I come from, which attracts a lot of visitors, not least because of duty-free. Speak to those who will lose their jobs, according to the shipping lines. We do not have any other jobs. We are fighting for our fishing industry and have just one small shipyard left. The hinterland is rural, arable farmland and pasture, without many SMEs. All in all it is a rural area experiencing difficulties, soon to be without 5b status or the new Objective II status, Mr Monti. Agenda 2000 does not provide any security.
The unemployment rate where I live on the North Sea coast is 11 % and rising. The position is the same in other areas along Europe's 80 000 km coastline. You can see that the problem is not local. We are in it up to our necks, though we are working on solutions for the future. Our long-term goals are lively networks of small and medium-sized harbours, coastal management, protection of salt marshes, the sustained establishment of maritime information and technology systems and attractive tourist resorts. These could be implemented successfully by the coastal states, if Europe helps them. We are counting on this. Our future depends on it.
We are currently expanding our harbour in Cuxhaven, with EU assistance, but you, the opponents of duty-free sales, are blocking the entrance. A harbour without ships is like a sea without fish. The symbiotic relationship between the coast and inland areas, between economically weak and economically strong areas, has been successful with duty-free, though seldom sufficiently so. The volume of business has increased rapidly since 1991 and with it the number of jobs. Not even a modern economic programme such as the trans-European network has yet provided such economic and social cooperation.
I know it will take a miracle to overturn the Council decision, but I do not belong to the Council. I represent the people. What am I supposed to tell the families who are hit by job losses? I do not think that anyone in Europe can be insensitive enough to wilfully destroy these achievements. The cost of unemployment benefit and restructuring projects will far exceed the tax revenues lost on duty-free sales, and no fiscal harmonization is in sight anyway.
I therefore demand further examinations of the regional effects. Perhaps there is also a legal interpretation which permits an exemption, as there was for sea travel to Heligoland, the jewel of the North Sea. The Transport Council has decided this in the meantime. I would like to ask you, Mr Monti, and those Members who oppose duty-free sales, to follow this route.
Mr President, if the Commissioner says it is possible to get support instead of the traffic which might stop, I would say this to him. Firstly, ferry traffic is not eligible for trans-European network support, unless both ports are part of it.
Secondly, structural support is not operational support. I say this in reply to your statements that we should look at the support side.
Thirdly, you have said a lot about duty-free sales being an indirect form of support. But the indirect support which is available today in the form of flagging out rules is much greater and could have much more serious consequences, namely the flagging out which would take place in ferry traffic if duty-free were abolished.
I still wonder why the Commissioner is so against making this investigation while at the same time insisting that the Commission has information about the ferry routes which are most threatened. I am thinking about what lies closest to my heart, namely the most northerly all year round ferry route in the Northern Straits. Thousands of signatures were sent in support of this route, well before any lobbying started, Mrs Aelvoet. Unfortunately, those signatures were not received by Commissioner Monti. The aim is to safeguard jobs in the area, but there are also environmental reasons for protecting the ferry links. One study, for example, says that using this ferry link saves millions of marks on the environment.
Mr President, let me say first of all that I recognize the logic of the eventual abolition of duty-free. We must in Europe work to phase out the anomalies in the fabric of the single market and one of these anomalies is intra-Community duty-free sales. But in Europe we need to harmonize other things as well, or at least approximate them - levels of excise duty, VAT and other taxes. Yet the problem of intra-Community smuggling of duty-paid alcohol and tobacco is probably on a greater scale than the loss of revenue by the continual existence of intra-Community duty-free.
The question is why is the abolition now, why is it so urgent and why are we doing it in the dark? There have been a number of studies done by a variety of people. Many of those on both sides of the argument are possibly flawed but they have indicated at various times a potential loss of something between 112 000 and 147 000 jobs in the EU, with 90 % of those job losses in a period of two years of the abolition of intra-Community duty-free with major impacts on employment in Spain, France and the United Kingdom. The European Commission has claimed that duty-free is costing Member States' exchequers ECU 2 billion in lost revenue yet there are some studies that claim that the result of the abolition of duty-free will be that Member States will be worse off because of increased transport costs and other tax losses.
There have been claims that it will cost the average person taking a charter flight in implicit costs, adding up all the costs together, an extra 14 for each time they travel from their Member State and back again. It has been claimed that EU destinations will become less competitive than nearby non-EU destinations, that Turkey will benefit at the expense of Greece, that there will be a loss from the United Kingdom of 635 000 visits a year within the EU, partly offset by a rise of 124 000 extra visits to non-EU destinations.
So that is the problem we face. Now despite what the finance ministers claim to have said, the reality is that on 17 March this year - less than three weeks ago - at the initiative of the Irish delegation on the Transport Council and with the support of eight other Member States, namely Sweden, Belgium, France, Germany, Finland, Portugal, Spain and the United Kingdom, there was a demand for a study of the possible employment and financial effects of the abolition of duty-free in June 1999. Commissioner Monti says that two wrongs do not make a right; because the promised study was not done at the proper time it is now too late to do it at all. It is Catch 22. He said Community funding might be available to help alleviate the impact, but the impact is going to be short and sharp immediately after the abolition. Yet he refuses to allow for regional employment impacts to be assessed in advance.
Tomorrow Parliament will vote for the resolution demanding such a study. The Council of Ministers is already in favour of such a study by nine votes to six at worst. Why is it now that the Commission alone sets its face against such a study that it initially promised? If the case is so powerful for that abolition, Commissioner Monti, why do you not demonstrate it by actually having the study?
Mr President, Mr Commissioner, I have to say that you have sorely disappointed me. For years now, like many of my colleagues, I have been battling to explain to the various different lobbies that duty-free shopping must be abolished in an internal market. Well I must say, the arrogant way in which the Commission has responded to our legitimate questioning makes us literally feel as though we have been stabbed in the back. I feel it is important for you to know that. The line of argument you used in answer to Mr Cornelissen's question was, if I may say so, quite unworthy.
You told us two things: firstly, that we would not be doing this study because it had been set for an immediate decision. The decision had been put back, therefore the study was not to be done, as if it had become superfluous, as if the analysis of the consequences of a decision become superfluous as soon as the date of application of the decision changes. That is the sort of reasoning that says a blind person can drive a car as long as they do so slowly. That is simply not the case.
The second argument you deployed was the lateness argument. Many years have elapsed between Mrs Scrivener's promise and your being here today without having honoured that promise. Whose fault is that? Under such circumstances, you are not in a position to accuse us of being late in taking part in the debate, when for years you yourself failed to respond. It was also mentioned earlier that you were asked questions during Parliament's Question Time. There is a Latin proverb, a Roman law adage I am sure you know, which goes: ' Nemo auditur propriam turpitidinem allegans' - none shall invoke their own turpitude.
In any case, Mr Commissioner, you do not have the right to refuse Parliament or the citizens of Europe an analysis of the consequences of the decisions you take, simply because a decision has already been taken.
Mr President, I too am amazed that Commissioner Monti, having had time to reflect on the discussions we had earlier this week at Question Time and having heard the strong feelings that the majority of the House - we, the messengers of the people - have on this issue, is not prepared to relent, even at this very late stage, and give us a more positive response. By just saying 'no' he is just burying his head in the sand.
The success of the Irish minister at the Transport Council has been documented here. There are now nine Council members around the transport table who are prepared to ask for a study. There is no reason to assume that the same majority, or more, would not obtain, if the Commissioner had a study and allowed the Ecofin ministers to look at the issue again in a clear and factual way. Politicians do not see any shame in this. The many thousands of workers who marched in the streets of Brussels recently - airport workers, industrial workers, generally from the duty-free industry - should not have to beg for their jobs. They are entitled to look to our institutions to protect their jobs. For every measure we take here, we are supposed to have an employment audit. So how does the Commissioner reconcile that with just getting rid of all these jobs in one fell swoop? The accusation the Commissioner made here that it is for people in favour of abolition and that we who are against it want to support the hidden subsidies to the alcohol, tobacco and travel industries is not true. It is very simplistic. What is happening here is that we have looked at all sides of it and we have come down, on balance, in favour of employment.
I appeal to the Commissioner to give us a more favourable response this evening, because the vote tomorrow will go in favour of the study, and it is time for the Commission to face up to that.
I would like, first of all, to thank each of you for your remarks. The Commission is not making any particular proposal. Some of the remarks assume the Commission was making proposals. This was a decision taken unanimously by the Ecofin Council in 1991. The Commission is not pushing for anything. As was made clear, the reference made by my predecessor, Mrs Scrivener, to the study was to the effect of identifying whether or not the decision to abolish duty-free should take effect on 1 January 1993 like all the other measures concerning the single market. You know what the outcome has been: no study, but a seven-and-a-half year postponement.
As to the pretended request of the Transport Council for a study, the outcome of the Transport Council of 17 March was that the presidency of the Council noted the strong support by a majority of delegations for the Irish intervention and decided to report to the Ecofin Council concerning further measures to be decided by the ministers of finance, if appropriate. The Ecofin Council has repeatedly stressed its unwillingness to ask the Commission to do this study.
There were questions concerning the important issue of whether there are clear rules that are going to be applied after June 1999 or not. Yes, I can be very positive and reassuring in that respect. Rules exist in terms of VAT and excise legislation that apply now and will also apply after June 1999. I refer to Article 23(1) of Directive 92/12 and Article 8 and following of the Sixth VAT Directive.
As to the specific question Mr Miller raised, the mere passage through international waters does not modify the internal market rules. They will be modified only if the vessel were to touch land on third-country territory.
As you can imagine, I am as sensitive as you are to the issue of employment. There are serious ways of approaching employment issues. Some of them have to do with taxation. As Parliament will be aware, the Commission is - and I am personally - working very hard with the support of Parliament and, in particular, the competent Committee on Economic and Monetary Affairs and Industrial Policy, to arrive at some form of tax coordination that is the serious response of tax instruments to the employment challenge. The Commission is prepared, as you know and as Parliament supports, to consider reduced VAT rates on labourintensive services. Even much more important, we are engaged in strenuous efforts to fight harmful tax competition. You know, as I do, that the taxation of capital on this continent has gone down by 10 % in the last 15 years. Taxation on labour has gone up 7 %. What is the reason for that? A lack of tax coordination.
In December 1997, for the first time, we persuaded the 15 finance ministers to agree on a package of measures against harmful tax competition. That is the first step towards eliminating tax havens in Europe so that taxation on labour can be slightly reduced. How can I go to the finance ministers and press them for the continuation of this serious fiscal policy for employment that Parliament supports if, at the same time, I were to go and ask them to please consider leaving in existence localized tax havens such as duty-free?
(The speaker was interrupted by Mr Cox) No-one can escape logic. Believe me, I am deeply committed to making taxation policy in Europe favourable to employment.
(The President interrupted the speaker)
Ladies and gentlemen, I would ask you please not to interrupt the Commissioner.
I am grateful to those of you - and there have been some - who have noted the constructive approach that I brought here this evening. A study may have two components. One is to identify what specific difficulties a particular regional airport or ferry line might have. No one is better placed than the Member State concerned to identify that. There is one way in which the Commission can be helpful and that is to identify the appropriate instruments of regional policy, of transport policy that might, in the event that there are serious problems, be helpful. I have committed the Commission to do that, not the phantom study which by now in the public perception could be associated with a reconsideration of the deadline for duty-free.
Finally, it is not for me to judge whether the Commission is an appropriate political body or whether it gave you bureaucratic answers this evening. However, I can assure you that the Commission, in its political responsibility, is not prepared to deceive European citizens by doing something that would, in effect, conflict with a serious employment policy based on tax coordination. The Commission is not prepared to do anything that would help retain a hidden subsidy, in the sense that it is not transparent, that it is regressive because it is paid by the general taxpayer who is normally less well off than travellers with access to duty-free, that goes to a large extent to subsidize the consumption of alcohol and tobacco.
Mr President, in his reply to the debate the Commissioner referred to the pretended wish of the Transport Council for a study. I should like to read to you a letter from Gavin Strang, chairman of the EU Transport Council, to Gordon Brown, chairman of Ecofin. It says: ' Dear Gordon, you will be aware that at the 17 March 1998 Transport Council the Irish Minister raised the issue of abolition of intra-EC duty-free under 'any other business' and called for a study to be undertaken into the possible employment and financial effects of the abolition of duty-free in 1999. Eight Member States supported the Irish Minister's request, including Sweden, Belgium, France, Germany, Finland, Portugal, Spain and the United Kingdom. In my summary of the discussion I agreed that I would forward these views to you as chairman of Ecofin. Ecofin will no doubt wish to take into account the support given by Transport Ministers to the Irish request that the Commission should undertake a study into the possible employment and financial effects of abolition of intra-EC duty-free sales.'
It seems to me that is not a 'pretend' decision of the Transport Council, it is a decision. Commissioner Monti may not like it, but it exists.
Thank you, Mr Ford. We shall not be re-opening the debate.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
(The sitting was closed at 8.05 p.m.)